      Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 1 of 183. PageID #: 1



Leslie W. O’Leary, OSB 990908
loleary@justicelawyers.com
JOHNSON JOHNSON LUCAS & MIDDLETON, P.C.
975 Oak St., Suit 1050
Eugene, OR 97401-3124
Telephone: (541) 481-2434
Facsimile: (541) 481-0882

Steven J. Skikos, CASB No. 148110
sskikos@skikos.com
Mark G. Crawford CASB No. 136501
mcrawford@skikos.com
Autumn D. Monteau NM SB No. 126381
amonteau@skikos.com
SKIKOS, CRAWFORD, SKIKOS & JOSEPH, LLP
One Sansome Street, Suite 2830
San Francisco, CA 94104
Telephone: (415) 546-7300
Facsimile: (415) 546-7301


                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

                                PORTLAND DIVISON


 CONFEDERATED TRIBES OF WARM                  Case No. 3:19-cv-00125
 SPRINGS,

                   Plaintiff,
 v.                                            COMPLAINT
 PURDUE PHARMA L.P., PURDUE                    JURY TRIAL DEMANDED
 PHARMA INC., THE PURDUE FREDERICK
 COMPANY, CEPHALON, INC., TEVA
 PHARMACEUTICAL INDUSTRIES, LTD.,
 TEVA PHARMACEUTICALS USA, INC.,
 JANSSEN PHARMACEUTICALS, INC.,
 JOHNSON & JOHNSON, ORTHO-MCNEIL-
 JANSSEN PHARMACEUTICALS, INC.,
 JANSSEN PHARMACEUTICA, INC., ENDO
 HEALTH SOLUTIONS INC., ENDO
 PHARMACEUTICALS INC., ALLERGAN
 PLC, f/k/a ACTAVIS PLC, WATSON
 PHARMACEUTICALS, INC., WATSON


COMPLAINT AND JURY DEMAND              i
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 2 of 183. PageID #: 2




 LABORATORIES, INC., ACTAVIS
 PHARMA, INC., f/k/a WATSON PHARMA,
 INC., ACTAVIS LLC, INSYS
 THERAPEUTICS, INC., MALLINCKRODT
 PLC; MALLINCKRODT LLC; MCKESSON
 CORP., CARDINAL HEALTH, INC.,
 AMERISOURCEBERGEN CORP., CVS
 HEALTH CORPORATION; WALGREENS
 BOOTS ALLIANCE, INC. A/K/A
 WALGREEN CO.; WALMART, INC.; RITE
 AID OF MARYLAND and HEALTH MART
 SYSTEMS, INC.,

                 Defendants.




COMPLAINT AND JURY DEMAND           ii
        Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 3 of 183. PageID #: 3



                                                        TABLE OF CONTENTS

I.    INTRODUCTION .................................................................................................................. 1

II.   THE PARTIES........................................................................................................................ 3

       A.        Plaintiff ......................................................................................................................... 3

       B.        Manufacturer Defendants.............................................................................................. 6

       C.        Distributor Defendants .................................................................................................................... 12 

III. JURISDICTION AND VENUE ........................................................................................... 15

IV. ADDITIONAL FACTUAL ALLEGATIONS ..................................................................... 16

       A.        Overview of the Opioid Epidemic .............................................................................. 16

       B.     The Manufacturer Defendants Spread False or Misleading
              Information About the Safety of Opioids ................................................................... 24

            1.         The Manufacturer Defendants Engaged in False and
                       Misleading Direct Marketing of Opioids .............................................................. 28

            2.         The Manufacturer Defendants Used Detailing
                       and Speaker Programs to Spread False and Misleading
                       Information About Opioids ................................................................................... 29

            3.         The Manufacturer Defendants Deceptively Marketed
                       Opioids through Unbranded Advertising Disseminated
                       by Seemingly Independent Third Parties Which Was
                       Really Created by the Manufacturer Defendants .................................................. 31

       C.     The Manufacturer Defendants’ Statements about the Safety of
              Opioids Were Patently False ....................................................................................... 41

       D.     The Manufacturer Defendants Misrepresented the Benefits of
              Chronic Opioid Therapy ............................................................................................. 54

       E.     Manufacturer Defendants Failed to Effectively Communicate
              with Physicians and Patients about the Proper Use and the Abuse
              and Addiction Risks Associated with Their Brand and Generic
              Opioid Products .......................................................................................................... 61

       F.        The Tribe Was Harmed by Manufacturer Defendants’ Name-Brand
                 Prescription Opioids and Their Generic Equivalents as a Result
                 of Defendants’ Wrongful Marketing Conduct ............................................................ 63

       G.        All Defendants Created an Illicit Market for Opioids ................................................ 64


COMPLAINT AND JURY DEMAND                                                 iii
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 4 of 183. PageID #: 4



        1.       The Distributor Defendants Throughout the Supply Chain
                 Deliberately Disregarded Their Duties to Maintain Effective
                 Controls to Identify, Report, and Take Steps to Halt Suspicious
                 Orders or Otherwise Act to Prevent Diversion ..................................................... 68

        2.       National Retail Pharmacies Were on Notice of and Contributed
                 to Illegal Diversion of Prescription Opioids ......................................................... 75

        3.       Multiple Enforcement Actions Against the National Retail
                 Pharmacies Confirms Their Compliance Failures ................................................ 80

                 a.     CVS ............................................................................................................... 80

                 b.     Walgreens ...................................................................................................... 84

                 c.     Rite Aid ......................................................................................................... 86

        4.       The Manufacturer Defendants Negligently Failed to Control
                 the Flow of Opioids to the Tribe Through Illicit Channels .................................. 89

   H.        The Opioids the Defendants Sold Migrated Into Other
             Jurisdictions, Causing an Interstate Crisis .................................................................. 93

   I.    Defendants’ Unlawful Conduct and Breaches of Legal Duties
         Caused the Harm Alleged Herein and Substantial Damages ...................................... 98

   J.    The Impact of Opioid Abuse on the Tribal Community ........................................... 101

   K.        The Statutes of Limitations Are Tolled and Defendants Are
             Estopped from Asserting Statutes of Limitations As Defenses ................................ 106

   L.        Facts Pertaining to Punitive Damages ...................................................................... 109

        1.       The Marketing Defendants Persisted in Their Fraudulent Scheme Despite
                 Repeated Admonitions, Warnings and Prosecutions From Governmental and
                 Regulatory Agencies ........................................................................................... 110

                 a.     FDA Warnings to Janssen ........................................................................... 110

                 b.     Cephalon Fined for Off-Label Marketing of Actiq ..................................... 111

                 c.     Cephalon Ignored FDA Warnings Regarding Fentora Marketing .............. 111

                 d.     Purdue Was Not Deterred from Fraudulently Marketing
                        OxyContin ................................................................................................... 112

        2.       Repeated Admonishments and Fines Did Not Stop Defendants from
                 Ignoring Their Obligations to Control the Supply Chain and Prevent
                 Diversion ............................................................................................................. 113


COMPLAINT AND JURY DEMAND                                      iv
           Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 5 of 183. PageID #: 5



V.        FACTS PERTAINING TO CLAIMS UNDER RICO ....................................................... 118

     A.     THE OPIOID MARKETING ENTERPRISE ............................................................................. 119

              1.     The Common Purpose and Scheme of the Opioid Marketing Enterprise ........... 119

              2.     The Conduct of the Opioid Marketing Enterprise Violated RICO ..................... 123

              3.     The RICO Marketing Defendants Controlled and Paid Front Groups and KOLs to
                     Promote and Maximize Opioid Use .................................................................... 127

              4.     Pattern of Racketeering Activity ......................................................................... 128

     B.     THE OPIOID SUPPLY CHAIN ENTERPRISE ......................................................................... 131

VI. CAUSES OF ACTION ....................................................................................................... 140

             COUNT I:            PUBLIC NUISANCE Federal Common Law ..................................... 140

             COUNT II:           PUBLIC NUISANCE ORS § 221.915 et seq. and Common Law ...... 146

             COUNT III:          RACKETEER-INFLUENCED AND CORRUPT
                                 ORGANIZATIONS ACT, 18 U.S.C. § 1961 st seq. -
                                 Opioid Marketing Enterprise ............................................................... 149

             COUNT IV:           RACKETEER-INFLUENCED AND CORRUPT
                                 ORGANIZATIONS ACT, 18 U.S.C. § 1961 et seq. –
                                 Opioid Supply Chain Enterprise .......................................................... 157

             COUNT V:            LANHAM ACT, 15 U.S.C. § 1125(a)(1)(B) ....................................... 164

             COUNT VI:           INTENTIONAL MISREPRESENTATION........................................ 165

             COUNT VII:          NEGLIGENCE .................................................................................... 168

             COUNT VIII: UNJUST ENRICHMENT ................................................................... 171

             COUNT IX:           CIVIL CONSPIRACY......................................................................... 172

             COUNT X:            DECEPTIVE TRADE PRACTICES
                                 ORS § 646.608 ..................................................................................... 174




COMPLAINT AND JURY DEMAND                                      v
         Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 6 of 183. PageID #: 6



I.       INTRODUCTION

         1.     An epidemic of prescription opioid abuse is devastating the United States. Indian

Country has been particularly hard hit, causing Plaintiff, The Confederated Tribes of Warm Springs

Reservation of Oregon (hereinafter referred to interchangeably as “Plaintiff” or the “Tribe”) to

suffer substantial loss of resources, economic damages, and damages to the health and welfare of

its members.

         2.     Plaintiff brings this action in its own proprietary capacity and under its parens

patriae authority in the public interest to protect the health, safety, and welfare of all members of

the Tribe.

         3.     Opioid analgesics are a dangerous, highly addictive and often lethal class of natural,

synthetic, and semi-synthetic painkillers. In total, from 1999 to 2016, more than 350,000 people

died from an overdose involving any opioid, including prescription and illicit opioids such as

heroin. Well over half of those deaths—over 200,000 people— involved legal opioids prescribed

by doctors to treat pain. These legal opioids include brand-name prescription medications like

OxyContin, Opana, Subsys, Fentora, and Duragesic, as well as generics like oxycodone,

methadone, and fentanyl. Opioid analgesics are widely diverted and improperly used, and the

widespread abuse of opioids has resulted in a national epidemic of opioid overdose deaths and

addictions.1 The opioid epidemic is “directly related to the increasingly widespread misuse of

powerful opioid pain medications.”2




     1
       See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—
Misconceptions and Mitigation Strategies, 374 N. Eng. J. Med. 1253 (2016).
     2
        See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N.
Eng. J. Med. 1480 (2016).


COMPLAINT AND JURY DEMAND                       1
          Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 7 of 183. PageID #: 7



          4.     This epidemic has been building for years. The conditions for its creation and

acceleration were intentionally brought about by Defendants, who made billions of dollars from

the epidemic.

          5.     The effects of the opioid crisis have been exacerbated by Defendants’ efforts to

conceal or minimize the risks of—and to circumvent or ignore safeguards against—opioid abuse.

          6.     The Tribe has seen substantial increases in child welfare and social services costs

associated with opioid addictions. Its health services have been significantly impacted and

education and addiction therapy costs have substantially increased.

          7.     These costs could have been—and should have been—prevented by the opioid

industry. The prescription drug industry is required by statute and regulation to secure and monitor

opioids at every step of the stream of commerce, thereby protecting opioids from theft, misuse, and

diversion. The industry is also supposed to implement processes to alert it to “red flags” that stop

suspicious or unusual orders by pharmacies, doctors, clinics, or patients.

          8.     Instead of acting with reasonable care and in compliance with their legal duties,

Defendants intentionally flooded the market with opioids and pocketed billions of dollars in the

process.

          9.     Defendants also flooded the market with false statements designed to persuade both

doctors and patients that prescription opioids posed a low risk of addiction. Those claims were

false.3

          10.    Defendants’ actions directly and foreseeably caused damages to the Tribe,

including, but not limited to, the costs of (a) medical and therapeutic care, and other treatment costs



      3
         See Vivek H. Murthy, Letter from the Surgeon General (August 2016), available at
http://turnthetiderx.org/ (last accessed December 18, 2017).


COMPLAINT AND JURY DEMAND                       2
       Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 8 of 183. PageID #: 8



for patients suffering from opioid addiction, overdose, or death; (b) opioid prescriptions for chronic

pain paid directly through the Tribe’s health care system, dispensed as a direct result of Defendants’

widespread, pervasive and misleading opioid campaign; (c) counseling, treatment and

rehabilitation services; (d) treatment of infants born with opioid-related medical conditions; (e)

welfare and foster care for children whose parents suffer from opioid-related disability or

incapacitation, including costs of related legal proceedings; (f) law enforcement and public safety

connected to the opioid epidemic within the Tribe’s community, as well as the surrounding

communities; (g) increased burden on the Tribe’s judicial system; (h) re-education of doctors and

patients about the appropriate use of opioids; and (i) extensive clean-up of public parks, spaces,

and facilities.

        11.       Defendants’ actions have not only caused significant costs, but have also created a

palpable climate of fear, distress, dysfunction and chaos among tribal residents where opioid

diversion, abuse, and addiction are prevalent and where diverted opioids tend to be used frequently.

        12.       Plaintiff has also suffered substantial damages in the form of lost casino revenue,

lost productivity of tribal members, lost economic activity, lost reputation and good will, and the

lost opportunity for growth and self-determination. These damages have been suffered and continue

to be suffered directly by the Tribe.

        13.       Plaintiff also seeks the means to abate the epidemic created by Defendants’

wrongful and/or unlawful conduct.

II.     THE PARTIES

       A.         Plaintiff

        14.       Plaintiff, Confederated Tribes of Warm Springs, is a federally recognized, self-

governing, sovereign Indian tribe. The Tribe consists of three Indian tribal groups: the Warms

Springs, the Wasco and the Paiute. The Tribe is the legal successor in interest to the Indian


COMPLAINT AND JURY DEMAND                        3
      Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 9 of 183. PageID #: 9



signatories to the treaty between the United States of America and the Tribes and Bands of Middle

Oregon, which was executed on June 25, 1855 and ratified by Congress on March 8, 1859 (12 Stat.

963) (“1855 Treat” or “Treaty”).

       15.     The Tribe is organized under a Constitution and Bylaws ratified by members of the

Tribe on December 18, 1937 and approved by the United States Department of the Interior

(“Interior”) on February 14, 1938, pursuant to Section 16 of the Act of June 18, 1934

(48 Stat. 984), as amended by the Act of June 15, 1935 (49 Stat. 378). On April 23, 1938, the

Tribe ratified a Corporate Charter issued to it by Interior pursuant to Section 17 of the Act of June

18, 1934.

       16.     Pursuant to the 1855 Treaty, the Tribe has reserved approximately 640,000 acres of

land for exclusive use and occupation of the Tribe and its members as a permanent homeland

(“Reservation”). The Reservation is located in central Oregon and is bordered on the east by the

middle of the channel of the Deschutes River, on the south by the Metolius River, on generally the

west by the summit of the Cascade Mountain Range, and on the north by the Tygh Ridge. The

United States holds legal title to almost the entire Reservation in trust for the benefit of the Tribe

or its members.

       17.     The Tribe has approximately 5,300 members. Most Tribal members reside on the

Reservation. The Tribe has significant levels of unemployment exceeding thirty percent (30%)

and high rates of poverty. The Tribe is confronted with substantial social challenges associated

with such unemployment and poverty, including, without limitation, diminished life expectancy,

poor health indicators, low high school graduation rates, crime, and drug use.

       18.     The Tribe has inherent sovereign authority to make its own laws. State law does

not generally apply to Tribal activity within the Reservation. Certain enumerated governmental




COMPLAINT AND JURY DEMAND                       4
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 10 of 183. PageID #: 10



powers are vested in a Tribal Council. Tribal Council has eleven members, eight of which are

elected positions. The remaining three positions are lifetime chieftain positions, one for each of

the three tribes (Wasco, Warm Springs and Paiute).

       19.     The Tribal Council oversees the Tribe’s administration of services to its members,

including natural resource management (both within and outside the Reservation), a court system,

police and fire protection, water and sewer services, and social services. The Tribe is dedicated

to improving the quality of life of Tribal members and engages in various activities in the fields of

health care, housing, education and cultural development in order to achieve that goal.

       20.     The Tribe has inherent sovereignty over unlawful conduct that takes place on, or

has a direct impact on, land within the Reservation. Federal law recognizes the Tribe’s authority

over its members and its territory, specifically the authority to promote the autonomy and the health

and welfare of the Tribe. Defendants engaged in activities and conduct that takes place on or has

a direct impact on land that constitutes Indian Country for the Tribe. The distribution and diversion

of opioids into Oregon and onto the Tribe’s lands and surrounding areas, created the foreseeable

opioid crisis and opioid public nuisance for which the Tribe here seeks relief.

       21.     The Tribe has standing to recover damages incurred as a result of Defendants’

actions and omissions. The Tribe has standing to bring actions including, inter alia, standing to

bring claims under the federal RICO statutes, pursuant to 18 U.S.C. §§ 1961(3) and 1964 and

standing to bring its public nuisance claims asserted under the federal common law.

       22.     Members of the Tribe affected by the opioid crisis described in this Complaint live

on the Tribally owned lands, as well as throughout Oregon and the United States. There are about

5,300 members of the Tribe.




COMPLAINT AND JURY DEMAND                      5
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 11 of 183. PageID #: 11



         B.    Manufacturer Defendants

         23.   The Manufacturer Defendants are defined below. At all relevant times, the

Manufacturer Defendants have packaged, distributed, supplied, sold, placed into the stream of

commerce, labeled, described, marketed, advertised, promoted, and purported to warn or purported

to inform prescribers and users about the benefits and risks associated with the use of prescription

opioid drugs. The Manufacturer Defendants, at all times, have manufactured and sold prescription

opioids without fulfilling their legal duty to prevent diversion and report suspicious orders.

         24.   PURDUE PHARMA L.P. is a limited partnership organized under the laws of

Delaware. PURDUE PHARMA INC. is a New York corporation with its principal place of

business in Stamford, Connecticut, and THE PURDUE FREDERICK COMPANY is a Delaware

corporation with its principal place of business in Stamford, Connecticut (Purdue Pharma L.P.,

Purdue Pharma Inc., and The Purdue Frederick Company are referred to collectively as “Purdue”).

         25.   Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,

MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER,4 and Targiniq ER in the U.S., including

in Oregon. OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual sales of

OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold from its 2006

sales of $800 million. OxyContin constitutes roughly 30% of the entire market for analgesic drugs

(painkillers). Purdue has manufactured and distributed substantial amounts of prescription opioids

that have been and continue to be sold nationwide, including in Oregon, where the Tribe is located.

         26.   CEPHALON, INC. is a Delaware corporation with its principal place in Frazer,

Pennsylvania. TEVA PHARMACEUTICAL INDUSTRIES, LTD. (“Teva Ltd.”) is an Israeli


     4
       Long-acting or extended release (ER or ER/LA) opioids are designed to be taken once or
twice daily. Short-acting opioids, also known as immediate release (IR) opioids, last for
approximately 4-6 hours.


COMPLAINT AND JURY DEMAND                      6
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 12 of 183. PageID #: 12



corporation with its principal place of business in Petah Tikva, Israel. In 2011, Teva Ltd. acquired

Cephalon, Inc. TEVA PHARMACEUTICALS USA, INC. (“Teva USA”) is a wholly owned

subsidiary of Teva Ltd. and is a Delaware corporation with its principal place of business in

Pennsylvania. Teva USA acquired Cephalon, Inc. in October 2011.

       27.     Cephalon, Inc. manufactures, promotes, sells and distributes opioids such as Actiq

and Fentora in the U.S., including in Oregon. The FDA approved Actiq and Fentora only for the

management of breakthrough cancer pain in patients who are tolerant to around-the-clock opioid

therapy for their underlying persistent cancer pain. In 2008, Cephalon pled guilty to a criminal

violation of the Federal Food, Drug and Cosmetic Act for its misleading promotion of Actiq and

two other drugs and agreed to pay $425 million.

       28.     Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market and sell

Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities for

Cephalon in the United States through Teva USA and has done so since its October 2011

acquisition of Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products

to the public. Teva USA sells all former Cephalon-branded products through its “specialty

medicines” division. The FDA approved prescribing information and medication guide, which is

distributed with Cephalon opioids marketed and sold in Oregon, discloses that the guide was

submitted by Teva USA, and directs physicians to contact Teva USA to report adverse events.

Teva Ltd. has directed Cephalon, Inc. to disclose that it is a wholly owned subsidiary of Teva Ltd.

on prescription savings cards distributed in Oregon, indicating Teva Ltd. would be responsible for

covering certain co-pay costs. All of Cephalon’s promotional websites, including those for Actiq

and Fentora, prominently display Teva Ltd.’s logo. Teva Ltd.’s financial reports list Cephalon’s

and Teva’s USA’s sales as its own, and its year-end report for 2012 – the year immediately




COMPLAINT AND JURY DEMAND                      7
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 13 of 183. PageID #: 13



following the Cephalon acquisition – attributed a 22% increase in its specialty medicine sales to

“the inclusion of a full year of Cephalon’s specialty sales.” Through interrelated operations like

these, Teva Ltd. operates in Oregon and the rest of the United States through its subsidiaries

Cephalon and Teva USA. The United States is the largest of Teva Ltd.’s global markets,

representing 53% of its global revenue in 2015, and, were it not for the existence of Teva USA

and Cephalon, Inc., Teva Ltd. would conduct those companies’ business in the United States itself.

Upon information and belief, Teva Ltd. directs the business practices of Cephalon and Teva USA,

and their profits inure to the benefit of Teva Ltd. as controlling shareholder. (Teva Pharmaceuticals

Industries, Ltd., Teva Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to collectively

as “Teva” or “Cephalon”).       Teva has manufactured and distributed substantial amounts of

prescription opioids that have been and continue to be sold nationwide, including in Oregon, where

the Tribe is located.

       29. Teva also manufactures, markets, sells and distributes generic opioid pharmaceutical

products, both prior to Teva Ltd.’s 2011 acquisition of Cephalon and continuing to the present,

including a generic form of Oxycontin from 2005 to 2009 nationally, including in Oregon. Teva

Ltd. acquired numerous generic manufacturers over the years that manufactured, marketed, sold

and distributed generic opioid products (including a generic form of Actiq starting in 2006), and

continues to sell many of those products to this day through its U.S. subsidiary Teva

Pharmaceuticals USA, Inc. Teva Ltd.’s acquisitions include Barr Pharmaceuticals in 2008 and the

Actavis generic pharmaceutical business in 2016, which included the acquisition of defendants

Watson Laboratories, Inc., Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., and Actavis LLC.

       30. In 2016, Teva Ltd. acquired ANDA, Inc. from Allergan, plc for $500 million. At the

time of the acquisition, Anda, Inc. was the fourth largest distributor of generic pharmaceuticals in




COMPLAINT AND JURY DEMAND                      8
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 14 of 183. PageID #: 14



the U.S. according to Teva’s August 3, 2016 press release. Plaintiff is informed and believes that

ANDA, Inc. distributed generic opioid products for both Allergan, plc and for Teva in the U.S.,

including in Oregon, and was wholly controlled by Allergan, plc and, from 2016 after its sale to

the present, Teva Ltd.

       31.     JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with its

principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of

JOHNSON & JOHNSON (“J&J”), a New Jersey corporation with its principal place of business

in New Brunswick, New Jersey. ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC.,

now known as Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place

of business in Titusville, New Jersey. JANSSEN PHARMACEUTICA, INC., now known as

Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

Titusville, New Jersey. (Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals,

Inc., Janssen Pharmaceutica, Inc., and J&J are referred to collectively as “Janssen”). Upon

information and belief, J&J controls the sale and development of Janssen Pharmaceutical’s

products and corresponds with the FDA regarding Janssen’s products.

       32.     Janssen manufactures, promotes, sells, and distributes drugs in the U.S., including

in Oregon, including the opioid Duragesic (fentanyl). Until January 2015, Janssen developed,

marketed, and sold the opioids Nucynta and Nucynta ER. Together, Nucynta and Nucynta ER

accounted for $172 million in sales in 2014. Janssen has manufactured and distributed substantial

amounts of prescription opioids that have been and continue to be sold nationwide, including in

Oregon, where the Tribe is located. Upon information and believe, Johnson & Johnson through

its indirect wholly owned subsidiary Patriot Pharmaceuticals LLC sells and distributes authorized

generic opioid products nationwide, including in Oregon.




COMPLAINT AND JURY DEMAND                      9
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 15 of 183. PageID #: 15



       33.     ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS INC. is a wholly

owned subsidiary of Endo Health Solutions Inc. and is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania. (Endo Health Solutions Inc. and Endo

Pharmaceuticals Inc. are referred to collectively as “Endo”).

       34.     Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, and Zydone, in the U.S., including in Oregon, where the

Tribe is located. Endo also manufactures and sells generic opioids, both directly and through its

subsidiary, Qualitest Pharmaceuticals, Inc., including generic oxycodone, oxymorphone,

hydromorphone, and hydrocodone products. Opioids made up roughly $403 million of Endo’s

overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in revenue from 2010 and

2013, and it accounted for 10% of Endo’s total revenue in 2012. Endo also manufactures and sells

generic opioids such as oxycodone, oxymorphone, hydromorphone, and hydrocodone products in

the U.S., including in Oregon, by itself and through its subsidiary, Qualitest Pharmaceuticals, Inc.

       35.     ALLERGAN PLC is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland. ACTAVIS PLC acquired Allergan plc in March

2015. Before that, WATSON PHARMACEUTICALS, INC. acquired Actavis, Inc. in October

2012, and the combined company changed its name to Actavis, Inc. as of January 2013 and then

Actavis plc in October 2013.

       36.     WATSON LABORATORIES, INC. is a Nevada corporation with its principal

place of business in Corona, California. ACTAVIS PHARMA, INC. (f/k/a Actavis, Inc.) is a

Delaware corporation with its principal place of business in New Jersey, and was formerly known

as WATSON PHARMA, INC. ACTAVIS LLC is a Delaware limited liability company with its




COMPLAINT AND JURY DEMAND                     10
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 16 of 183. PageID #: 16



principal place of business in Parsippany, New Jersey. Each of these defendants was owned by

Allergan plc prior to their acquisition by Teva Ltd. in 2016, which used them to market and sell

its drugs in the United States. Watson Laboratories, Inc., Actavis Pharma, Inc. and Actavis LLC

are referred to collectively as the “Actavis Generic entities.” Upon information and belief, Allergan

plc exercised control over these marketing and sales efforts and profited from the sale of

Allergan/Actavis products ultimately inured to its benefit.

       37.     Allergan plc, Actavis, Inc., and Watson Pharmaceuticals, Inc., and Actavis LLC,

Actavis Pharma, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc. (the Actavis Generic

entities) prior to their acquisition by Teva Ltd. in 2016, are referred to collectively as “Actavis”).

       38.     Actavis manufactures, promotes, sells, and distributes opioids, including the

branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic

and Opana as well as other generic opioid products, in the U.S., including in Oregon where the

Tribe is located.

       39.     Defendant INSYS THERAPEUTICS, INC., is a Delaware corporation with its

principal place of business located in Chandler, Arizona.

       40.     Insys manufacturers, promotes, sells, and distributes opioids. Insys’ principal

source of revenue is Subsys, a Schedule II transmucosal immediate-release formulation of fentanyl

in the U.S., including in Oregon where the Tribe is located. Subsys was indicated by the FDA for

the treatment of breakthrough cancer pain that other opioids could not eliminate.

       41.     In May 2018, an Insys sales representative admitted to taking part in a scheme to

bribe physicians with purported speaking fees for marketing and education events in exchange for

them prescribing Subsys for off-label uses.




COMPLAINT AND JURY DEMAND                       11
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 17 of 183. PageID #: 17



          42.     Insys’ founder and several other former Insys executives were recently indicted by

federal prosecutors on racketeering charges, alleging that these individuals approved and fostered

fraudulent behavior against insurance companies and also conspired to bribe practitioners in

various states.

          43.     MALLINCKRODT, PLC is an Irish public limited company headquartered in

Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri.

MALLINCKRODT, LLC, is a limited liability company organized and existing under the laws of

the State of Delaware. Mallinckrodt, LLC is a wholly owned subsidiary of Mallinckrodt, plc.

Mallinckrodt, plc and Mallinckrodt, LLC are collectively referred to as “Mallinckrodt.”

          44.     Mallinckrodt manufactures, markets, and sells drugs in the United States including

generic opioid products including oxycodone, of which it is one of the largest manufacturers. In

July 2017, Mallinckrodt agreed to pay $35 million to settle allegations brought by the Department

of Justice that it failed to detect and notify the DEA of suspicious orders of controlled substances.

Mallinckrodt has manufactured and distributed substantial amounts of prescription opioids that

have been and continue to be sold nationwide, including in Oregon, where the Tribe is located.

          45.     Collectively, Purdue, Cephalon, Janssen, Endo, Teva, Allergan, Insys, and

Mallinckrodt are the “Manufacturer Defendants.”5

          C.      Distributor Defendants

          46.     CARDINAL HEALTH, INC. (“Cardinal”) is a publicly traded company

incorporated under the laws of Ohio and with a principal place of business in Ohio.

          47.     Cardinal distributes prescription opioids to providers and retailers, including in

Oregon where the Tribe is located. Cardinal is authorized to conduct business in Oregon.


      5
          Together, these entities are also sometimes referred to as “RICO Marketing Defendants.”


COMPLAINT AND JURY DEMAND                       12
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 18 of 183. PageID #: 18



       48.     AMERISOURCEBERGEN               CORPORATION          (“AmerisourceBergen”)      is   a

publicly traded company incorporated under the laws of Delaware and with a principal place of

business in Pennsylvania.

       49.     AmerisourceBergen distributes substantial amounts of prescription opioids to

providers and retailers nationwide, including in Oregon where the Tribe is located.

AmerisourceBergen is authorized to conduct business in Oregon.

       50.     MCKESSON CORPORATION (“McKesson”) is a publicly traded company

incorporated under the laws of Delaware and with a principal place of business in San Francisco,

California.

       51.     McKesson distributes prescription opioids to providers and retailers nationwide,

including in Oregon where the Tribe is located. McKesson is authorized to conduct business in

Oregon.

       52.     The data which reveals and/or confirms the identity of each wrongful opioid

distributor is hidden from public view in the DEA’s confidential ARCOS database. See Madel v.

U.S. D.O.J., 784 F.3d 448, 451 (8th Cir. 2015). Neither the DEA nor the wholesale distributors

will voluntarily disclose the data necessary to identify with specificity the transactions which will

form the evidentiary basis for the claims asserted herein. See id. at 452-53.

       53.     Collectively, AmerisourceBergen, Cardinal, and McKesson dominate 85% of the

market share for the distribution of prescription opioids. The “Big 3” are Fortune 500 corporations

listed on the New York Stock Exchange whose principal business is the nationwide wholesale

distribution of prescription drugs. See Fed. Trade Comm’n v. Cardinal Health, Inc., 12 F. Supp.

2d 34, 37 (D.D.C. 1998) (describing Cardinal, McKesson, and AmerisourceBergen predecessors).

Each has been investigated and/or fined by the DEA for the failure to report suspicious orders. The




COMPLAINT AND JURY DEMAND                      13
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 19 of 183. PageID #: 19



Tribe has reason to believe each has engaged in unlawful conduct which resulted in the diversion

of prescription opioids into the Tribe’s community. The Tribe names each of the “Big 3” herein as

defendants and places the industry on notice that the Tribe is acting to abate the public nuisance

plaguing its community. The Tribe will request expedited discovery pursuant to Rule 26(d) of the

Federal Rules of Civil Procedure to secure the data necessary to reveal and/or confirm the identities

of the wholesale distributors, including data from the ARCOS database.

       54.     Defendant CVS Health Corporation (“CVS”) is a Delaware corporation with its

principal place of business in Rhode Island. During all relevant times, CVS has sold and continues

to sell prescription opioids at locations in Oregon and in the communities adjacent to the

Reservation. CVS is authorized to conduct business in Oregon.

       55.     Defendant Walgreens Boots Alliance, Inc., also known as Walgreen Co.

(“Walgreens”) is a Delaware corporation with its principal place of business in Illinois. At all

relevant times, Walgreens has sold and continues to sell prescription opioids at locations in and

around Oregon and in the communities adjacent to the Reservation. Walgreens is authorized to

conduct business in Oregon.

       56.     Defendant Walmart, Inc. (“Walmart”) is a Delaware corporation with its principal

place of business in Arkansas. At all relevant times, Walmart has sold and continues to sell

prescription opioids at locations in and around Oregon and in the communities adjacent to the

Reservation. Walmart is authorized to conduct business in Oregon.

       57.     Defendant Rite Aid of Maryland (“Rite Aid”) is a Delaware corporation with its

principle place of business in Camp Hill, Pennsylvania. During all relevant times, Rite Aid has

sold and continues to sell prescription opioids at locations in and around Oregon and in the

communities adjacent to the Reservation. Rite Aid is authorized to conduct business in Oregon.




COMPLAINT AND JURY DEMAND                      14
       Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 20 of 183. PageID #: 20



           58.   Defendant Health Mart Systems, Inc. (“Health Mart”) is a Delaware corporation

with its principal place of business in California. Health Mart operates as a subsidiary of

McKesson Corporation. During all relevant times, Health Mart has sold and continues to sell

prescription opioids in and around Oregon and in the communities adjacent to the Reservation.

Health Mart is a franchising and marketing arm that has relationships with 4,700 retail pharmacies

nationally, including in Oregon. Health Mart is authorized to conduct business in Oregon.

           59.   Collectively Defendants CVS, Walgreens, Walmart, Rite Aid, and Health Mart are

referred to as “National Retail Pharmacies.” AmerisourceBergen, Cardinal, McKesson and the

National Retail Pharmacies are collectively referred to as the “Distributor Defendants.”6

           60.   Defendants include the above-referenced entities as well as their predecessors,

successors, affiliates, subsidiaries, partnerships and divisions to the extent that they are engaged

in the manufacture, promotion, distribution sale and/or dispensing or opioids.

III.       JURISDICTION AND VENUE

           61.   Plaintiff brings this civil action in MDL No. 2804, entitled In Re: National

Prescription Opiate Litigation. Plaintiff is filing this Complaint directly into the Northern District

of Ohio as permitted by Paragraph 6(a) of this Court’s Case Management Order No. 1, dated

04/11/2018.

           62.   This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because this

action presents a federal question. This Court has supplemental jurisdiction over the state-law

causes of action under 28 U.S.C. § 1367 because the state-law claims are part of the same case or

controversy.



       6
      Together, AmerisourceBergen, Cardinal, McKesson, Purdue, Actavis, Cephalon, Endo,
and Mallinckrodt, are also sometimes referred to as “RICO Supply Chain Defendants.”


COMPLAINT AND JURY DEMAND                      15
      Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 21 of 183. PageID #: 21



        63.     The United States District Court for the District of Oregon (“Oregon Court”) has

personal jurisdiction over all Defendants because all Defendants have substantial contacts and

business relationships with the State of Oregon, including consenting to be sued in Oregon by

registering an agent for service of process and/or obtaining a distributor license and have

purposefully availed themselves of business opportunities within the State of Oregon, including

by marketing, distributing, or selling prescription opioids within the State of Oregon and within

the Tribe’s community.

        64.     The Oregon Court also has personal jurisdiction over all of the defendants under 18

U.S.C. § 1965(b). This Court may exercise nationwide jurisdiction over the named Defendants

where the “ends of justice” require national service and Plaintiff demonstrates national contacts.

Here, the interests of justice require that Plaintiff be allowed to bring all members of the nationwide

RICO enterprise before the court in a single trial. See Iron Workers Local Union No. 17 Insurance

Fund v. Philip Morris Inc., 23 F. Supp. 2d 796 (1998).

        65.     Venue is proper in the District of Oregon under 28 U.S.C. § 1391(b) and 18 U.S.C.

§ 1965 because a substantial part of the events or omissions giving rise to this action occurred in

this judicial district and because all Defendants are subject to this Court’s exercise of personal

jurisdiction. Plaintiff states that but for the Order permitting direct filing into the Northern District

of Ohio pursuant to Case Management Order No. 1, dated April 11, 2018, Plaintiff would have

filed in the United States District Court, District of Oregon.

IV.     ADDITIONAL FACTUAL ALLEGATIONS

        A.      Overview of the Opioid Epidemic

        66.     The term “opioid” includes all drugs derived from the opium poppy. The United

States Food and Drug Administration describes opioids as follows: “Prescription opioids are

powerful pain-reducing medications that include prescription oxycodone, hydrocodone, and


COMPLAINT AND JURY DEMAND                        16
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 22 of 183. PageID #: 22



morphine, among others, and have both benefits as well as potentially serious risks. These

medications can help manage pain when prescribed for the right condition and when used properly.

But when misused or abused, they can cause serious harm, including addiction, overdose, and

death.”7

          67.   Prescription opioids with the highest potential for addiction are listed under

Schedule II of the Controlled Substances Act. This includes non-synthetic opium derivatives (such

as codeine and morphine, also known generally as “opiates”), partially synthetic derivatives (such

as hydrocodone and oxycodone), and fully synthetic derivatives (such as fentanyl and methadone).

          68.   Historically, opioids were considered too addictive and debilitating for the

treatment of chronic pain, like back pain, migraines, and arthritis. According to Dr. Caleb

Alexander, director of Johns Hopkins University’s Center for Drug Safety and Effectiveness,

“[opioids] have very, very high inherent risks . . . and there’s no such thing as a fully safe opioid.”8

          69.   Opioids also tend to induce tolerance, whereby a person who uses opioids

repeatedly over time no longer responds to the drug as strongly as before, thus requiring a higher

dose to achieve the same effect. This tolerance contributes to the high risk of overdose during a

relapse.

          70.   Before the 1990s, generally accepted standards of medical practice dictated that

opioids should only be used short-term for acute pain, pain relating to recovery from surgery, or

for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved



      7
      See U.S. FDA, Opioid Medications, available at https://www.fda.gov/Drugs/DrugSafety/
InformationbyDrugClass/ucm337066.htm (last accessed December 19, 2017).
      8
       Matthew Perrone et al., Drugmakers push profitable, but unproven, opioid solution,
Center for Public Integrity, available at https://www.publicintegrity.org/20
16/12/15/20544/drugmakers-push-profitable-unproven-opioid-solution (last accessed December
20, 2017).


COMPLAINT AND JURY DEMAND                       17
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 23 of 183. PageID #: 23



patients’ ability to overcome pain and function, coupled with evidence of greater pain complaints

as patients developed tolerance to opioids over time, and the serious risk of addiction and other

side effects, the use of opioids for chronic pain was discouraged or prohibited. As a result, doctors

generally did not prescribe opioids for chronic pain.

          71.   To take advantage of the much larger and more lucrative market for chronic pain

patients, the Defendants had to change this.9

          72.   As described herein, Defendants engaged in conduct that directly caused doctors to

unwittingly prescribe skyrocketing amounts of opioids. Defendants also intentionally neglected

their obligations to prevent diversion of the highly addictive substance.

          73.   As a result of Defendants’ wrongful conduct, the number of prescriptions for

opioids increased sharply, reaching nearly 250,000,000 prescriptions in 2013, almost enough for

every person in the United States to have a bottle of pills. This represents an increase of 300%

since 1999. In 2015, Oregon providers wrote 78.1 opioid prescriptions per 100 persons (3.1 million

prescriptions), while, in the same year, the average U.S. rate was 70 opioid prescriptions per 100

persons.10

          74.   Many Americans, including Oregonians and members of the Tribe, are now

addicted to prescription opioids. In 2016, drug overdoses killed over 60,000 people in the United

States, an increase of more than 22 percent over the previous year. The New York Times reported

in September 2017 that the opioid epidemic is now killing babies and toddlers because ubiquitous,



     9
       See Harriet Ryan et al., ‘You want a description of hell?’ OxyContin’s 12-hour problem,
L.A. Times (May 5, 2016), available at http://www.latimes.com/projects/oxycontin-part1/ (last
accessed December 20, 2017).
     10
       See Oregon Opioid Summary, available at https://www.drugabuse.gov/drugs-
abuse/opioids/opioid-summaries-by-state/oregon-opioid-summary (last accessed September 10,
2018).


COMPLAINT AND JURY DEMAND                       18
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 24 of 183. PageID #: 24



deadly opioids are “everywhere” and are mistaken as candy.11 The opioid epidemic has been

declared a public health emergency by the President of the United States.

          75.   The wave of addiction was created by the increase in opioid prescriptions. One in

4 Americans receiving long-term opioid therapy struggles with opioid addiction. Nearly 2 million

Americans have a prescription opioid use disorder.

          76.   According to the NIH’s National Institute on Drug Abuse, approximately 21 to 29

percent of patients prescribed opioids for chronic pain misuse them. Between 8 and 10 percent

develop an opioid use disorder. Four to 6 percent of people who misuse prescription opioids

transition to heroin abuse, and about 80 percent of people who use heroin first misused prescription

opioids.

          77.   Deaths from prescription opioids have quadrupled in the past 20 years. In Oregon,

opioid deaths have increased from 20 deaths in 2013 to 77 deaths in 2016.12 In fact, the Governor

of Oregon has declared opioid addiction a public health crisis.13

          78.   Treatment admissions for abuse of opioids and emergency room visits for non-

medical opioid use have also dramatically increased.




     11
        Julie Turkewitz,“The Pills are Everywhere:” How the Opioid Crisis Claims Its Youngest
Victims, N.Y. Times (Sept. 20, 2017), available at https://www.nytimes.com/2017/09/
20/us/opioid-deaths-children.html (last accessed January 4, 2018).
     12
         See Center for Disease Control (CDC)/NCHS, National Vital Statistics System,
Mortality, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last accessed
January 24, 2018); Substance Use in Oregon Data Book 2017, at 16, available at
https://prevantion.nd.gov/sites/default/files/pdf/DataBook2017.pdf (last accessed January 24,
2018).
     13
        See “Oregon Governor declares addiction a public health crisis.” The Chicago Tribune
(Feb. 13, 2018), available at http://www.chicagotribune.com/lifestyles/health/sns-bc-or-oregon-
addiction-crisis-20180212-story.html (last accessed March 28, 2019).


COMPLAINT AND JURY DEMAND                     19
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 25 of 183. PageID #: 25



           79.    The increases in opioid deaths and treatments are directly tied to the prescribing

practices created by Defendants. According to the CDC,14 opioid deaths and treatment admissions

are tied to opioid sales:




             Opioid Sales             Opioid                   Opioid Treatment
             KG/10,000                Deaths/100,000           Admissions/10,000




      8




      6




      4




      2




      0


                     1999 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010
                                                Year




      14
       U.S. Dep’t of Health & Human Servs., Addressing Prescription Drug Abuse in the
United States, available at https://www.cdc.gov/drugoverdose/pdf/hhs_prescription_drug_
abuse_report_09.2013.pdf (last accessed December 29, 2017).


COMPLAINT AND JURY DEMAND                          20
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 26 of 183. PageID #: 26




           80.     People who are addicted to prescription opioid painkillers are forty times more

likely to be addicted to heroin. Heroin is pharmacologically similar to prescription opioids.

Available data indicates that the nonmedical use of prescription opioids is a strong risk factor for

heroin use. According to the CDC, heroin drug overdose deaths have more than tripled in the past

four years. In Oregon, heroin accounts for over a third of patients who check into rehabilitation

centers.15

           81.   Prescription opioid abuse “is a serious national crisis that affects public health as

well as social and economic welfare.” The economic burden of prescription opioid misuse alone

is $78.5 billion a year, including the costs of healthcare, lost productivity, addiction treatment, and

criminal justice expenditures.16

           82.   Prescription   opioid   abuse    disproportionately    impacts    American     Indian

communities, including the Tribe. The CDC reported in 2012 that 1 in 10 American Indians/Native

Americans (over the age of 12) used prescription pain medicine for nonprescription purposes,

compared with 1 in 20 whites and 1 in 30 African-Americans.17




      15
         See Battling Drug and Alcohol Addiction in Oregon: Facts, Information and Statistics,
available at https://www.thetreatmentcenter.com/resources/drug-facts-by-state/oregon/ (last
visited September 10, 2018).
      16
         Opioid Crisis, NIH, National Institute on Drug Abuse, available at
https://www.drugabuse.gov/drugs-abuse/opioids/opioid-crisis (last accessed December 19,
2017).
      17
        US Medicine (2012). IHS Grapples with Pervasive Prescription Opioid Misuse in Tribal
Areas. Addiction, available at http://www.usmedicine.com/clinical-topics/addiction/ihs-grapples-
with-pervasive-prescription-opioid-misuse-in-tribal-areas/ (last accessed December 19, 2017).


COMPLAINT AND JURY DEMAND                        21
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 27 of 183. PageID #: 27



          83.   Drug overdose deaths among all Americans increased more than 200 percent

between 1999 and 2015. In that same time, the death rate rose by more than 500 percent among

Native Americans and native Alaskans:18




          84.   The death rate for heroin overdoses among Native Americans has also skyrocketed,

rising by 236 percent from 2010 to 2014:19




     18
         Eugene Scott, Native Americans, among the most harmed by the opioid epidemic, are
often left out of the conversation, Washington Post (Oct. 30, 2017), available at
https://www.washingtonpost.com/news/the-fix/wp/2017/10/30/native-americans-among-the-
most-harmed-by-the-opioid-epidemic-are-often-left-out-of-conversation/
?utm_term=.3151c8bc8ecc (last accessed December 29, 2017).
     19
         Dan Nolan and Chris Amico, How Bad is the Opioid Epidemic?, PBS.org (Feb. 23,
2016), available at https://www.pbs.org/wgbh/frontline/article/how-bad-is-the-opioid-epidemic/
(last accessed December 29, 2017).


COMPLAINT AND JURY DEMAND                    22
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 28 of 183. PageID #: 28




COMPLAINT AND JURY DEMAND           23
        Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 29 of 183. PageID #: 29



         85.    Oregon, particularly the parts of the state near the Tribe’s community, has very

limited access to opioid treatment programs.

         B.     The Manufacturer Defendants Spread False or Misleading Information About
                the Safety of Opioids

         86.    Each Manufacturer Defendant developed a well-funded marketing scheme based

on deception to persuade doctors and patients that opioids can and should be used for treatment of

chronic pain, resulting in opioid treatment for a far larger group of patients who are much more

likely to become addicted. In connection with this scheme, each Manufacturer Defendant spent,

and continued to spend, millions of dollars on promotional activities and materials that falsely

denied or minimized the risks of opioids while overstating the benefit of using them for chronic

pain.

         87.    The Manufacturer Defendants employed the same marketing plans and strategies

and deployed the same messages in and around the state, including in Plaintiff’s community, as

they did nationwide. Across the pharmaceutical industry, corporate headquarters fund and oversee

“core message” development on a national basis. This comprehensive approach ensures that the

Manufacturer Defendants’ messages are accurately and consistently delivered across marketing

channels – including detailing visits, speaker events, and advertising – and in each sales territory.

The Manufacturer Defendants consider this high level of coordination and uniformity crucial to

successfully marketing their drugs.

         88.    The deceptive marketing schemes included, among others, (a) false or misleading

direct, branded advertisements; (b) false or misleading direct-to-physician marketing, also known

as “detailing;” (c) false or misleading materials, speaker programs, webinars, and brochures; and

(d) false or misleading unbranded advertisements or statements by purportedly neutral third parties

that were really designed and distributed by the Manufacturer Defendants. In addition to using



COMPLAINT AND JURY DEMAND                      24
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 30 of 183. PageID #: 30



third parties to disguise the source of their misinformation campaign, the Manufacturer Defendants

also retained the services of certain physicians, known as “key opinion leaders” or “KOLs” to

convince both doctors and patients that opioids were safe for the treatment of chronic pain.

       89.     The Manufacturer Defendants have made false and misleading claims, contrary to

the language on their drugs’ labels regarding the risks of using their drugs that: (a) downplayed

the serious risk of addiction; (b) created and promoted the concept of “pseudoaddiction” when

signs of actual addiction began appearing and advocated that the signs of addiction should be

treated with more opioids; (c) exaggerated the effectiveness of screening tools to prevent addiction;

(d) claimed that opioid dependence and withdrawal are easily managed; (e) denied the risks of

higher dosages; and (f) exaggerated the effectiveness of “abuse-deterrent” opioid formulations to

prevent abuse and addiction. The Manufacturer Defendants have also falsely touted the benefits of

long-term opioid use, including the supposed ability of opioids to improve function and quality of

life, even though there was no scientifically reliable evidence to support the Manufacturer

Defendants’ claims.

       90.     The Manufacturer Defendants have disseminated these common messages to

reverse the popular and medical understanding of opioids and risks of opioid use. They

disseminated these messages directly, through their sales representatives, in speaker groups led by

physicians the Manufacturer Defendants recruited for their support of their marketing messages,

through unbranded marketing and through industry-funded front groups. And even though the

Manufacturer Defendants knew doctors, healthcare professionals and the medical community did

not have a medical understanding of opioids and risks of opioid abuse, they did not disseminate

messages consistent with their product labels that were designed and intended to instruct doctors

on the proper use of their opioid products and underscore the abuse and addiction risks associated




COMPLAINT AND JURY DEMAND                      25
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 31 of 183. PageID #: 31



with those products in order that they would change their prescribing habits so their products would

be safely used.

       91.        These statements were not only unsupported by or contrary to the scientific

evidence, they were also contrary to pronouncements by and guidance from the FDA and CDC

based on that same evidence.

       92.        The Manufacturer Defendants began their marketing schemes decades ago and

continue them today.

       93.        As discussed herein, the 2016 CDC Guideline makes it patently clear that their

schemes were and continue to be deceptive.

       94.        On information and belief, as a part of their deceptive marketing scheme, the

Manufacturer Defendants identified and targeted susceptible prescribers and vulnerable patient

populations in the U.S., including in Oregon.

       95.        For example, on information and belief, the Manufacturer Defendants focused their

deceptive marketing on primary care doctors, who were more likely to treat chronic pain patients

and prescribe them drugs, but were less likely to be schooled in treating pain and the risks and

benefits of opioids and therefore more likely to accept the Manufacturer Defendants’

misrepresentations.

       96.        On information and belief, the Manufacturer Defendants also targeted vulnerable

patient populations like the elderly and veterans, who tend to suffer from chronic pain.

       97.        The Manufacturer Defendants targeted these vulnerable patients even though the

risks of long-term opioid use were significantly greater for them. For example, the 2016 CDC

Guideline observed that existing evidence showed that elderly patients taking opioids suffer from

elevated fall and fracture risks, greater risk of hospitalization, and increased vulnerability to




COMPLAINT AND JURY DEMAND                       26
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 32 of 183. PageID #: 32



adverse drug effects and interactions. The Guideline therefore concluded that there are special

risks of long-term opioid use for elderly patients and recommended that doctors use “additional

caution and increased monitoring” to minimize the risks of opioid use in elderly patients. The same

is true for veterans, who are more likely to use anti-anxiety drugs (benzodiazepines) for

posttraumatic stress disorder, which interact dangerously with opioids.

           98.    To increase the impact of their deceptive marketing schemes, on information and

belief the Manufacturer Defendants coordinated and created unified marketing plans to ensure that

the Manufacturer Defendants’ messages were consistent and effective across all their marketing

efforts.

           99.    Defendants’ efforts have been wildly successful. Opioids are now the most

prescribed class of drugs. Opioid sales in the United States have exceeded $8 billion in revenue

annually since 2009.20 In an open letter to the nation’s physicians in August 2016, the then-U.S.

Surgeon General expressly connected this “urgent health crisis” to heavy marketing of opioids to

doctors . . . [m]any of [whom] were even taught – incorrectly – that opioids are not addictive when

prescribed for legitimate pain.”21

           100.   The Manufacturer Defendants intentionally continued their conduct, as alleged

herein, with knowledge that such conduct was creating the opioid nuisance and causing the harms

and damages alleged herein.




      20
       See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, Fortune, (Nov. 9,
2011); David Crow, Drugmakers Hooked on 10bn Opioid Habit, Fin. Times (August 10, 2016).
      21
           Murthy, supra note 3.


COMPLAINT AND JURY DEMAND                      27
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 33 of 183. PageID #: 33



               1.     The Manufacturer Defendants Engaged in False and Misleading
                      Direct Marketing of Opioids

       101.    The Manufacturer Defendants’ direct marketing of opioids generally proceeded on

two tracks: advertising campaigns and direct-to-physician marketing.

       102.    First, each Manufacturer Defendant conducted and continues to conduct advertising

campaigns touting the purported benefits of its branded drugs. For example, upon information and

belief, the Manufacturer Defendants spent more than $14 million on medical journal advertising

of opioids in 2011, nearly triple what they spent in 2001.

       103.    A number of the Manufacturer Defendants’ branded ads deceptively portrayed the

benefits of opioids for chronic pain. For example:

           a. Endo, on information and belief, has distributed and made available on its website
              opana.com a pamphlet promoting Opana ER with photographs depicting patients
              with physically demanding jobs like construction worker and chef, misleadingly
              implying that the drug would provide long-term pain-relief and functional
              improvement.

           b. On information and belief, Purdue also ran a series of ads, called “Pain vignettes,”
              for OxyContin in 2012 in medical journals. These ads featured chronic pain patients
              and recommended OxyContin for each. One ad described a “54-year-old writer
              with osteoarthritis of the hands” and implied that OxyContin would help the writer
              work more effectively.

       104.    Although Endo and Purdue agreed in late 2015 and 2016 to halt these misleading

representations in New York, they continued to disseminate them elsewhere.

       105.    The direct advertising disseminated by the Manufacturer Defendants did not

disclose studies that were not favorable to their products, nor did they disclose that they did not

have clinical evidence to support many of their claims.




COMPLAINT AND JURY DEMAND                     28
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 34 of 183. PageID #: 34



               2.     The Manufacturer Defendants Used Detailing and Speaker Programs
                      to Spread False and Misleading Information About Opioids

       106.    Second, each Manufacturer Defendant promoted the use of opioids for chronic pain

through “detailers” – sophisticated and specially trained sales representatives who visited

individual doctors and medical staff in their offices – and small group speaker programs.

       107.    The Manufacturer Defendants invested heavily in promoting the use of opioids for

chronic pain through detailers and small group speaker programs.

       108.    The Manufacturer Defendants devoted massive resources to direct sales contacts

with doctors. Upon information and belief, the Manufacturer Defendants spent in excess of $168

million in 2014 alone on detailing branded opioids to doctors, more than twice what they spent on

detailing in 2000.

       109.    On information and belief, these detailers have spread and continue to spread

misinformation regarding the risks and benefits of opioids to hundreds of thousands of doctors,

including doctors in Oregon. For example, on information and belief, the Manufacturer

Defendants’ detailers, over the past two years, continue to falsely and misleadingly:

           a. Describe the risk of addiction as low or fail to disclose the risk of addiction;

           b. Describe their opioid products as “steady state” – falsely implying that these
              products are less likely to produce the high and lows that fuel addiction – or as
              less likely to be abused or result in addiction;

           c. Tout the effectiveness of screening or monitoring patients as a strategy for
              managing opioid abuse and addiction;

           d. State that there is no maximum dose and that doctors can safely increase doses
              without disclosing the significant risks to patients at higher doses;

           e. Discuss “pseudoaddiction”;

           f. State that patients would not experience withdrawal if they stopped using their
              opioid products;




COMPLAINT AND JURY DEMAND                     29
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 35 of 183. PageID #: 35



           g. State that their opioid products are effective for chronic pain without disclosing
              the lack of evidence for the effectiveness of long-term opioid use; and

           h. State that abuse-deterrent formulations are tamper- or crush-resistant and harder
              to abuse or misuse.

       110.    Because these detailers must adhere to scripts and talking points drafted by the

Manufacturer Defendants, it can be reasonably inferred that most, if not all, of the Manufacturer

Defendants’ detailers made and continue to make these misrepresentations to the thousands of

doctors they have visited and continue to visit. The Manufacturer Defendants have not corrected

this misinformation.

       111.    The Manufacturer Defendants’ detailing to doctors was highly effective in the

national proliferation of prescription opioids. On information and belief, the Manufacturer

Defendants used sophisticated data mining and intelligence to track and understand the rates of

initial prescribing and renewal by individual doctors, allowing specific and individual targeting,

customizing, and monitoring of their marketing.

       112.    The Manufacturer Defendants also identified doctors to serve, for payment and

other remuneration, on their speakers’ bureaus and to attend programs with speakers and meals

paid for by the Manufacturer Defendants. These speakers gave the false impression that they were

providing unbiased and medically accurate presentations when they were, in fact, presenting a

script prepared by the Manufacturer Defendants. On information and belief, these presentations

conveyed misleading information, omitted material information, and failed to correct the

Manufacturer Defendants’ prior misrepresentations about the risks and benefits of opioids.

       113.    Each Manufacturer Defendant devoted and continues to devote massive resources

to direct sales contacts with doctors.




COMPLAINT AND JURY DEMAND                     30
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 36 of 183. PageID #: 36



          114.   Marketing impacts prescribing habits, with face-to-face detailing having the

greatest influence. On information and belief, frequent prescribers are generally more likely to

have received a detailing visit, and in some instances, infrequent prescribers of opioids received a

detailing visit from a Manufacturer Defendant’s detailer and then prescribed only that

Manufacturer Defendant’s opioid products.

          115.   The FDA has cited at least one Manufacturer Defendant for deceptive promotions

by its detailers and direct-to-physician marketing. In 2010, the FDA notified Actavis that certain

brochures distributed by Actavis were “false or misleading because they omit and minimize the

serious risks associated with the drug, broaden and fail to present the limitations to the approved

indication of the drug, and present unsubstantiated superiority and effectiveness claims.” The FDA

also found that “[t]hese violations are a concern from a public health perspective because they

suggest that the product is safer and more effective than has been demonstrated.”22

                 3.     The Manufacturer Defendants Deceptively Marketed Opioids through
                        Unbranded Advertising Disseminated by Seemingly Independent
                        Third Parties Which Was Really Created by the Manufacturer
                        Defendants

          116.   The Manufacturer Defendants also deceptively marketed opioids through

unbranded advertising – i.e., advertising that promotes opioid use generally but does not name a

specific opioid. This advertising was ostensibly created and disseminated by independent third

parties. But by funding, directing, reviewing, editing, and distributing this unbranded advertising,

the Manufacturer Defendants coordinated and controlled the deceptive messages disseminated by




     22
         Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc’ns, U.S.
Food & Drug Admin., to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), available
at http://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf (last
accessed December 29, 2017).


COMPLAINT AND JURY DEMAND                     31
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 37 of 183. PageID #: 37



these third parties and acted in concert with them to falsely and misleadingly promote opioids for

the treatment of chronic pain.

           117.   The extent of the financial ties between the opioid industry and third-party

advocacy groups is stunning. A recent report released by the United States Senate Homeland

Security and Governmental Affairs Committee reveals nearly $9 million in payments from

companies including Purdue and Janssen to 14 outside groups between 2012 and 2017.23

According to the report, “[t]he fact that . . . manufacturers provided millions of dollars to the groups

described below suggests, at the very least, a direct link between corporate donations and the

advancement of opioids-friendly messaging.” The report concluded that “many of the groups

described in this report may have played a significant role in creating the necessary conditions for

the U.S. opioids epidemic.”

           118.   The Manufacturer Defendants marketed opioids through third-party, unbranded

advertising to avoid regulatory scrutiny because such advertising is not submitted to and typically

is not reviewed by the FDA. The Manufacturer Defendants also used third-party, unbranded

advertising to give the false appearance that the deceptive messages came from an independent

and objective source. Like tobacco companies, the Manufacturer Defendants used third parties that

they funded, directed, and controlled to carry out and conceal their scheme to deceive doctors and

patients about the risks and benefits of long-term opioid use for chronic pain.

           119.   The Manufacturer Defendants’ deceptive unbranded marketing often contradicted

what they said in their branded materials reviewed by the FDA.



      23
         See Scott Neuman & Alison Kodjak, Drugmakers Spend Millions Promoting Opioids To
Patient Groups, Senate Report Says, NPR.org (Feb. 13, 2018), available at
https://www.npr.org/sections/thetwo-way/2018/02/13/585290752/drugmakers-spent-millions-
promoting-opioids-to-patient-groups-senate-report-says (last accessed February 23, 2018).


COMPLAINT AND JURY DEMAND                       32
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 38 of 183. PageID #: 38



           120.   The Manufacturer Defendants also spoke through a small circle of doctors—

KOLs—who, upon information and belief, were selected, funded, and elevated by the

Manufacturer Defendants because their public positions supported the use of opioids to treat

chronic pain.

           121.   Pro-opioid doctors are one of the most important avenues that the Manufacturer

Defendants use to spread their false and misleading statements about the risks and benefits of long-

term opioid use. The Manufacturer Defendants know that doctors rely heavily and more

uncritically on their peers for guidance, and KOLs provide the false appearance of unbiased and

reliable support for chronic opioid therapy.

           122.   For example, the New York Attorney General (“NY AG”) found in its settlement

with Purdue that through March 2015, the Purdue website In the Face of Pain failed to disclose

that doctors who provided testimonials on the site were paid by Purdue,24 and concluded that

Purdue’s failure to disclose these financial connections potentially misled consumers regarding the

objectivity of the testimonials.

           123.   Pro-opioid KOLs have admitted to making false claims about the effectiveness of

opioids. Dr. Russell Portenoy received research support, consulting fees, and other compensation

from Cephalon, Endo, Janssen, and Purdue, among others. Dr. Portenoy admitted that he “gave

innumerable lectures . . . about addictions that weren’t true.” His lectures falsely claimed that fewer

than 1 percent of patients would become addicted to opioids. Dr. Portenoy admitted that the

primary goal was to “destigmatize” opioids, and he conceded that “[d]ata about the effectiveness


      24
         See New York State Office of the Attorney General, A.G. Schneiderman Announces
Settlement with Purdue Pharma That Ensures Responsible and Transparent Marketing Of
Prescription Opioid Drugs By The Manufacturer (August 20, 2015), available at
https://ag.ny.gov/press-release/ag-schneiderman-announces-settlement-purdue-pharma-ensures-
responsible-and-transparent (last accessed December 20, 2017).


COMPLAINT AND JURY DEMAND                       33
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 39 of 183. PageID #: 39



of opioids does not exist.” According to Dr. Portenoy, “Did I teach about pain management,

specifically about opioid therapy, in a way that reflects misinformation? Well, . . . I guess I did.”

Dr. Portenoy admitted that “[i]t was clearly the wrong thing to do.”25

          124.   Dr. Portenoy also made frequent media appearances promoting opioids and

spreading misrepresentations, such as his claim that “the likelihood that the treatment of pain using

an opioid drug which is prescribed by a doctor will lead to addiction is extremely low.” He

appeared on Good Morning America in 2010 to discuss the use of opioids long-term to treat

chronic pain. On this widely-watched program, broadcast across the country, Dr. Portenoy

claimed: “Addiction, when treating pain, is distinctly uncommon. If a person does not have a

history, a personal history, of substance abuse, and does not have a history in the family of

substance abuse, and does not have a very major psychiatric disorder, most doctors can feel very

assured that the person is not going to become addicted.”26

          125.   Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah. Dr.

Webster was President of the American Academy of Pain Medicine (“AAPM”) in 2013. He is a

Senior Editor of Pain Medicine, the same journal that published Endo special advertising

supplements touting Opana ER. Dr. Webster was the author of numerous CMEs sponsored by

Cephalon, Endo and Purdue. At the same time, Dr. Webster was receiving significant funding from

the Manufacturer Defendants (including nearly $2 million from Cephalon).




     25
        Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St. J.
(Dec. 17, 2012), available at https://www.wsj.com/articles/SB100014241278873
24478304578173342657044604 (last accessed December 20, 2017).
     26
          Good Morning America (ABC television broadcast Aug. 30, 2010).


COMPLAINT AND JURY DEMAND                      34
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 40 of 183. PageID #: 40



          126.   Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five-question,

one-minute screening tool relying on patient self-reports that purportedly allows doctors to manage

the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-sort

patients likely to become addicted is an important tool in giving doctors confidence to prescribe

opioids long-term, and, for this reason, references to screening appear in various industry

supported guidelines. Versions of Dr. Webster’s Opioid Risk Tool appear on, or are linked to,

websites run by Endo, Janssen and Purdue. Unaware of the flawed science and industry bias

underlying this tool, certain states and public entities have incorporated the Opioid Risk Tool into

their own guidelines, indicating, also, their reliance on the Manufacturer Defendants and those

under their influence and control.

          127.   In 2011, Dr. Webster presented via webinar a program sponsored by Purdue entitled

“Managing Patient’s Opioid Use: Balancing the Need and the Risk.” Dr. Webster recommended

the use of risk screening tools, urine testing and patient agreements as a way to prevent “overuse

of prescriptions” and “overdose deaths.” This webinar was available to and was intended to reach

doctors in the Tribe’s community and doctors treating members of the Tribe’s community.27

          128.   Dr. Webster also was a leading proponent of the concept of “pseudoaddiction,” the

notion that addictive behaviors should be seen not as warnings, but as indications of undertreated

pain. In Dr. Webster’s description, the only way to differentiate the two was to increase a patient’

dose of opioids. As he and co-author Beth Dove wrote in their 2007 book Avoiding Opioid Abuse

While Managing Pain—a book that is still available online—when faced with signs of aberrant



     27
        See Emerging Solutions in Pain, Managing Patient’s Opioid Use: Balancing the Need
and the Risk, available at http://www.emergingsolutionsinpain.com/ce-education/opioid
management?option=com_continued&view=frontmatter&Itemid=303&course=209 (last visited
Aug. 22, 2017).


COMPLAINT AND JURY DEMAND                      35
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 41 of 183. PageID #: 41



behavior, increasing the dose “in most cases . . . should be the clinician’s first response.”28 Upon

information and belief, Endo distributed this book to doctors. Years later, Dr. Webster reversed

himself, acknowledging that “[pseudoaddiction] obviously became too much of an excuse to give

patients more medication.”29

          129.   The Manufacturer Defendants cited and promoted favorable studies or articles by

their KOLs. By contrast, Manufacturer Defendants did not support, acknowledge, or disseminate

publications of doctors unsupportive or critical of chronic opioid therapy.

          130.   On information and belief, the Manufacturer Defendants also entered into

arrangements with seemingly unbiased and independent patient and professional organizations to

promote opioids for the treatment of chronic pain. Under the direction and control of the

Manufacturer Defendants, these “Front Groups” – which include, but are not limited to, the

American Pain Foundation (“APF”)30 and the American Academy of Pain Medicine – generated

treatment guidelines, unbranded materials, and programs that favored chronic opioid therapy. The

evidence did not support these guidelines, materials, and programs at the time they were created,

and the scientific evidence does not support them today. Indeed, they stand in marked contrast to

the 2016 CDC Guideline.

          131.   The Manufacturer Defendants worked together, through Front Groups, to spread

their deceptive messages about the risks and benefits of long-term opioid therapy.




     28
          Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
     29
       John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel, (Feb.
18, 2012).
     30
          Dr. Portenoy was a member of the board of the APF.


COMPLAINT AND JURY DEMAND                     36
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 42 of 183. PageID #: 42



          132.    Indeed, the Manufacturer Defendants spent millions on the Front Groups to

generate false opioid-friendly messaging.31 The amount of industry funding, and its sources, is

obscured by a lack of transparency on behalf of both the opioid industry and the Front Groups.

          133.    On information and belief, these Front Groups also assisted the Manufacturer

Defendants by responding to negative articles, by advocating against regulatory or legislative

changes that would limit opioid prescribing in accordance with the scientific evidence, and by

conducting outreach to vulnerable patient populations targeted by the Manufacturer Defendants.

          134.    These Front Groups depended on the Manufacturer Defendants for funding and, in

some cases, for survival. On information and belief, the Manufacturer Defendants exercised

control over programs and materials created by these groups by collaborating on, editing, and

approving their content, and by funding their dissemination. In doing so, the Manufacturer

Defendants made sure that the Front Groups would generate only the messages the Manufacturer

Defendants wanted to distribute. Despite this, the Front Groups held themselves out as independent

and serving the needs of their members – whether patients suffering from pain or doctors treating

those patients.

          135.    Defendants Teva, Endo, Janssen and Purdue, in particular, utilized multiple Front

Groups, including many of the same ones. Several of the most prominent are described below, but

there are many others, including the American Pain Society (“APS”), American Geriatrics Society

(“AGS”), the Federation of State Medical Boards (“FSMB”), American Chronic Pain Association

(“ACPA”), the Center for Practical Bioethics (“CPB”), the U.S. Pain Foundation (“USPF”) and

the Pain & Policy Studies Group (“PPSG”).32


     31
          See Neuman & Kodjack, supra note 23.
     32
      See generally, e.g., Letter from Sen. Ron Wyden, U.S. Senate Comm. on Fin., to Sec.
Thomas E. Price, U.S. Dep’t of Health and Human Servs., (May 5, 2015).


COMPLAINT AND JURY DEMAND                       37
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 43 of 183. PageID #: 43



          136.   Organizations, including the U.S. Senate Finance Committee, began to investigate

the American Pain Foundation (“APF”) in 2012 to determine the links, financial and otherwise,

between the organization and the opioid industry.33 The investigation revealed that APF received

90 percent of its funding from the drug and medical-device industry, and “its guides for patients,

journalists and policymakers had played down the risks associated with opioid painkillers while

exaggerating the benefits from the drugs.” Within days, APF dissolved “due to irreparable

economic circumstances.”

          137.   Another front group for the Manufacturer Defendants was the American Academy

of Pain Medicine (“AAPM”). With the assistance, prompting, involvement, and funding of the

Manufacturer Defendants, the AAPM issued purported treatment guidelines and sponsored and

hosted medical education programs essential to the Manufacturer Defendants’ deceptive marketing

of chronic opioid therapy.

          138.   AAPM received substantial funding from opioid manufacturers. For example,

AAPM maintained a corporate relations council, whose members paid $25,000 per year (on top of

other funding) to participate. The benefits included allowing members to present educational

programs at off-site dinner symposia in connection with AAPM’s marquee event – its annual

meeting held in Palm Springs, California, or other resort locations. AAPM describes the annual

event as an “exclusive venue” for offering education programs to doctors. Membership in the

corporate relations council also allowed drug company executives and marketing staff to meet with

AAPM executive committee members in small settings. Defendants Endo, Purdue, and Cephalon



     33
        Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies Ties to
Pain Groups, Wash. Post (May 8, 2012), available at https://www.washingtonpost.com/national/
health-science/senate-panel-investigates-drug-companies-ties-to-paid-groups/2012/05/08/
gIQA2X4qBU_story.html (last accessed December 19, 2017).


COMPLAINT AND JURY DEMAND                     38
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 44 of 183. PageID #: 44



were members of the council and presented deceptive programs to doctors who attended this

annual event.

          139.   Upon information and belief, AAPM is viewed internally by Endo as “industry

friendly,” with Endo advisors and speakers among its active members. Endo attended AAPM

conferences, funded its CMEs, and distributed its publications. The conferences sponsored by

AAPM heavily emphasized sessions on opioids – 37 out of roughly 40 at one conference alone.

AAPM’s presidents have included top industry-supported KOLs Perry Fine and Lynn Webster.

Dr. Webster was even elected president of AAPM while under a DEA investigation.

          140.   The Manufacturer Defendants were able to influence AAPM through both their

significant and regular funding and the leadership of pro-opioid KOLs within the organization.

          141.   In 1996, AAPM and APS jointly issued a consensus statement, “The Use of Opioids

for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and claimed that

the risk of a patients’ addiction to opioids was low. Dr. Haddox, who co-authored the AAPM/APS

statement, was a paid speaker for Purdue at the time. Dr. Portenoy was the sole consultant. The

consensus statement remained on AAPM’s website until 2011, and, upon information and belief,

was taken down from AAPM’s website only after a doctor complained.34

          142.   AAPM and APS issued their own guidelines in 2009 (“AAPM/APS Guidelines”)

and continued to recommend the use of opioids to treat chronic pain.35 Treatment guidelines have

been relied upon by doctors, especially the general practitioners and family doctors targeted by the

Manufacturer Defendants. Treatment guidelines not only directly inform doctors’ prescribing


     34
        The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the
American Academy of Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6
(1997).
     35
      Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic
Non-Cancer Pain, 10 J. Pain 113 (2009).


COMPLAINT AND JURY DEMAND                     39
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 45 of 183. PageID #: 45



practices, but are cited throughout the scientific literature and referenced by third-party payors in

determining whether they should cover treatments for specific indications. Pharmaceutical sales

representatives employed by Endo, Actavis, and Purdue discussed treatment guidelines with

doctors during individual sales visits.

          143.   At least 14 of the 21 panel members who drafted the AAPM/APS Guidelines,

including KOLs Dr. Portenoy and Dr. Perry Fine of the University of Utah, received support from

Janssen, Cephalon, Endo, and Purdue. The 2009 Guidelines promote opioids as “safe and

effective” for treating chronic pain, despite acknowledging limited evidence, and conclude that the

risk of addiction is manageable for patients regardless of past abuse histories.36 One panel member,

Dr. Joel Saper, Clinical Professor of Neurology at Michigan State University and founder of the

Michigan Headache & Neurological Institute, resigned from the panel because of his concerns that

the 2009 Guidelines were influenced by contributions that drug companies, including

Manufacturer Defendants, made to the sponsoring organizations and committee members. These

AAPM/APS Guidelines have been a particularly effective channel of deception and have

influenced not only treating physicians, but also the body of scientific evidence on opioids; the

Guidelines have been cited hundreds of times in academic literature, were disseminated in the

Tribe’s community during the relevant time period, are still available online, and were reprinted

in the Journal of Pain. The Manufacturer Defendants widely referenced and promoted the 2009

Guidelines without disclosing the lack of evidence to support them or the Manufacturer Defendants

financial support to members of the panel.

          144.   On information and belief, the Manufacturer Defendants combined their efforts

through the Pain Care Forum (“PCF”), which began in 2004 as an APF project. PCF is comprised


     36
          Id.


COMPLAINT AND JURY DEMAND                      40
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 46 of 183. PageID #: 46



of representatives from opioid manufacturers (including Endo, Janssen, and Purdue) and various

Front Groups, almost all of which received substantial funding from the Manufacturer Defendants.

Among other projects, PCF worked to ensure that an FDA-mandated education project on opioids

was not unacceptably negative and did not require mandatory participation by prescribers. PCF

also worked to address a lack of coordination among its members and developed cohesive industry

messaging.

       145.      On information and belief, through Front Groups and KOLs, the Manufacturer

Defendants wrote or influenced prescribing guidelines that reflected the messaging the

Manufacturer Defendants wanted to promote rather than scientific evidence.

       146.      Through these means, and likely others still concealed, the Manufacturer

Defendants collaborated to spread deceptive messages about the risks and benefits of long-term

opioid use.

       C.        The Manufacturer Defendants’ Statements about the Safety of Opioids Were
                 Patently False

       147.      The Manufacturer Defendants’ misrepresentations reinforced each other and

created the dangerously misleading impressions that: (a) starting patients on opioids was low-risk

because most patients would not become addicted, and because those who were at greatest risk of

addiction could be readily identified and managed; (b) patients who displayed signs of addiction

probably were not addicted and, in any event, could easily be weaned from the drugs; (c) the use

of higher opioid doses, which many patients need to sustain pain relief as they develop tolerance

to the drugs, do not pose special risks; and (d) abuse-deterrent opioids both prevent abuse and

overdose and are inherently less addictive.

       148.      Some examples of these false claims include:

              a. Actavis’s predecessor caused a patient education brochure, Managing Chronic
                 Back Pain, to be distributed beginning in 2003, which admitted that opioid


COMPLAINT AND JURY DEMAND                     41
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 47 of 183. PageID #: 47



              addiction is possible, but falsely claimed that it is “less likely if you have never
              had an addiction problem.” Based on Actavis’s acquisition of its predecessor’s
              marketing materials along with the rights to Kadian, it appears that Actavis
              continued to use this brochure in 2009 and beyond.

          b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People
             Living with Pain (2007), which suggests that addiction is rare and limited to
             extreme cases of unauthorized dose escalations, obtaining duplicative prescriptions,
             or theft. This publication is available today.37

          c. Endo sponsored a website, “PainKnowledge,” which, upon information and belief,
             claimed in 2009 that “[p]eople who take opioids as prescribed usually do not
             become addicted.” Upon information and belief, another Endo website,
             PainAction.com, stated “Did you know? Most chronic pain patients do not become
             addicted to the opioid medications that are prescribed for them.” Endo also
             distributed an “Informed Consent” document on PainAction.com, which
             misleadingly suggested that only people who “have problems with substance abuse
             and addiction” are likely to become addicted to opioid medications.

          d. Upon information and belief, Endo distributed a pamphlet with the Endo logo
             entitled Living with Someone with Chronic Pain, which stated that “[m]ost health
             care providers who treat people with pain agree that most people do not develop an
             addiction problem.”

          e. Janssen reviewed and distributed a patient education guide entitled Finding Relief:
             Pain Management for Older Adults (2009), which described as “myth” the claim
             that opioids are addictive, and asserted as fact that “[m]any studies show that
             opioids are rarely addictive when used properly for the management of chronic
             pain.”

          f. Janssen currently runs a website, Prescriberesponsibly.com (last updated July 2,
             2015), which claims that concerns about opioid addiction are “overestimated.”38

          g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
             Management – which claims that less than 1% of children prescribed opioids will
             become addicted and that pain is undertreated due to “misconceptions about opioid
             addiction[].” This publication is still available online.39



     37
       Available at https://assets.documentcloud.org/documents/277605/apf-treat
mentoptions.pdf (last accessed December 19, 2017).
     38
         Available at, http://www.prescriberesponsibly.com/articles/opioid-pain-management
(last accessed December 19, 2017).
     39
        Available at, http://s3.documentcloud.org/documents/277603/apf-policymakers-gui
de.pdf (last accessed December 20, 2017).


COMPLAINT AND JURY DEMAND                    42
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 48 of 183. PageID #: 48



             h. Consistent with the Manufacture Defendants’ published marketing materials, upon
                information and belief, detailers for the Manufacturer Defendants in Oregon have
                minimized or omitted and continue to minimize or omit any discussion with doctors
                or their medical staff in Oregon about the risk of addiction; misrepresented the
                potential for abuse of opioids with purportedly abuse-deterrent formulations; and
                routinely did not correct the misrepresentations noted above.

          149.   The Manufacturer Defendants engaged in this campaign of misinformation in an

intentional effort to deceive doctors and patients and thereby increase the use of their opioid

products.

          150.   The Manufacturer Defendants’ misrepresentations have been conclusively

debunked by the FDA and CDC, and are contrary to longstanding scientific evidence.

          151.   As noted in the 2016 CDC Guideline40 endorsed by the FDA, there is “extensive

evidence” of the “possible harms of opioids (including opioid use disorder [an alternative term for

opioid addiction]).” The Guideline points out that “[o]pioid pain medication use presents serious

risks, including . . . opioid use disorder” and that “continuing opioid therapy for three (3) months

substantially increases risk for opioid use disorder.”

          152.   The FDA further exposed the falsity of Defendants’ claims about the low risk of

addiction when it announced changes to the labels for extended-release/long-acting opioids in

2013 and for immediate-release opioids in 2016. In its announcements, the FDA found that “most

opioid drugs have ‘high potential for abuse’” and that opioids “are associated with a substantial

risk of misuse, abuse, NOWS [neonatal opioid withdrawal syndrome], addiction, overdose, and

death.” (emphasis added).41 According to the FDA, because of the “known serious risks”


     40
       Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain—
United States, 2016, Morbidity & Mortality Wkly Rep. (Mar. 18, 2016) [hereinafter 2016 CDC
Guideline], available at https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm (last accessed
December 20, 2017).
     41
      Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S.
Food & Drug Admin., U.S. Dep’t of Health and Human Servs., to Andrew Koldny, M.d.,


COMPLAINT AND JURY DEMAND                      43
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 49 of 183. PageID #: 49



associated with long-term opioid use, including “risks of addiction, abuse, and misuse, even at

recommended doses, and because of the greater risks of overdose and death,” opioids should be

used only “in patients for whom alternative treatment options” like non-opioid drugs have failed.

(emphasis added). The FDA further acknowledged that the risk is not limited to patients who seek

drugs illicitly; addiction “can occur in patients appropriately prescribed [opioids].”

          153.   The Manufacturer Defendants have been, and are, aware that their

misrepresentations about opioids are false.

          154.   The NY AG, in a 2016 settlement agreement with Endo, found that opioid “use

disorders appear to be highly prevalent in chronic pain patients treated with opioids, with up to

40% of chronic pain patients treated in specialty and primary care outpatient centers meeting the

clinical criteria for an opioid use disorder.”42 Endo had claimed on its www.opana.com website

that “[m]ost healthcare providers who treat patients with pain agree that patients treated with

prolonged opioid medicines usually do not become addicted,” but the NY AG found that Endo had

no evidence for that statement. Consistent with this, Endo agreed not to “make statements that . . .

opioids generally are non-addictive” or “that most patients who take opioids do not become

addicted” in New York.




President, Physicians for Responsible Opioid Prescribing (Sept. 10, 2013), available at
https://www.regulations/gov/contentStreamer?documentId=FDA-2012-P-0818-
0793&attachmentNumber=1&contentType=pdf (last accessed December 19, 2017); Letter from
Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food & Drug Admin.,
U.S. Dep’t of Health and Human Servs., to Peter R. Mathers & Jennifer A. Davidson, Kleinfeld,
Kaplan & Becker, LLP (Mar. 22, 2016), available at https://www.regulations.
gov/contentStreamer?documentId=FDA-2014-P-0205-0006&attachmentNumber=1
&contentType=pdf (last accessed December 19, 2017).
     42
       Assurance of Discontinuance, In re Endo Health Solutions Inc. and Endo Pharm. Inc.
(Assurance No. 15-228), at 13, available at https://ag.ny.gov/pdfs/Endo_AOD_030116-
Fully_Executed.pdf (last accessed December 19, 2017).


COMPLAINT AND JURY DEMAND                      44
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 50 of 183. PageID #: 50



          155.   The Manufacturer Defendants falsely instructed doctors and patients that the signs

of addiction are actually signs of undertreated pain and should be treated by prescribing more

opioids. The Manufacturer Defendants called this phenomenon “pseudoaddiction” – a term coined

by Dr. David Haddox, who went to work for Purdue, and popularized by Dr. Portenoy – and falsely

claimed that pseudoaddiction is substantiated by scientific evidence. Some illustrative examples

of these deceptive claims are described below:

             a. Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007), which
                taught that behaviors such as “requesting drugs by name,” “demanding or
                manipulative behavior,” seeing more than one doctor to obtain opioids, and
                hoarding, are all signs of pseudoaddiction, rather than true addiction. The 2012
                edition of Responsible Opioid Prescribing remains for sale online.43

             b. On information and belief, Janssen sponsored, funded, and edited the Let’s Talk
                Pain website, which in 2009 stated: “pseudoaddiction . . . refers to patient behaviors
                that may occur when pain is under-treated . . . . Pseudoaddiction is different from
                true addiction because such behaviors can be resolved with effective pain
                management.”

             c. Endo sponsored a National Initiative on Pain Control (“NIPC”) CME program in
                2009 entitled “Chronic Opioid Therapy: Understanding Risk While Maximizing
                Analgesia,” which, upon information and belief, promoted pseudoaddiction by
                teaching that a patient’s aberrant behavior was the result of untreated pain. Endo
                appears to have substantially controlled NIPC by funding NIPC projects;
                developing, specifying, and reviewing content; and distributing NIPC materials.

             d. Purdue published a pamphlet in 2011 entitled Providing Relief, Preventing Abuse,
                which, upon information and belief, described pseudoaddiction as a concept that
                “emerged in the literature” to describe the inaccurate interpretation of [drug-
                seeking behaviors] in patients who have pain that has not been effectively treated.”

             e. Upon information and belief, Purdue sponsored a CME program titled “Path of
                the Patient, Managing Chronic Pain in Younger Adults at Risk for Abuse.” In a
                role play, a chronic pain patient with a history of drug abuse tells his doctor that
                he is taking twice as many hydrocodone pills as directed. The narrator notes that
                because of pseudoaddiction, the doctor should not assume the patient is addicted
                even if he persistently asks for a specific drug, seems desperate, hoards medicine,


     43
        See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2d
ed. 2012).


COMPLAINT AND JURY DEMAND                       45
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 51 of 183. PageID #: 51



                 or “overindulges in unapproved escalating doses.” The doctor treats this patient
                 by prescribing a high-dose, long acting opioid.

          156.   Pseudoaddiction is fictional. The 2016 CDC Guideline rejects the concept of

pseudoaddiction. The Guideline nowhere recommends that opioid dosages be increased if a patient

is not experiencing pain relief. To the contrary, the Guideline explains that “[p]atients who do not

experience clinically meaningful pain relief early in treatment . . . are unlikely to experience pain

relief with longer-term use,” and that physicians should “reassess[] pain and function within 1

month” in order to decide whether to “minimize risks of long-term opioid use by discontinuing

opioids” because the patient is “not receiving a clear benefit.”

          157.   In connection with its settlement with the NY AG, Endo was forced to admit that

the concept of pseudoaddiction was a sham. In finding that “[t]he pseudoaddiction concept has

never been empirically validated and in fact has been abandoned by some of its proponents,” the

NY AG, in its 2016 settlement with Endo, reported that despite the fact that Endo trained its sales

representative to use the concept of pseudoaddiction, “Endo’s Vice President for

Pharmacovigilance and Risk Management testified to [the NY AG] that he was not aware of any

research validating the ‘pseudoaddiction’ concept” and acknowledged the difficulty in

distinguishing “between addiction and ‘pseudoaddiction.”“44

          158.   The Manufacturer Defendants falsely instructed doctors and patients that addiction

risk screening tools, patient contracts, urine drug screens, and similar strategies would allow them

to reliably identify and safely prescribe opioids to patients predisposed to addiction. These

misrepresentations were especially insidious because the Manufacturer Defendants aimed them at

general practitioners and family doctors who lack the time and expertise to closely manage higher-



     44
          See supra note 42, at 7.


COMPLAINT AND JURY DEMAND                      46
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 52 of 183. PageID #: 52



risk patients on opioids. The Manufacturer Defendants’ misrepresentations made these doctors feel

more comfortable prescribing opioids to their patients, and patients more comfortable starting on

opioid therapy for chronic pain. Some illustrative examples of these deceptive claims are described

below:

            a. On information and belief, Endo paid for a 2007 supplement in the Journal of
               Family Practice written by a doctor who became a member of Endo’s speakers
               bureau in 2010. The supplement, entitled Pain Management Dilemmas in Primary
               Care: Use of Opioids, emphasized the effectiveness of screening tools, claiming
               that patients at high risk of addiction could safely receive chronic opioid therapy
               using a “maximally structured approach” involving toxicology screens and pill
               counts.

            b. On information and belief, Purdue sponsored a November 2011 webinar, Managing
               Patient’s Opioid Use: Balancing the Need and Risk, which claimed that screening
               tools, urine tests, and patient agreements prevent “overuse of prescriptions” and
               “overdose deaths.”

            c. On information and belief, as recently as 2015, Purdue has represented in scientific
               conferences that “bad apple” patients – and not opioids – are the source of the
               addiction crisis and that once those “bad apples” are identified, doctors can safely
               prescribe opioids without causing addiction.

            d. On information and belief, detailers for the Manufacturer Defendants have touted
               and continue to tout to doctors in Oregon the reliability and effectiveness of
               screening or monitoring patients as a tool for managing opioid abuse and addiction.

         159.   Once again, the 2016 CDC Guideline confirms that these statements were false,

misleading, and unsupported at the time they were made by the Manufacturer Defendants. The

Guideline notes that there are no studies assessing the effectiveness of risk mitigation strategies –

such as screening tools, patient contracts, urine drug testing, or pill counts widely believed by

doctors to detect and deter abuse – “for improving outcomes related to overdose, addiction, abuse,

or misuse.” As a result, the Guideline recognizes that available risk screening tools “show

insufficient accuracy for classification of patients as at low or high risk for [opioid] abuse or

misuse” and counsels that doctors “should not overestimate the ability of these tools to rule out

risks from long-term opioid therapy.” (emphasis added).


COMPLAINT AND JURY DEMAND                      47
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 53 of 183. PageID #: 53



          160.   To underplay the risk and impact of addiction and make doctors feel more

comfortable starting patients on opioids, the Manufacturer Defendants falsely claimed that opioid

dependence could easily be addressed by tapering and that opioid withdrawal was not a problem,

and failed to disclose the increased difficulty of stopping opioids after long-term use.

          161.   For example, on information and belief, a 2011 non-credit educational program

sponsored by Endo, entitled Persistent Pain in the Older Adult, claimed that withdrawal symptoms

could be avoided by tapering a patient’s opioid dose by 10%-20% for 10 days.

          162.   Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which claimed that “[s]ymptoms of physical dependence can often be ameliorated

by gradually decreasing the dose of medication during discontinuation” without mentioning any

hardships that might occur.45

          163.   The Manufacturer Defendants deceptively minimized the significant symptoms of

opioid withdrawal – which, as explained in the 2016 CDC Guideline, include drug craving,

anxiety, insomnia, abdominal pain, vomiting, diarrhea, tremor, and tachycardia (rapid heartbeat)

– and grossly understated the difficulty of tapering, particularly after long-term opioid use.

          164.   Contrary to the Manufacturer Defendants’ representations, the 2016 CDC

Guideline recognizes that the duration of opioid use and the dosage of opioids prescribed should

be “limit[ed]” to “minimize the need to taper opioids to prevent distressing or unpleasant

withdrawal symptoms,” because “physical dependence on opioids is an expected physiologic

response in patients exposed to opioids for more than a few days.” (emphasis added). The

Guideline further states that “more than a few days of exposure to opioids significantly increases



     45
       Available at, http://s3.documentcloud.org/documents/277603/apf-policymakers-
guide.pdf (last accessed December 19, 2017).


COMPLAINT AND JURY DEMAND                      48
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 54 of 183. PageID #: 54



hazards” and “each day of unnecessary opioid use increases likelihood of physical dependence

without adding benefit.”

          165.   The Manufacturer Defendants falsely claimed that doctors and patients could

increase opioid dosages indefinitely without added risk and failed to disclose the greater risks to

patients at higher dosages. The ability to escalate dosages was critical to the Manufacturer

Defendants’ efforts to market opioids for long-term use to treat chronic pain because, absent this

misrepresentation, doctors would have abandoned treatment when patients built up tolerance and

lower dosages did not provide pain relief. Some illustrative examples of these deceptive claims are

described below:

             a. On information and belief, Actavis’s predecessor created a patient brochure for
                Kadian in 2007 that stated, “Over time, your body may become tolerant of your
                current dose. You may require a dose adjustment to get the right amount of pain
                relief. This is not addiction.”

             b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People
                Living with Pain (2007), which claimed that some patients “need” a larger dose of
                an opioid, regardless of the dose currently prescribed. The guide stated that opioids
                have “no ceiling dose” and are therefore the most appropriate treatment for severe
                pain. This guide is still available online.46

             c. Endo sponsored a website, “PainKnowledge,” which, upon information and belief,
                claimed in 2009 that opioid dosages may be increased until “you are on the right
                dose of medication for your pain.”

             d. Endo distributed a pamphlet edited by a KOL entitled Understanding Your Pain:
                Taking Oral Opioid Analgesics (2004 Endo Pharmaceuticals PM-0120). In Q&A
                format, it asked “If I take the opioid now, will it work later when I really need it?”
                The response is, “The dose can be increased. . . .You won’t ‘run out’ of pain
                relief.”47

             e. Janssen, on information and belief, sponsored a patient education guide entitled
                Finding Relief: Pain Management for Older Adults (2009), which was distributed

     46
        Available at, https://assets.documentcloud.org/documents/277605/apf-treatme
ntoptions.pdf (last accessed December 19, 2017).
     47
       Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking
Oral Opioid Analgesics (Russell K Portenoy, M.D., ed., 2004).


COMPLAINT AND JURY DEMAND                       49
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 55 of 183. PageID #: 55



                 by its sales force. This guide listed dosage limitations as “disadvantages” of other
                 pain medicines but omitted any discussion of risks of increased opioid dosages.

             f. On information and belief, Purdue’s In the Face of Pain website promoted the
                notion that if a patient’s doctor does not prescribe what, in the patient’s view, is a
                sufficient dosage of opioids, he or she should find another doctor who will.

             g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
                Management, which taught that dosage escalations are “sometimes necessary,”
                even unlimited ones, but did not disclose the risks from high opioid dosages. This
                publication is still available online.48

             h. In 2007, Purdue sponsored a CME entitled “Overview of Management Options,”
                which was available for CME credit and available until at least 2012. The CME
                was edited by a KOL and taught that NSAIDs and other drugs, but not opioids, are
                unsafe at high dosages.

             i. Seeking to overturn the criminal conviction of a doctor for illegally prescribing
                opioids, the Front Group APF and others argued to the United States Fourth Circuit
                Court of Appeals that “there is no ‘ceiling dose’” for opioids.49

             j. On information and belief, Purdue’s detailers have told doctors in Oregon that they
                should increase the dose of OxyContin, rather than the frequency of use, to address
                early failure.

          166.   These claims conflict with the scientific evidence, as confirmed by the FDA and

CDC. As the CDC explains in its 2016 Guideline, the “[b]enefits of high-dose opioids for chronic

pain are not established” while the “risks for serious harms related to opioid therapy increase at

higher opioid dosage.” More specifically, the CDC explains that “there is now an established body

of scientific evidence showing that overdose risk is increased at higher opioid dosages.” The CDC

also states that there are “increased risks for opioid use disorder, respiratory depression, and death

at higher dosages.”




     48
       Available at, http://s3.documentcloud.org/documents/277603/apf-policymakers-
guide.pdf (last accessed December 19, 2017).
     49
         Brief of the APF et al. in support of Appellant, United States v. Hurowitz, No. 05-4474,
at 9 (4th Cir. Sept. 8, 2005).


COMPLAINT AND JURY DEMAND                       50
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 56 of 183. PageID #: 56



          167.   The Manufacturer Defendants’ deceptive marketing of the so-called abuse-

deterrent properties of some of their opioids has created false impressions that these opioids can

prevent and curb addiction and abuse.

          168.   These abuse deterrent formulations (AD opioids) purportedly are harder to crush,

chew, or grind; they become gelatinous when combined with a liquid, making them harder to

inject, or contain a counteragent such as naloxone that is activated if the tablets are tampered.

Despite this, AD opioids can be defeated – often quickly and easily – by those determined to do

so. The 2016 CDC Guideline state that “[n]o studies” support the notion that “abuse-deterrent

technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting that the

technologies—even when they work—do not prevent opioid abuse through oral intake, the most

common route of opioid abuse, and can still be abused by non-oral routes. Moreover, they do not

reduce the rate of misuse and abuse by patients who become addicted after using opioids long-

term as prescribed or who escalate their use by taking more pills or higher doses. Tom Frieden,

the Director of the CDC, has further reported that his staff could not find “any evidence showing

the updated opioids [ADFs] actually reduce rates of addiction, overdoses, or death.”50

          169.   Despite this lack of evidence, the Manufacturer Defendants have made and

continue to make misleading claims about the ability of their so-called abuse-deterrent opioid

formulations to prevent or reduce abuse and addiction and the safety of these formulations.




     50
        Matthew Perrone et al., Drugmakers push profitable, but unproven, opioid solution,
Center for Public Integrity (Dec. 15, 2016), available at https://www.publicintegrity.org/2016/
12/15/20544/drugmakers-push-profitable-unproven-opioid-solution (last accessed December 20,
2017).


COMPLAINT AND JURY DEMAND                     51
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 57 of 183. PageID #: 57



          170.   For example, Endo has marketed Opana ER51 as tamper- or crush-resistant and less

prone to misuse and abuse since even though: (a) on information and belief, the FDA warned in a

2013 letter that there was no evidence that Opana ER would provide a reduction in oral, intranasal

or intravenous abuse; and (b) Endo’s own studies, which it failed to disclose, showed that Opana

ER could still be ground up and chewed. Nonetheless, Endo’s advertisements for Opana ER falsely

claimed that it was designed to be crush resistant, in a way that suggested it was more difficult to

abuse. And on information and belief, detailers for Endo have informed doctors that Opana ER is

harder to abuse.

          171.   In its 2016 settlement with the NY AG, Endo agreed not to make statements in New

York that Opana ER was “designed to be, or is crush resistant.” The NY AG found those statements

false and misleading because there was no difference in the ability to extract the narcotic from

Opana ER. The NY AG also found that Endo failed to disclose its own knowledge of the

crushability of redesigned Opana ER in its marketing to formulary committees and pharmacy

benefit managers.

          172.   Likewise, Purdue has engaged and continues to engage in deceptive marketing of

its AD opioids – i.e., reformulated Oxycontin and Hysingla. Before April 2013, Purdue did not

market its opioids based on their abuse deterrent properties. However, beginning in 2013 and

continuing today, detailers from Purdue regularly use the so-called abuse deterrent properties of

Purdue’s opioid products as a primary selling point to differentiate those products from their


     51
         Because Opana ER could be “readily prepared for injection” and was linked to outbreaks
of HIV and a serious blood disease, in May 2017, an FDA advisory committee recommended
that Opana ER be withdrawn from the market. The FDA adopted this recommendation on June
8, 2017 and requested that Endo withdraw Opana ER from the market. Press Release, “FDA
requests removal of Opana ER for risks related to abuse,” June 8, 2017, available at
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm (last
accessed December 20, 2017).


COMPLAINT AND JURY DEMAND                     52
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 58 of 183. PageID #: 58



competitors. Specifically, on information and belief, these detailers: (a) falsely claim that Purdue’s

AD opioids prevent tampering and cannot be crushed or snorted; (b) falsely claim that Purdue’s

AD opioids prevent or reduce opioid misuse, abuse, and diversion, are less likely to yield a

euphoric high, and are disfavored by opioid abusers; (c) falsely claim Purdue’s AD opioids are

“safer” than other opioids; and (d) fail to disclose that Purdue’s AD opioids do not impact oral

abuse or misuse and that its abuse deterrent properties can be defeated.

          173.   These statements and omissions by Purdue are false and misleading. Purdue knew

and should have known that reformulated OxyContin is not better at tamper resistance than the

original OxyContin and is still regularly tampered with and abused. A 2015 study also shows that

many opioid addicts are abusing Purdue’s AD opioids through oral intake or by defeating the abuse

deterrent mechanism. Indeed, one-third of the patients in the study defeated the abuse deterrent

mechanism and were able to continue inhaling or injecting the drug. And to the extent that the

abuse of Purdue’s AD opioids was reduced, those addicts simply shifted to other drugs such as

heroin.52 Despite this, J. David Haddox, the Vice President of Health Policy for Purdue, falsely

claimed in 2016 that the evidence does not show that Purdue’s AD opioids are being abused in

large numbers.53

          174.   The development, marketing, and sale of AD opioids is a continuation of the

Manufacturer Defendants’ strategy to use misinformation to drive profit. The Manufacturer

Defendants’ claims that AD opioids are safe falsely assuage doctors’ concerns about the toll caused


     52
        Cicero, Theodore J., and Matthew S. Ellis, “Abuse-deterrent formulations and the
prescription opioid abuse epidemic in the United States: lessons learned from Oxycontin” (2015)
72.5 JAMA Psychiatry 424-430.
     53
        See Harrison Jacobs, There is a big problem with the government’s plan to stop the drug-
overdose epidemic, Business Insider (Mar. 14, 2016), available at
http://www.businessinsider.com/robert-califf-abuse-deterrent-drugs-have-a-big-flaw-2016-3 (last
accessed December 20, 2017).


COMPLAINT AND JURY DEMAND                      53
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 59 of 183. PageID #: 59



by the explosion in opioid abuse, causing doctors to prescribe more AD opioids, which are far

more expensive than other opioid products even though they provide little or no additional benefit.

       D.      The Manufacturer Defendants Misrepresented the Benefits of Chronic
               Opioid Therapy

       175.    To convince doctors and patients that opioids should be used to treat chronic pain,

the Manufacturer Defendants also had to persuade them that there was a significant upside to long-

term opioid use.

       176.    The 2016 CDC Guideline makes clear, there is “insufficient evidence to determine

long-term benefits of opioid therapy for chronic pain.” In fact, the CDC found that “[n]o evidence

shows a long-term benefit of opioids in pain and function versus no opioids for chronic pain with

outcomes examined at least 1 year later (with most placebo-controlled randomized trials < 6 weeks

in duration)” and that other treatments were more or equally beneficial and less harmful than long-

term opioid use.

       177.    The FDA, too, has recognized the lack of evidence to support long-term opioid use.

In 2013, the FDA stated that it was “not aware of adequate and well-controlled studies of opioids

use longer than 12 weeks.”

       178.    Despite this, the Manufacturer Defendants falsely and misleadingly touted the

benefits of long-term opioid use and falsely and misleadingly suggested that these benefits were

supported by scientific evidence. Not only have the Manufacturer Defendants failed to correct

these false and misleading claims, they continue to make them today.

       179.    For example, the Manufacturer Defendants falsely claimed that long-term opioid

use improved patients’ function and quality of life. Some illustrative examples of these deceptive

claims are described below:

            a. On information and belief, Actavis distributed an advertisement that claimed that
               the use of Kadian to treat chronic pain would allow patients to return to work,


COMPLAINT AND JURY DEMAND                     54
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 60 of 183. PageID #: 60



              relieve “stress on your body and your mental health,” and help patients enjoy their
              lives.

          b. Endo distributed advertisements that claimed that the use of Opana ER for chronic
             pain would allow patients to perform demanding tasks like construction work or
             work as a chef and portrayed seemingly healthy, unimpaired subjects.

          c. On information and belief, Janssen sponsored and edited a patient education guide
             entitled Finding Relief: Pain Management for Older Adults (2009) – which states
             as “a fact” that “opioids may make it easier for people to live normally.” The guide
             lists expected functional improvements from opioid use, including sleeping through
             the night, returning to work, recreation, sex, walking, and climbing stairs and states
             that “[u]sed properly, opioid medications can make it possible for people with
             chronic pain to ‘return to normal.’”

          d. Responsible Opioid Prescribing (2007), sponsored and distributed by Endo and
             Purdue, taught that relief of pain by opioids, by itself, improved patients’ function.
             The book remains for sale online.

          e. APF’s Treatment Options: A Guide for People Living with Pain, sponsored by
             Cephalon and Purdue, counseled patients that opioids “give [pain patients] a quality
             of life we deserve.” This publication is still available online.

          f. On information and belief, Endo’s NIPC website painknowledge.com claimed that
             with opioids, “your level of function should improve; you may find you are now
             able to participate in activities of daily living, such as work and hobbies, that you
             were not able to enjoy when your pain was worse.” Elsewhere, the website touted
             improved quality of life (as well as “improved function”) as benefits of opioid
             therapy.

          g. On information and belief, Janssen sponsored, funded, and edited a website, Let’s
             Talk Pain, in 2009, which featured an interview edited by Janssen claiming that
             opioids allowed a patient to “continue to function.”

          h. Purdue sponsored the development and distribution of APF’s A Policymaker’s
             Guide to Understanding Pain & Its Management, which claimed that “multiple
             clinical studies” have shown that opioids are effective in improving daily function,
             psychological health, and health-related quality of life for chronic pain patients.”
             The Policymaker’s Guide is still available online today.

          i. In a 2015 video on Forbes.com54 discussing the introduction of Hysingla ER,
             Purdue’s Vice President of Health Policy, J. David Haddox, talked about the

     54
        Matthew Harper, Why Supposedly Abuse-Proof Pills Won’t Stop Opioid Overdose
Deaths, Forbes (Apr. 17, 2015), available at https://www.forbes.com/sites/matthewherper/
2015/04/17/why-supposedly-abuse-proof-pills-pill-wont-stop-opioid-overdose-
deaths/#6a4e41f06ce1 (last accessed December 20, 2017).


COMPLAINT AND JURY DEMAND                    55
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 61 of 183. PageID #: 61



               importance of opioids, including Purdue’s opioids, to chronic pain patients’
               “quality of life,” and complained that CDC statistics do not take into account that
               patients could be driven to suicide without pain relief.

       180.    The above claims find no support in the scientific literature. The FDA and other

federal agencies have made this clear for years. Most recently, the 2016 CDC Guideline approved

by the FDA concluded that “there is no good evidence that opioids improve pain or function with

long-term use, and . . . complete relief of pain is unlikely.” (emphasis added). The CDC reinforced

this conclusion throughout its 2016 Guideline:

           a. “No evidence shows a long-term benefit of opioids in pain and function versus no
              opioids for chronic pain with outcomes examined at least 1 year later . . . .”

           b. “Although opioids can reduce pain during short-term use, the clinical evidence
              review found insufficient evidence to determine whether pain relief is sustained and
              whether function or quality of life improves with long-term opioid therapy.”

           c. “[E]vidence is limited or insufficient for improved pain or function with long-term
              use of opioids for several chronic pain conditions for which opioids are commonly
              prescribed, such as low back pain, headache, and fibromyalgia.”

       181.    The CDC also noted that the risks of addiction and death “can cause distress and

inability to fulfill major role obligations.” As a matter of common sense (and medical evidence),

drugs that can kill patients or commit them to a life of addiction or recovery do not improve their

function and quality of life.

       182.    The 2016 CDC Guideline was not the first time a federal agency repudiated the

Manufacturer Defendants’ claim that opioids improved function and quality of life. In 2010, the

FDA warned Actavis that “[w]e are not aware of substantial evidence or substantial clinical

experience demonstrating that the magnitude of the effect of the drug [Kadian] has in alleviating

pain, taken together with any drug-related side effects patients may experience … results in any

overall positive impact on a patient’s work, physical and mental functioning, daily activities, or




COMPLAINT AND JURY DEMAND                     56
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 62 of 183. PageID #: 62



enjoyment of life.”55 And upon information and belief, in 2008 the FDA sent a warning letter to

an opioid manufacturer, making it publicly clear “that [the claim that] patients who are treated with

the drug experience an improvement in their overall function, social function, and ability to

perform daily activities . . . has not been demonstrated by substantial evidence or substantial

clinical experience.”

          183.   The Manufacturer Defendants also falsely and misleadingly emphasized or

exaggerated the risks of competing products like NSAIDs, so that doctors and patients would look

to opioids first for the treatment of chronic pain. For example, the Manufacturer Defendants

frequently contrasted the lack of a ceiling dosage for opioids with the risks of a competing class

of analgesics: over-the-counter nonsteroidal anti-inflammatories (or NSAIDs). The Manufacturer

Defendants deceptively describe the risks from NSAIDs while failing to disclose the risks from

opioids.56 The Manufacturer Defendants have overstated the number of deaths from NSAIDS and

have prominently featured the risks of NSAIDS, while minimizing or failing to mention the serious

risks of opioids. Once again, these misrepresentations by the Manufacturer Defendants contravene

pronouncements by and guidance from the FDA and CDC based on the scientific evidence. For

example, the 2016 CDC Guideline states that NSAIDs, not opioids, should be the first-line

treatment for chronic pain, particularly arthritis and lower back pain.



     55
        Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns,
to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), available at
http://wayback.archive-it.org/7993/20170112063027/http://www.fda.gov/Drugs/
GuidanceComplianceRegulatoryInformation/EnforcementActivitiesbyFDA/WarningLettersandN
oticeofViolationLetterstoPharmaceuticalCompanies/ucm259240.htm (last accessed
December 20, 2017).
     56
        See, e.g., Case Challenges in Pain Management: Opioid Therapy for Chronic Pain
(Endo) (describing massive gastrointestinal bleeds from long-term use of NSAIDs and
recommending opioids), available at http://www.painmedicinenews.com/
download/BtoB_Opana_WM.pdf (last accessed December 19, 2017).


COMPLAINT AND JURY DEMAND                      57
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 63 of 183. PageID #: 63



       184.    Purdue misleadingly promoted OxyContin as being unique among opioids in

providing 12 continuous hours of pain relief with one dose. In fact, OxyContin does not last for 12

hours – a fact that Purdue has known at all times relevant to this action. Upon information and

belief, Purdue’s own research shows that OxyContin wears off in under six hours in one quarter

of patients, and it wears off in under 10 hours in more than half of patients. This is because

OxyContin tablets release approximately 40% of their active medicine immediately, after which

release tapers. This triggers a powerful initial response, but provides little or no pain relief at the

end of the dosing period, when less medicine is released. This phenomenon is known as “end of

dose” failure, and the FDA found in 2008 that a “substantial proportion” of chronic pain patients

taking OxyContin experience it. This not only renders Purdue’s promise of 12 hours of relief false

and deceptive; it also makes OxyContin more dangerous because the declining pain relief patients

experience toward the end of each dosing period drives them to take more OxyContin before the

next dosing period begins, quickly increasing the amount of drug they are taking and spurring

growing dependence.

       185.    Cephalon deceptively marketed its opioids Actiq and Fentora for chronic pain even

though the FDA expressly limited their use to the treatment of cancer pain in opioid tolerant

individuals. Both Actiq and Fentora are extremely powerful fentanyl-based IR opioids. Neither is

approved for, or has been shown to be safe or effective for, chronic pain. Indeed, the FDA

prohibited Cephalon from marketing Actiq for anything but cancer pain, and refused to approve

Fentora for the treatment of chronic pain because of the potential harm.

       186.    Despite this, on information and belief, Cephalon conducted and continues to

conduct a well-funded campaign to promote Actiq and Fentora for chronic pain and other non-




COMPLAINT AND JURY DEMAND                       58
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 64 of 183. PageID #: 64



cancer conditions for which it was not approved, appropriate, or safe.57 As part of this campaign,

Cephalon used CMEs, speaker programs, KOLs, journal supplements, and detailing by its sales

representatives to give doctors the false impression that Actiq and Fentora are safe and effective

for treating non-cancer pain.

          187.     Cephalon’s deceptive marketing gave doctors and patients the false impression that

Actiq and Fentora were not only safe and effective for treating chronic pain, but were also

approved by the FDA for such uses. For example:

                 a. Cephalon paid to have a CME it sponsored, Opioid-Based Management of
                    Persistent and Breakthrough Pain, published in a supplement of Pain Medicine
                    News in 2009. The CME instructed doctors that “[c]linically, broad classification
                    of pain syndromes as either cancer- or non-cancer-related has limited utility” and
                    recommended Actiq and Fentora for patients with chronic pain.

                 b. Upon information and belief, Cephalon’s sales representatives set up hundreds
                    of speaker programs for doctors, including many non-oncologists, which
                    promoted Actiq and Fentora for the treatment of non-cancer pain.

                 c. In December 2011, Cephalon widely disseminated a journal supplement entitled
                    “Special Report: An Integrated Risk Evaluation and Mitigation Strategy for
                    Fentanyl Buccal Tablet (FENTORA) and Oral Transmucosal Fentanyl Citrate
                    (ACTIQ)” to Anesthesiology News, Clinical Oncology News, and Pain Medicine
                    News – three publications that are sent to thousands of anesthesiologists and
                    other medical professionals. The Special Report openly promotes Fentora for
                    “multiple causes of pain” – and not just cancer pain.

          188.     The Manufacturer Defendants, both individually and collectively, made, promoted,

and profited from their misrepresentations about the risks and benefits of opioids for chronic pain

even though they knew that their misrepresentations were false and misleading. The history of

opioids, as well as research and clinical experience over the last 20 years, established that opioids



     57
        See Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to Pay
$425 million & Enter Plea To Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
available at https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html (last
accessed December 21, 2017).


COMPLAINT AND JURY DEMAND                         59
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 65 of 183. PageID #: 65



were highly addictive and responsible for a long list of very serious adverse outcomes. The

Manufacturer Defendants had access to scientific studies, detailed prescription data, and reports of

adverse events, including reports of addiction, hospitalization, and deaths – all of which made clear

the harms from long-term opioid use and that patients are suffering from addiction, overdoses, and

death in alarming numbers. More recently, the FDA and CDC have issued pronouncements based

on the medical evidence that conclusively expose the known falsity of the Manufacturer

Defendants’ misrepresentations.

       189.    On information and belief, the Manufacturer Defendants coordinated their

messaging through national and regional sales and speaker trainings and coordinated

advertisements and marketing materials.

       190.    Moreover, at all times relevant to this Complaint, the Manufacturer Defendants

took steps to avoid detection of and to fraudulently conceal their deceptive marketing and

unlawful, unfair, and fraudulent conduct. For example, the Manufacturer Defendants disguised

their own role in the deceptive marketing of chronic opioid therapy by funding and working

through third parties like Front Groups and KOLs. The Manufacturer Defendants purposefully hid

behind the assumed credibility of these individuals and organizations and relied on them to vouch

for the accuracy and integrity of the Manufacturer Defendants’ false and misleading statements

about the risks and benefits of long-term opioid use for chronic pain.

       191.    Finally, the Manufacturer Defendants manipulated their promotional materials and

the scientific literature to make it appear that these items were accurate, truthful, and supported by

objective evidence when they were not. The Manufacturer Defendants distorted the meaning or

import of studies they cited and offered them as evidence for propositions the studies did not

support. The lack of support for the Manufacturer Defendants’ deceptive messages was not




COMPLAINT AND JURY DEMAND                      60
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 66 of 183. PageID #: 66



apparent to medical professionals who relied upon them in making treatment decisions, nor could

it have been detected by the Tribe.

          192.   The Manufacturer Defendants’ efforts to artificially increase the number of opioid

prescriptions directly and predictably caused a corresponding increase in opioid abuse. In a 2016

report, the CDC explained that “[o]pioid pain reliever prescribing has quadrupled since 1999 and

has increased in parallel with [opioid] overdoses.”58 Many abusers start with legitimate

prescriptions. For these reasons, the CDC concluded that efforts to rein in the prescribing of

opioids for chronic pain are critical “[t]o reverse the epidemic of opioid drug overdose deaths and

prevent opioid-related morbidity.”59 Accordingly, the Manufacturer Defendants’ false and

misleading statements directly caused the current opioid epidemic.

          E.     Manufacturer Defendants Failed to Effectively Communicate with
                 Physicians and Patients about the Proper Use and the Abuse and Addiction
                 Risks Associated with Their Brand and Generic Opioid Products

          193.   Manufacturer Defendants failed to effectively and adequately communicate the

warnings that existed in the labels of their products to physicians, healthcare providers and the

medical community. To ensure medical providers were aware of the risks and appropriate uses of

prescription opioid narcotics, they owed a duty to effectively communicate clinically relevant

information and warnings from their name-brand and generic prescription opioid products

regarding these adverse health risks to ensure their proper and appropriate use.

          194.   Manufacturer Defendants knew that through years of misstatements and

misrepresentations and other wrongful marketing had reversed the previous understanding among


     58
         Rose A Rudd, et al., Increases in Drug and Opioid Overdose Deaths – United States,
2000-2014, Morbidity and Mortality Wkly Rep. (Jan. 1, 2016), available at
https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm (last accessed December 20,
2017).
     59
          Id.


COMPLAINT AND JURY DEMAND                      61
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 67 of 183. PageID #: 67



doctors, healthcare providers and the medical community that prescription opioids were intended

only for limited uses and were highly addictive and subject to abuse, and that they no longer

understood the proper uses for their drugs and their associated abuse and addiction risks.

Manufacturer Defendants, therefore, breached their duty to ensure that the that the warning

language and other information from their name-brand and generic prescription opioid product

labels were effectively communicated to doctors, healthcare providers and the medical community

through means of communication that did not require information or warnings different from the

information and warnings in the approved FDA label, and did not require permission or assistance

from the FDA. Such means included sending doctors and healthcare providers letters (“Dear

Doctor” letters) that did not contain additional or substantial new warning information, but which

highlighted and explained the products’ warnings and other information consistent with the

product. Such letters can be appropriate to convey “important safety concern[s],” such as

“clinically important new information about a known adverse reaction.” Manufacturer Defendants

had many other means of communication available to them to communicate the proper use and

abuse and addition risks associated with their name-brand and generic opioid products, including

through CME programs, speakers bureaus, thought leaders, patient advocacy groups and through

the other branded and unbranded marketing techniques that had been developed, all as described

herein.60

           195.   Manufacturer Defendants could have complied with both their Oregon tort law duty

to prevent foreseeable harms and their requirements under federal law. These tort claims rest on

traditional state-law principles that parallel federal safety requirements but do not exist solely by


      60
        FDA, Guidance for Industry: Dear Health Care Provider Letters 3-4 (Jan. 2014),
http://www.fda.gov/downloads/drugs/guidancecomplianceregulatoryinformation/guidances/ucm
233769.pdf (non-binding guidance).


COMPLAINT AND JURY DEMAND                      62
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 68 of 183. PageID #: 68



virtue of the FDA laws and regulations. Manufacturer Defendants could satisfy their state law

duty by taking actions that comport with federal law.

       196.     Manufacturer Defendants had financial incentives to neither communicate or

amplify a message about the dangers of prescription opioids, nor highlight clinically relevant data

or information about their adverse health effects, because Manufacturer Defendants profited

greatly from the sale of their prescription opioid products. Manufacturers of generic opioid

products, in particular, depended on volume sales of their generic opioid products to increase their

revenue and profits from their sales, and so were especially incentivized to market and sell their

generic opioid products as widely as possible. Thus, rather than act in accordance with their duties,

Manufacturer Defendants aggressively marketed their opioid products to doctors and other

healthcare providers, pharmacies, drug distributors, prescription benefit managers, formularies,

insurance companies, and other third parties to increase the volume and their own share among of

the name-brand and generic prescription opioid market.

       197.     Manufacturer Defendants knew or should have known that their failure to

adequately communicate, highlight, and explain the warnings, labeling, and other information

concerning prescription opioids, such as safety concerns and other information about proper use

and adverse health consequences, would harm the Tribe and its citizens.

      F.      The Tribe Was Harmed by Manufacturer Defendants’ Name-Brand
              Prescription Opioids and Their Generic Equivalents as a Result of Defendants’
              Wrongful Marketing Conduct

       198.     The Manufacturer Defendants’ wrongful marketing efforts and techniques

regarding branded and non-branded (generic) prescription opioids alleged herein increased the sale

of prescription opioids by convincing doctors that prescription opioids could safely be used outside

their indicated use and that the risk of addiction from prolonged use was rare and easily reversible.




COMPLAINT AND JURY DEMAND                      63
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 69 of 183. PageID #: 69



       199.     When doctors were convinced through Manufacturer Defendants’ wrongful

marketing efforts and techniques regarding branded and non-branded prescription opioids alleged

herein, to prescribe such Manufacturer Defendant’s name brand prescription opioid, a pharmacist

may, with the doctor’s or patient’s consent, substitute a generic equivalent of the name-brand

opioid in full accord with Oregon state law. Many insurance companies will only pay for the

generic equivalent, so a patient often consents to the substitution of a generic equivalent for the

name-brand drug. Consequently, even though the doctor may have prescribed a name-brand

opioid, the prescription for that product often is filled with a generic equivalent by the pharmacist.

       200.     The Manufacturer Defendants knew, or it was reasonably foreseeable, that their

wrongful marketing efforts and techniques regarding branded and non-branded prescription

opioids alleged herein would lead in many instances to the substitution and sale of a generic

equivalent for a name-brand prescription opioid by the pharmacist.

       201.     Those Manufacturer Defendants that manufactured and sold generic prescription

opioids in addition to name-brand prescription opioids knew and intended their wrongful

marketing conduct alleged herein would increase the sales and profits of both their name-brand

and generic prescription opioids.

   202.       As a result of Manufacturer Defendants’ wrongful conduct in marketing

prescription opioids as alleged herein, including the sale of both name-brand prescription opioids

and, where applicable, their generic equivalents, the Tribe suffered great harm and injury and

continues to suffer great harm and injury.

      G.      All Defendants Created an Illicit Market for Opioids

   203.         In addition to the allegations above, all Defendants played a role in the creation of

an illicit market for name-brand and generic prescription opioids, further fueling the opioid

epidemic.


COMPLAINT AND JURY DEMAND                      64
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 70 of 183. PageID #: 70



    204.       Defendants’ distribution of opioids was driven by national policies, coordination,

plans, and procedures that were the same in Oregon as they were across the country. Defendants

worked together in an illicit enterprise, engaging in conduct that was not only illegal, but in certain

respects anti-competitive, with the common purpose and achievement of vastly increasing their

respective profits and revenues by exponentially expanding a market that the law intended to

restrict. At all relevant times, Defendants were in possession of national, regional, state, and local

prescriber, patient, distributor and pharmacy-level data that allowed them to track prescribing,

distribution and sales patterns over time. Defendants utilized this data to further their distribution

scheme and to ensure the largest possible financial return.

       205.    Each participant in the supply chain shares the responsibility for controlling the

availability of prescription opioids. Opioid “diversion” occurs whenever the supply chain of

prescription opioids is broken, allowing drugs to be transferred from a legitimate channel of

distribution or use to an illegitimate channel of distribution or use.

       206.    Diversion can occur at any point in the opioid supply chain.

       207.    For example, diversion can occur at the wholesale level of distribution when

distributors allow opioids to be lost or stolen in transit, or when distributors fill suspicious orders

of opioids from buyers, retailers, or prescribers. Suspicious orders include orders of unusually

large size, orders that are disproportionately large in comparison to the population of a community

served by the pharmacy, orders that deviate from a normal pattern, and/or orders of unusual

frequency.

       208.    Diversion can occur at pharmacies or retailers when a pharmacist fills a prescription

despite having reason to believe it was not issued for a legitimate medical purpose or not in the

usual course of practice. Some of the signs that a prescription may have been issued for an




COMPLAINT AND JURY DEMAND                       65
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 71 of 183. PageID #: 71



illegitimate medical purpose include when the patient seeks to fill multiple prescriptions from

different doctors (known as doctor shopping), when they travel great distances between the doctor

or their residence and the pharmacy to get the prescription filled, when they present multiple

prescriptions for the largest dose of more than one controlled substance, or when there are other

“red flags” surrounding the transaction. These red flags should trigger closer scrutiny of the

prescriptions by the pharmacy and lead to a decision that the patient is not seeking the medication

to treat a legitimate medical condition.

       209.    Diversion occurs through the use of stolen or forged prescriptions or the sale of

opioids without prescriptions, including patients seeking prescription opioids under false

pretenses. Opioids can also be diverted when stolen by employees or others.

       210.    Opioid diversion occurs at an alarming rate in the United States.

       211.    Each participant in the supply chain, including each Defendant, has a common law

duty to prevent diversion by using reasonable care under the circumstances. This includes a duty

not to create a foreseeable risk of harm to others. Additionally, one who engages in affirmative

conduct and thereafter realizes or should realize that such conduct has created an unreasonable risk

of harm to another is under a duty to exercise reasonable care to prevent the threatened harm.

       212.    In addition to their common law duties, Defendants are subject to the statutory

requirements of the Controlled Substances Act, 21 U.S.C. § 801 et seq. (the “CSA”), and its

implementing regulations. Congress passed the CSA partly out of a concern about “the widespread

diversion of [controlled substances] out of legitimate channels into the illegal market.” H.R. Rep.

No. 91-1444, 1970 U.S.C.C.A.N. 4566, 4572.

       213.    Defendants’ repeated and prolific violations of these requirements show that they

have acted with willful disregard for the Tribe, tribal communities, and the people therein.




COMPLAINT AND JURY DEMAND                     66
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 72 of 183. PageID #: 72



       214.    The CSA imposes a legal framework for the distribution and dispensing of

controlled substances. This framework acts as a system of checks and balances from the

manufacturing level through delivery of the controlled substance to the patient or ultimate user.

       215.    Every person or entity that manufactures, distributes, or dispenses opioids must

obtain a registration with the DEA. Registrants at every level of the supply chain must fulfill their

obligations under the CSA.

       216.    All opioid distributors are required to maintain effective controls against opioid

diversion. They are required to create and use a system to identify and report to law enforcement

downstream suspicious orders of controlled substances, such as orders of unusually large size,

orders that are disproportionate, orders that deviate from a normal pattern, and/or orders of unusual

frequency. To comply with these requirements, distributors must know their customers, must

conduct due diligence, must report suspicious orders, and must terminate orders if there are

indications of diversion.

       217.    Under the CSA, anyone authorized to handle controlled substances must track

shipments. The DEA’s Automation of Reports and Consolidation Orders System (“ARCOS”) is

an automated drug reporting system that records and monitors the flow of Schedule II controlled

substances from the point of manufacture through distribution to the point of sale. ARCOS

accumulates data on distributors’ controlled substances and transactions, which are then used to

identify diversion. Each person or entity registered to distribute ARCOS reportable controlled

substances, including opioids, must report each acquisition and distribution transaction to the

DEA. See 21 U.S.C. § 827; 21 C.F.R. § 1304.33. Each registrant must also maintain a complete,

accurate, and current record of each substance manufactured, imported, received, sold, delivered,

exported, or otherwise disposed of.




COMPLAINT AND JURY DEMAND                      67
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 73 of 183. PageID #: 73



       218.    Each registrant must also comply with the security requirements to prevent

diversion set forth in 21 C.F.R. § 1301.71.

               1.      The Distributor Defendants Throughout the Supply Chain
                       Deliberately Disregarded Their Duties to Maintain Effective Controls
                       to Identify, Report, and Take Steps to Halt Suspicious Orders or
                       Otherwise Act to Prevent Diversion

       219.    The DEA has provided guidance to distributors on how to combat opioid diversion.

On information and belief, since 2006 the DEA has conducted one-on-one briefings with

distributors regarding downstream customer sales, due diligence, and regulatory responsibilities.

On information and belief, the DEA also provides distributors with data on controlled substance

distribution patterns and trends, including data on the volume and frequency of orders and the

percentage of controlled versus non-controlled purchases. On information and belief, the DEA has

also hosted conferences for opioid distributors and has participated in numerous meetings and

events with trade associations.

       220.    On September 27, 2006, and December 27, 2007, the DEA Office of Diversion

Control sent letters to all registered distributors providing guidance on suspicious order monitoring

and the responsibilities and obligations of registrants to prevent diversion.

       221.    As part of the legal obligation to maintain effective controls against diversion, the

distributor is required to exercise due care in confirming the legitimacy of each and every order

prior to filling. Circumstances that could be indicative of diversion include ordering excessive

quantities of a limited variety of controlled substances while ordering few if any other drugs;

ordering a disproportionate amount of controlled substances versus non-controlled prescription

drugs; ordering excessive quantities of a limited variety of controlled substances in combination

with lifestyle drugs; and ordering the same controlled substance from multiple distributors.




COMPLAINT AND JURY DEMAND                      68
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 74 of 183. PageID #: 74



       222.    Through their public statements, marketing, and advertising, each participant in the

supply chain of opioid distribution is responsible to prevent diversion of prescription opioids into

the illegal market by monitoring and reporting suspicious activity. Diversion can occur at any

point in the opioid supply chain when prescriptions are filled for any reason other than a legitimate

medical purpose.

       223.    Diversion can occur at pharmacies whenever a pharmacy fills a prescription despite

having reason to believe it was not issued for a legitimate medical purpose or not in the usual

course of practice. Diversion can also occur through the use of stolen of forged prescriptions at

pharmacies, or the sale of opioids without prescriptions, including patients seeking prescriptions

under false pretense.

       224.    Each Distributer Defendant in the supply chain had knowledge and/or notice of the

damages caused and continuing to be caused and continuing to be caused by their conduct and

could and should have taken measures, including but not limited to those set forth herein, to curb

expansion of opioid use and to prevent or minimize diversion and the cascading damages caused

by their wrongful conduct.

       225.    Suspicious orders must be reported when discovered. Registrants must perform an

independent analysis of a suspicious order prior to the sale to determine if the controlled substances

would likely be diverted. Filing a suspicious order and then completing the sale does not absolve

the registrant from legal responsibility.

       226.    The Distributor Defendants’ actions and omissions in failing to effectively prevent

diversion and failing to monitor, report, and prevent suspicious orders have enabled the unlawful

diversion of opioids.




COMPLAINT AND JURY DEMAND                      69
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 75 of 183. PageID #: 75



          227.   On information and belief, the Distributor Defendants’ own industry group, the

Healthcare Distribution Management Association, published Industry Compliance Guidelines

titled “Reporting Suspicious Orders and Preventing Diversion of Controlled Substances,”

emphasizing the critical role of each member of the supply chain in distributing controlled

substances. These industry guidelines stated: “At the center of a sophisticated supply chain,

distributors are uniquely situated to perform due diligence in order to help support the security of

controlled substances they deliver to their customers.”

          228.   Opioid distributors have admitted to the magnitude of the problem and, at least

superficially, have acknowledged their legal responsibilities to prevent diversion. They have made

statements assuring the public they are supposedly undertaking a duty to curb the opioid epidemic.

          229.   These assurances, on their face, of identifying and eliminating criminal activity and

curbing the opioid epidemic, create a duty for the Distributor Defendants to take reasonable

measures to do just that.

          230.   Despite their duties to prevent diversion, the Distributor Defendants have

knowingly or negligently allowed diversion.61 The DEA has repeatedly taken action to attempt to

force compliance, including 178 registrant actions between 2008 and 2012, 76 orders to show

cause issued by the Office of Administrative Law Judges, and 41 actions involving immediate




     61
         Scott Higham and Lenny Bernstein, The Drug Industry’s Triumph Over the DEA, Wash.
Post (Oct. 15, 2017), available at https://www.washingtonpost.com/graphics/
2017/investigations/dea-drug-industry-congress/?utm_term=.75e86f3574d3 (last accessed
December 21, 2017); Lenny Bernstein, David S. Fallis, and Scott Higham, How drugs intended
for patients ended up in the hands of illegal users: ‘No one was doing their job,’ Wash. Post
(Oct. 22, 2016), available at https://www.washingtonpost.com/investigations/how-drugs-i
ntended-for-patients-ended-up-in-the-hands-of-illegal-users-no-one-was-doing-their-
job/2016/10/22/10e79396-30a7-11e6-8ff7-7b6c1998b7a0_story.html?tid=graphics-
story&utm_term=.4f439ef106a8 (last accessed December 21, 2017).


COMPLAINT AND JURY DEMAND                       70
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 76 of 183. PageID #: 76



suspension orders.62 The Distributor Defendants’ wrongful conduct and inaction have resulted in

numerous civil fines and other penalties, including:

           a. In a 2017 Administrative Memorandum of Agreement between McKesson and the
              DEA, McKesson admitted that it “did not identify or report to [the] DEA certain
              orders placed by certain pharmacies which should have been detected by McKesson
              as suspicious based on the guidance contained in the DEA Letters.” McKesson was
              fined $150,000,000.63

           b. McKesson has a history of repeatedly failing to perform its duties. In May 2008,
              McKesson entered into a settlement with the DEA on claims that McKesson failed
              to maintain effective controls against diversion of controlled substances. McKesson
              allegedly failed to report suspicious orders from rogue internet pharmacies around
              the country, resulting in millions of doses of controlled substances being diverted.
              McKesson’s system for detecting “suspicious orders” from pharmacies was so
              ineffective and dysfunctional that at one of its facilities in Colorado between 2008
              and 2013, filled more than 1.6 million orders, for tens of millions of controlled
              substances, but it reported just 16 orders as suspicious, all from a single consumer.

           c. On November 28, 2007, the DEA issued an Order to Show Cause and Immediate
              Suspension Order against a Cardinal Health facility in Auburn, Washington, for
              failure to maintain effective controls against diversion.

           d. On December 5, 2007, the DEA issued an Order to Show Cause and Immediate
              Suspension Order against a Cardinal Health facility in Lakeland, Florida, for failure
              to maintain effective controls against diversion.

           e. On December 7, 2007, the DEA issued an Order to Show Cause and Immediate
              Suspension Order against a Cardinal Health facility in Swedesboro, New Jersey,
              for failure to maintain effective controls against diversion.

           f. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate
              Suspension Order against a Cardinal Health facility in Stafford, Texas, for failure
              to maintain effective controls against diversion.




     62
         Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The
Drug Enforcement Administration’s Adjudication of Registrant Actions 6 (2014), available at
https://oig.justice.gov/reports/2014/e1403.pdf (last accessed January 8, 2018).
     63
         Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug
Enf’t Admin., and the McKesson Corp. (Jan. 17, 2017), available at
https://www.justice.gov/opa/press-release/file/928476/download (last accessed December 21,
2017).


COMPLAINT AND JURY DEMAND                     71
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 77 of 183. PageID #: 77



             g. In 2008, Cardinal paid a $34 million penalty to settle allegations about opioid
                diversion taking place at seven of its warehouses in the United States.64

             h. On February 2, 2012, the DEA issued another Order to Show Cause and Immediate
                Suspension Order against a Cardinal Health facility in Lakeland, Florida, for failure
                to maintain effective controls against diversion.

             i. In 2012, Cardinal reached an administrative settlement with the DEA relating to
                opioid diversion between 2009 and 2012 in multiple states.

             j. In December 2016, the Department of Justice announced a multi-million dollar
                settlement with Cardinal for violations of the Controlled Substances Act.65

             k. On information and belief, in connection with the investigations of Cardinal, the
                DEA uncovered evidence that Cardinal’s own investigator warned Cardinal against
                selling opioids to a particular pharmacy in Wisconsin that was suspected of opioid
                diversion. Cardinal did nothing to notify the DEA or cut off the supply of drugs to
                the suspect pharmacy. Cardinal did just the opposite, pumping up opioid shipments
                to the pharmacy to almost 2,000,000 doses of oxycodone in one year, while other
                comparable pharmacies were receiving approximately 69,000 doses/year.

             l. In 2007, AmerisourceBergen lost its license to send controlled substances from a
                distribution center amid allegations that it was not controlling shipments of
                prescription opioids to Internet pharmacies.

             m. In 2012, AmerisourceBergen was implicated for failing to protect against diversion
                of controlled substances into non-medically necessary channels.

          231.   Although distributors have been penalized by law enforcement authorities, these

penalties have not changed their conduct. They pay fines as a cost of doing business in an industry

that generates billions of dollars in revenue and profit.




     64
        Lenny Bernstein and Scott Higham, Cardinal Health fined $44 million for opioid
reporting violations, Wash. Post (Jan. 11, 2017), available at https://www.washingtonpost.com/
national/health-science/cardinal-health-fined-44-million-for-opioid-reporting-violations/2017/
01/11/4f217c44-d82c-11e6-9a36-1d296534b31e_story.html?utm_term=.0c8e17245e66 (last
accessed December 21, 2017).
     65
         Press Release, United States Dep’t of Justice, Cardinal Health Agrees to $44 Million
Settlement for Alleged Violations of Controlled Substances Act, Dec. 23, 2016, available at
https://www.justice.gov/usao-md/pr/cardinal-health-agrees-44-million-settlement-alleged-
violations-controlled-substances-act (last accessed December 21, 2017).


COMPLAINT AND JURY DEMAND                       72
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 78 of 183. PageID #: 78



        232.    The Distributor Defendants’ failure to prevent the foreseeable injuries from opioid

diversion created an enormous black market for prescription opioids, which extended to the Tribe

and its members. Each Distributor Defendant knew or should have known that the opioids reaching

the Tribe were not being consumed for medical purposes and that the amount of opioids flowing

to the Tribe was far in excess of what could be consumed for medically necessary purposes.

        233.    The Distributor Defendants negligently or intentionally failed to adequately control

their supply lines to prevent diversion. A reasonably prudent distributor of Schedule II controlled

substances would have anticipated the danger of opioid diversion and protected against it by, for

example: taking greater care in hiring, training, and supervising employees; providing greater

oversight, security, and control of supply channels; looking more closely at the pharmacists and

doctors who were purchasing large quantities of commonly abused opioids in amounts greater than

the populations in those areas would warrant; investigating demographic or epidemiological facts

concerning the increasing demand for narcotic painkillers in and around the Tribe; providing

information to pharmacies and retailers about opioid diversion; and in general, simply following

applicable statutes, regulations, professional standards, and guidance from government agencies

and using common sense.

        234.    On information and belief, the Distributor Defendants made little to no effort to

visit the pharmacies servicing the areas around the Tribe to perform due diligence inspections to

ensure that the controlled substances the Distributor Defendants had furnished were not being

diverted to illegal uses.

        235.    On information and belief, the compensation the Distributor Defendants provided

to certain of their employees was affected, in part, by the volume of their sales of opioids to

pharmacies and other facilities servicing the areas around the Tribe, thus improperly creating




COMPLAINT AND JURY DEMAND                      73
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 79 of 183. PageID #: 79



incentives that contributed to and exacerbated opioid diversion and the resulting epidemic of

opioid abuse.

       236.     It was reasonably foreseeable to the Distributor Defendants that their conduct in

flooding the market in and around the Tribe with highly addictive opioids would allow opioids to

fall into the hands of children, addicts, criminals, and other unintended users.

       237.     It is reasonably foreseeable to the Distributor Defendants that, when unintended

users gain access to opioids, tragic preventable injuries will result, including addiction, overdoses,

and death. It is also reasonably foreseeable that many of these injuries will be suffered by tribal

members, and that the costs of these injuries will be borne by the Tribe, as well as the surrounding

community served by the Tribe.

       238.     The Distributor Defendants knew or should have known that the opioids being

diverted from their supply chains would contribute to the opioid epidemic faced by the Tribe, and

would create access to opioids by unauthorized users, which, in turn, perpetuates the cycle of

addiction, demand, illegal transactions, economic ruin, and human tragedy.

       239.     The Distributor Defendants were aware of widespread prescription opioid abuse in

and around the Tribe, but, on information and belief, they nevertheless persisted in a pattern of

distributing commonly abused and diverted opioids in geographic areas-and in such quantities, and

with such frequency that they knew or should have known these commonly abused controlled

substances were not being prescribed and consumed for legitimate medical purposes.

       240.     The use of opioids by tribal members who were addicted or who did not have a

medically necessary purpose for use could not occur without the knowing cooperation and

assistance of the Distributor Defendants. If the Distributor Defendants adhered to effective controls

to guard against diversion, the Tribe and its members would have avoided significant injury.




COMPLAINT AND JURY DEMAND                      74
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 80 of 183. PageID #: 80



       241.    The Distributor Defendants made substantial profits over the years based on the

diversion of opioids into the Tribe. The Distributor Defendants knew that the Tribe would be

unjustly forced to bear the costs of these injuries and damages.

       242.    The Distributor Defendants’ intentional distribution of excessive amounts of

prescription opioids to relatively small communities primarily serving Tribe members showed an

intentional or reckless disregard for the safety of the Tribe and its members. Their conduct poses

a continuing threat to the health, safety, and welfare of the Tribe.

       243.    The federal and state laws at issue here are public safety laws.

       244.    The Distributor Defendants’ violations constitute prima facie evidence of

negligence under state law.

               2.   National Retail Pharmacies Were on Notice of and Contributed to Illegal
                    Diversion of Prescription Opioids

       245.    National retail pharmacy chains earned enormous profits by flooding the country

with prescription opioids. They were keenly aware of the oversupply of prescription opioids

through the extensive data and information they developed and maintained as both distributors and

dispensaries. Yet, instead of taking any meaningful action to stem the flow of opioids into

communities, they continued to participate in the oversupply and profit from it.

       246.    Each of the National Retail Pharmacies does substantial business throughout the

United States. This business includes the distribution and dispensing of prescription opioids.

       247.    Statewide ARCOS data confirms that the National Retail Pharmacies distributed

and dispensed substantial quantities of prescription opioids, including fentanyl, hydrocodone and

oxycodone in Oregon. In addition, they distributed and dispensed substantial quantities of

prescription opioids in other states, and these drugs were diverted from these other states to




COMPLAINT AND JURY DEMAND                      75
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 81 of 183. PageID #: 81



Oregon. The National Retail Pharmacies failed to take meaningful action to stop this diversion

despite their knowledge of it, and contributed substantially to the diversion problem.

       248.    The National Retail Pharmacies developed and maintained extensive data on

opioids they distributed and dispensed. Through this data, National Retail Pharmacies had direct

knowledge of patterns and instances of improper distribution, prescribing, and use of prescription

opioids in communities through the country, and in Oregon in particular. They used the data to

evaluate their own sales activities and workforce. On information and belief, the National Retail

Pharmacies also provided Defendant with data regarding, inter alia, individual doctors in exchange

for rebates or other forms of consideration. The National Retail Pharmacies’ data is a valuable

resource that they could have used to help stop diversion but failed to do so.

       249.    Each participant in the supply chain of opioid distribution, including the National

Retail Pharmacies is responsible for preventing diversion of prescription opioids into the illegal

market by, among other things, monitoring, and reporting suspicious activity.

       250.    The National Retail Pharmacies, like manufacturers and other distributors, are

registrants under the CSA. 221 C.F.R.§1301.11. Under the CSA, pharmacy registrants are

required to “provide effective controls and procedures to guard against theft and diversion of

controlled substances.” See 21 C.F.R. §1301.71(a). In addition, 21 C.F.R. §1306.04(a) states,

“[t]he responsibility for the proper prescribing and dispensing of controlled substances is upon the

prescribing practitioner, but a corresponding responsibility rests with the pharmacists who fills the

prescription.” Because pharmacies themselves are registrants under the CSA, the duty to prevent

diversion lies with the pharmacy entity, not the individual pharmacists alone.

       251.    The DEA, among others, has provided extensive guidance to pharmacies

concerning their duties to the public. The guidance advises pharmacies how to identify suspicious




COMPLAINT AND JURY DEMAND                      76
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 82 of 183. PageID #: 82



orders and other evidence of diversion. The guidance teaches pharmacies how to identify red flags,

which indicate to the pharmacy that there may be a problem with the legitimacy of a prescription

presented by a patient. The guidance also tells pharmacies how to resolve the red flags and what

to do if the red flags are unresolvable.

          252.   Suspicious pharmacy orders include orders of unusually large size, orders that are

disproportionately large in comparison to the population of a community served by the pharmacy,

orders that deviate from a normal pattern and/or orders of unusual frequency and duration, among

others.

          253.   Additional types of suspicious orders include: prescriptions written by a doctor

who writes significantly more prescriptions (or in larger quantities) for controlled substances

compared to other practitioners in the area; prescriptions which should last for a month in

legitimate use, but are being refilled on a shorter basis; prescriptions for antagonistic drugs, such

as depressants and stimulants, at the same time; prescriptions that look “too good” or where the

prescriber’s handwriting is too legible; prescriptions with quantities or dosage that differ from

usual medical usage; prescriptions that do not comply with standard abbreviations and/or contain

no abbreviations; photocopied prescriptions; or prescriptions containing different handwritings.

Most of the time, these attributes are not difficult to detect or recognize; they should be easily

recognizable by pharmacies.

          254.   Suspicious pharmacy orders are red flags for, if not direct evidence of, diversion.

          255.   Other signs of diversion can be observed through data gathered, consolidated, and

analyzed by the National Retail Pharmacies themselves. That data allows them to observe patterns

or instances of dispensing that are potentially suspicious, of oversupply in particular stores or

geographic areas, or of prescribers or facilities that seem to engage in improper prescribing.




COMPLAINT AND JURY DEMAND                      77
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 83 of 183. PageID #: 83



       256.    According to industry stands, if a pharmacy finds evidence of prescription

diversion, the local Board of Pharmacy and DEA must be contacted.

       257.    Despite their legal obligations as registrants under the CSA, the National Retail

Pharmacies allowed widespread diversion to occur – and they did so knowingly.

       258.    Performance metrics and prescription quota adopted by the National Retail

Pharmacies for their retail stores contributed to their failure. Under CVS’s Metrics System, for

example, pharmacies are directed to meet high goals that make it difficult, if not impossible, to

comply with applicable laws and regulations. There is no measurement for pharmacy accuracy or

customer safety. Moreover, the bonuses for pharmacists are calculated, in part, on how many

prescriptions that pharmacist fills within a year. The result is both deeply troubling and entirely

predictable: opioids flowed out of the National Retail Pharmacies and into communities

throughout the country. The policies remained in place even as the epidemic raged.

       259.    Upon information and belief, this problem was compounded by the Pharmacies’

failure to adequately train their pharmacists and pharmacy technicians on how to properly and

adequately handle prescriptions for opioid painkillers, including what constitutes a proper inquiry

into whether a prescription is legitimate, whether a prescription is likely for a condition for which

the FDA has approved treatments with opioids, and what measures and/or actions to take when a

prescription is identified as phony, false, forged, or otherwise illegal, or when suspicious

circumstances are present, including when prescriptions are procured and pills supplied for the

purpose of illegal diversion and drug trafficking.

       260.    Upon information and belief, the National Retail Pharmacies also failed to use data

available to them to identify doctors who were writing suspicious numbers of prescriptions and/or

prescriptions of suspicious amounts of opioids, or to adequately use data available to them to do




COMPLAINT AND JURY DEMAND                      78
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 84 of 183. PageID #: 84



statistical analysis to prevent the filling of prescriptions that were illegally diverted or otherwise

contributed to the opioid crisis.

       261.     Upon information and belief, the National Retail Pharmacies failed to analyze: (a)

the number of opioid prescriptions filled by individual pharmacies relative to the population of the

pharmacy’s community; (b) the increase in opioid sales relative to past years; (c) the number of

opioid prescriptions filled relative to other drugs; and (d) the increase in annual opioid sales

relative to the increase in annual sales of other drugs.

       262.    Upon information and belief, the National Retail Pharmacies failed to conduct

adequate internal or external audits of their opioid sales to identify patterns regarding prescriptions

that should not have been filled and to create policies accordingly, or if they conducted such audits,

they failed to take any meaningful action as a result.

       263.    Upon information and belief, the National Retail Pharmacies also failed to

effectively respond to concerns raised by their own employees regarding inadequate policies and

procedures regarding the filling of opioid prescriptions.

       264.    The National Retail Pharmacies clearly knew that an opioid epidemic existed as

they considered and/or implemented changes to their security procedures to address retail outlet

concerns regarding customers who were, may have been, or had the potential to become addicts.

       265.    The National Retail Pharmacies were, or should have been, fully aware that the

quantity of opioids being distributed and dispensed by them was untenable, and in many areas

patently absurd; yet they did not take meaningful action to investigate or to ensure that they were

complying with their duties and obligations under the law with regard to controlled substances.

       266.    The National Retail Pharmacies could and should have unilaterally taken action,

and/or offered a program to third-party payers, which had the effect of: (a) limiting to 7 days the




COMPLAINT AND JURY DEMAND                       79
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 85 of 183. PageID #: 85



supply of opioids dispensed for certain acute prescriptions; (b) reducing the dispensing of stronger

and extended release opioids; (c) enhancing pharmacists counseling for new opioid patients; (d)

limiting the daily dosage of opioids dispensed based on the strength of the opioid; and (e) requiring

the use of immediate-release formulations of opioids before extended-release opioids are

dispensed.

               3.        Multiple Enforcement Actions Against the National Retail Pharmacies
                         Confirms Their Compliance Failures

        267.    The National Retail Pharmacies have long been on notice of their failure to abide

by state and federal law and regulations governing the distribution and dispensing of prescription

opioids. Indeed, several of the National Retail Pharmacies have been repeatedly penalized for

their illegal prescription opioid practices. Upon information and belief, based upon the widespread

nature of these violations, these enforcement actions are the product of, and confirm, national

policies and practices of the National Retail Pharmacies.

                    a.      CVS

        268.    CVS is one of the largest companies in the world, with annual revenue of more than

$150 billion. According to news reports, it manages medications for nearly 90 million customers

at 9,700 retail locations.

        269.    CVS is a repeat offender and recidivist: the company has paid fines totaling over

$40 million as the result of a series of investigations by the DEA and the United States Department

of Justice (“DOJ”). It nonetheless treated these fines as the cost of doing business and has allowed

its pharmacies to continue dispensing opioids in quantities significantly higher than any plausible

medical need would require, and to continue violating its recordkeeping and dispensing obligations

under the CSA.




COMPLAINT AND JURY DEMAND                      80
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 86 of 183. PageID #: 86



          270.   As recently as July 2017, CVS entered into a $5 million settlement with the U.S.

Attorney’s Office for the Eastern District of California regarding allegations that its pharmacies

failed to keep and maintain accurate records of Schedule II, III, IV and V controlled substances.66

This fine was preceded by numerous others throughout the country.

          271.   In February 2016, CVS entered into an $8 million dollar settlement with the DEA

“reflect[ing] the federal commitment to prevent the diversion of pharmaceutical drugs for illegal

purposes.”67 According to the settlement agreement, CVS acknowledged that between 2008 and

2012 certain CVS pharmacy stores dispensed controlled substances, including oxycodone,

fentanyl and hydrocodone, in a manner not fully consistent with their compliance obligations under

the CSA and related regulations.”68 This included “failing to comply with a pharmacist’s liability

to ensure the controlled substance prescriptions were issued for a legitimate medical purpose.”69

          272.   In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that

50 of its stores violated the CSA by filling forged prescriptions for controlled substances – mostly

addictive painkillers - more than 500 times between 2011 and 2014.70


     66
        Press Release, U.S. Dep’t of Just., U.S. Attorney’s Office E. Dist. of Cal., CVS
Pharmacy Inc. Pays $5M to Settle Alleged Violations of the Controlled Substance Act, (July 11,
2017), https://www.justice.gov/usao-edca/pr/cvs-pharmacy-inc-pays-5m-settle-alleged-
violations-controlled-substance-act.
     67
       United States Attorney’s Office District of Maryland, Press Release, United States
Reaches $8 Million Settlement Agreement with CVS for Unlawful Distribution of Controlled
Substances (Feb. 12, 2016),
https://www.justice.gov/usao-md/pr/united-states-reaches-8-million-settlement-agreement-cvs-
unlawfuldistribution-controlled
     68
          Id.
     69
          Id.
     70
         Press Release, U.S. Dept’t of Just., U.S Attorney’s Office Dist. of Mass., CVS to Pay
$3.5 Million to Resolve Allegations that Pharmacists Filled Fake Prescriptions., (June 30, 2016),
https://www.justice.gov/usao-ma/pr/cvs-pay-35-million-resolve-allegations-pharmacists-filled-
fake-prescriptions.


COMPLAINT AND JURY DEMAND                     81
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 87 of 183. PageID #: 87



           273.   In September 2016, CVS entered into a $795,000 settlement with the Massachusetts

Attorney General wherein CVS agreed to require pharmacy staff to access the state’s prescription

monitoring program website and review a patient’s prescription history before dispensing certain

opioid drugs.71

           274.   In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores in

Connecticut failed to maintain proper records in accordance with the CSA.72

           275.   In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

Office for the District of Rhode Island to resolve allegations that several of its Rhode Island stores

violated the CSA by filling invalid prescriptions and maintaining deficient records. The United

States alleged that CVS retail pharmacies in Rhode Island filled a number of forged prescriptions

with invalid DEA numbers, and filled multiple prescriptions written by psychiatric nurse

practitioners for hydrocodone, despite the fact that these practitioners were not legally permitted

to prescribe that drug.      Additionally, the government alleged that CVS had recordkeeping

deficiencies.73




      71
         Dialynn Dwyer, CVS Will Pay $795,000, Strengthen Policies Around Dispensing
Opioids in Agreement with State, Boston.com (Sept. 1, 2016),
https://www.boston.com/news/local-news/2016/09/01/cvs-will-pay-795000-strengthen-policies-
around-dispensing-opioids-in-agreement-with-state.
      72
         Press Release, U.S. Dep’t of Just., U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy
Pays $600,000 to Settle Controlled Substances Act Allegations, (Oct. 20, 2016),
https://www.justice.gov/usao-ct/pr/cvs-pharmacy-pays-60000-settle-controlled-substances-act-
allegations.
      73
         Press Release, U.S. Dep’t of Just., U.S. Attorney’s Office Dist. of R.I., Drug Diversion
Claims Against CVS Health Corp. Resolved With $450,000 Civil Settlement, (Aug. 10, 2015),
https://www.justice.gov/usao-ri/pr/drug-diversion-claims-against-cvs-health-corp-resolved-
450000-civil-settlement.




COMPLAINT AND JURY DEMAND                       82
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 88 of 183. PageID #: 88



          276.   In May 2015, CVS agreed to pay a $22 million penalty following a DEA

investigation that found that employees at two pharmacies in Sanford, Florida, had dispensed

prescription opioids, “based on prescriptions that had not been issued for legitimate medical

purposes by a health care provider acting in the usual course of professional practice. CVS also

acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions

that were issued on legitimate medical need.”74

          277.   In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

allegations it filled prescriptions written by a doctor whose controlled-substance registration had

expired.75

          278.   In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

improperly selling prescription narcotics in at least five locations in the Oklahoma City

metropolitan area.76

          279.   Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

registration numbers.77



     74
        Press Release, U.S. Dep’t of Just., U.S. Attorney’s Office M. Dist. of Fla., United States
Reaches $22 Million Settlement Agreement With CVS For Unlawful Distribution of Controlled
Substances, (May 13, 2015), https://www.justice.gov/usao-mdfl/pr/united-states-reaches-22-
million-settlement-agreement-cvs-unlawful-distribution.
     75
        Patrick Danner, H-E-B, CVS Fined Over Prescriptions, San Antonio Express-News
http://www.expressnews.com/business/local/article/H-E-BCVS-fined-over-prescriptions-
5736554.php. (Las Updated Sept. 5, 2014, 8:00 PM).
     76
       Andrew Knittle, Oklahoma Pharmacy Board Stays Busy, Hands Out Massive Fines at
Times, NewsOK http://newsok.com/article/5415840. (Last Updated May 4, 2015, 5:00 PM).
     77
        Press Release, U.S. Dep’t. of Just., U.S. Attorney’s Office W. Dist. of Okla., CVS to Pay
$11 Million To Settle Civil Penalty Claims Involving Violations of Controlled Substances Act,
(Apr. 3, 2013), http://www.justice.gov/usao-wdok/pr/cvd/pay-11-milion-settle-civil-penalty-
claims-involving-violations-controlled.


COMPLAINT AND JURY DEMAND                     83
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 89 of 183. PageID #: 89



                    b.    Walgreens

           280.   Walgreens is the second-largest pharmacy store chain in the United States behind

CVS, with annual revenue of more than $118 billion. According to its website, Walgreens operates

more than 8,100 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in

fiscal 2017.

           281.   Walgreens also has been penalized for serious and flagrant violations of the CSA.

Indeed, Walgreens agreed to the largest settlement in DEA history - $80 million – to resolve

allegations that it committed an unprecedented number of recordkeeping and dispensing violations

of the CSA, including negligently allowing controlled substances such as oxycodone and other

prescription opioids to be diverted for abuse and illegal black market sales.78

           282.   The settlement resolved investigations into and allegations of CSA violations in

Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

into illicit channels.

           283.   Walgreens’ Florida operations at issue in this settlement highlight its egregious

conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each allegedly

ordered more than one million dosage units of oxycodone in 2011 – more than ten times the

average amount.79

           284.   Walgreens increased their orders over time, in some cases as much as 600% in the

space of just two years, including, for example, supplying a town of 3,000 with 285,000 orders of


      78
        Press Release, U.S. Dep’t of Just., U.S. Attorney’s Office S. Dist. of Fla., Walgreens
Agrees to Pay A Record Settlement Of $80 Million For Civil Penalties Under the Controlled
Substances Act, (June 11, 2013), http://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-
record-settlement-80-million-civil-penalties-under-controlled.
      79
         Appendix B of Order to Show Cause and Immediate Suspension of Registration, In the
Matter of Walgreens Co. (Drug Enf’t Admin. Sept. 13, 2012),
https://www.dea.gov/divisions/mia/2013/mia061113_appendixb.pdf.


COMPLAINT AND JURY DEMAND                       84
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 90 of 183. PageID #: 90



oxycodone in a one-month period. Walgreens corporate officers turned a blind eye to these abuses.

In fact, corporate attorneys at Walgreens suggested, in reviewing the legitimacy of prescriptions

coming from pain clinics, that “if these are legitimate indicators of inappropriate prescriptions

perhaps we should consider not documenting our own potential noncompliance,” underscoring

Walgreens’ attitude that profit outweighed compliance with the CSA or the health of

communities.80

          285.   Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to

Walgreens’ Florida pharmacies, and provided bonuses for pharmacy employees based on number

of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July 2010,

Defendant Walgreens ranked all of its Florida stores by number of oxycodone prescriptions

dispensed in June of that year, and found that the highest-ranking store in oxycodone sales sold

almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the Jupiter

Center.81

          286.   Walgreens has also settled with a number of state attorneys general, including West

Virginia ($575,000) and Massachusetts ($200,000).82




     80
          Id.
     81
          Id.
     82
        Felice J. Freyer, Walgreens to Pay $200,000 Settlement for Lapses with Opioids, APhA
(Jan. 25, 2017), https://www.pharmacist.com/article/walgreens-pay-200000-settlement-lapses-
opiods.


COMPLAINT AND JURY DEMAND                      85
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 91 of 183. PageID #: 91



           287.   The Massachusetts Attorney General’s Medicaid Fraud Division found that, from

2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the opioid

use of some Medicaid patient who were considered high-risk.

           288.   In January 2017, an investigation by the Massachusetts Attorney General found that

some Walgreens pharmacies failed to monitor patients’ drug use patterns and didn’t use sound

professional judgement when dispensing opioids and other controlled substances – despite the

context of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and

follow certain procedures for dispensing opioids.83

                     c.    Rite Aid

           289.   With approximately 4,600 stores in 31 states and the District of Columbia, Rite Aid

is the largest drugstore chain on the East Coast and the third-largest in the United States, with

annual revenue of more than $21 billion.

           290.   In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite Aid and

nine of its subsidiaries in eight states were fined $5 million in civil penalties for its violations of

the CSA.84

           291.   The investigation revealed that from 2004 onwards, Rite Aid pharmacies across the

country had a pattern of non-compliance with the requirements of the CSA and federal regulations

that lead to the diversion of prescription opioids in an around the communities of the Rite Aid




      83
           Id.
      84
        Press Release, Dep’t of Just., Rite Aid Corporation and Subsidiaries Agree to Pay $5
Million in Civil Penalties to Resolve Violations in Eight States of the Controlled Substances Act,
U.S. Dep’t of Just. (Jan. 12, 2009), https//www.justice.gov/opa/pr/rite-aid-corporation-and-
subsidiaries-agree-pay-5-million-civil-penalties-resolve-violations.


COMPLAINT AND JURY DEMAND                        86
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 92 of 183. PageID #: 92



pharmacies that were investigated. Rite Aid also failed to notify the DEA of losses of controlled

substances in violation of 21 USC 842(a)(5) and 21 C.F.R.1301.76(b).85

          292.   Numerous state and federal drug diversion prosecutions have occurred in which

prescription opioid pills were procured from National Retail Pharmacies. The allegations in this

Complaint do not attempt to identify all these prosecutions, and the information above is merely

by way of example.

          293.   The litany of state and federal actions against the National Retail Pharmacies

demonstrate that they routinely, and as a matter of standard operation procedure, violated their

legal obligations under the CSA and other laws and regulations that govern the distribution and

dispensing of prescription opioids.

          294.   Throughout the country and in Oregon in particular, the National Retail Pharmacies

were or should have been aware of numerous red flags of potential suspicious activity and

diversion.

          295.   On information and belief, the National Retail Pharmacies knew or reasonably

should have known about the disproportionate flow of opioids into Oregon and the operation of

“pill mills” that generated opioid prescriptions that, by their quantity or nature, were red flags or

if not direct evidence of illicit supply and diversion. Additional information was provided by news

reports, and state and federal regulatory actions, including prosecutions of pill mills in the area.

          296.   On information and belief, the National Retail Pharmacies knew or reasonably

should have known about the devastating consequences of the oversupply and diversion of

prescription opioids, including spiking opioid overdose rates in Plaintiff’s community.




     85
          Id.


COMPLAINT AND JURY DEMAND                      87
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 93 of 183. PageID #: 93



         297.   On information and belief, because of (among other sources of information)

regulatory and other actions taken against the National Retail Pharmacies directly, actions taken

against others pertaining to prescription opioids obtained from their retail stores, complaints and

information from employees and other agents, and the massive volume of opioid prescription drug

sale data that they developed and monitored, the National Retail Pharmacies were well aware that

their distribution and dispensing activities fell far short of legal requirements.

         298.   Having knowledge and/or notice of the damages that the National Retail

Pharmacies’ conduct had caused to Plaintiff and others, they still failed to take other steps to help

curb the damages already incurred by Plaintiff. Such steps the National Retail Pharmacies’ could

have taken included, among other things: (a) Donating medication disposal units to community

police departments across the country to ensure unused opioid painkillers are disposed of properly

rather than taken by individuals to who the prescription was not written or otherwise diverted or

abused; (b) Implementing a program that consists of providing counseling to patients who are

receiving an opioid prescription for the first time, such as by discussing the risks of dependence

and addiction associated with opioid use and discussing and answering any questions or concerns

such patients may have; and (c) Running public education campaigns to share facts about opioid

abuse.

         299.   The National Retail Pharmacies’ actions and omissions in failing to effectively

prevent diversion and failing to monitor, report, and prevent suspicious orders have contributed

significantly to the opioid crisis by enabling, and failing to prevent, the diversion of opioids.




COMPLAINT AND JURY DEMAND                       88
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 94 of 183. PageID #: 94



               4. The Manufacturer Defendants Negligently Failed to Control the Flow of
               Opioids to the Tribe Through Illicit Channels

       300.      The same legal duties to prevent diversion, and to monitor, report, and prevent

suspicious orders of prescriptions opioids that were incumbent upon the Distributor Defendants

were also legally required of the Manufacturer Defendants

under federal law.

       301.    Like the Distributor Defendants, the Manufacturer Defendants are required to

design and operate a system to detect suspicious orders, and to report such orders to law

enforcement. (See 21 C.F.R. § 1301.74(b); 21 U.S.C. § 823). The Manufacturer Defendants have

not done so.

       302.    On information and belief, for over a decade the Manufacturer Defendants have

been able to track the distribution and prescribing of their opioids down to the retail and prescriber

level. Thus, the Manufacturer Defendants had actual knowledge of the prescribing practices of

doctors, including red flags indicating diversion. The Manufacturer Defendants did not report

those red flags, nor did they cease marketing to those doctors. Like the Distributor Defendants, the

Manufacturer Defendants breached their duties under federal and state law.

       303.    The Manufacturer Defendants had access to and possession of the information

necessary to monitor, report, and prevent suspicious orders and to prevent diversion. The

Manufacturer Defendants engaged in the practice of paying “chargebacks” to opioid distributors.

A chargeback is a payment made by a manufacturer to a distributor after the distributor sells the

manufacturer’s product at a price below a specified rate. After a distributor sells a manufacturer’s

product to a pharmacy, for example, the distributor requests a chargeback from the manufacturer

and, in exchange for the payment, the distributor identifies to the manufacturer the product, volume

and the pharmacy to which it sold the product. Thus, the Manufacturer Defendants knew – the



COMPLAINT AND JURY DEMAND                      89
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 95 of 183. PageID #: 95



volume, frequency, and pattern of opioid orders being placed and filled. The Manufacturer

Defendants built receipt of this information into the payment structure for the opioids provided to

the opioid distributors.

           304.   The Department of Justice has recently confirmed the suspicious order obligations

clearly imposed by federal law (21 C.F.R. § 1301.74(b); 21 U.S.C. § 823(a)(1)), fining

Mallinckrodt $35 million for failure to report suspicious orders of controlled substances, including

opioids, and for violating recordkeeping requirements.86 Among the allegations resolved by the

settlement, the government charged “Mallinckrodt failed to design and implement an effective

system to detect and report suspicious orders for controlled substances – orders that are unusual in

their frequency, size, or other patterns. . . [and] Mallinckrodt supplied distributors, and the

distributors then supplied various U.S. pharmacies and pain clinics, an increasingly excessive

quantity of oxycodone pills without notifying DEA of these suspicious orders.”87 Mallinckrodt

agreed that its “system to monitor and detect suspicious orders did not meet the standards outlined

in letters from the DEA Deputy Administrator, Office of Diversion Control, to registrants dated

September 27, 2006 and December 27, 2007.”88

           305.   Purdue also unlawfully and unfairly failed to report or address illicit and unlawful

prescribing of its drugs, despite knowing about it for years. Through its extensive network of sales

representatives, Purdue had and continues to have knowledge of the prescribing practices of

thousands of doctors and could identify doctors who displayed red flags for diversion, such as


      86
        See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35
 Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
 Recordkeeping Violations (July 11, 2017), available at https://www.justice.gov/opa/pr
 /mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious- orders.
      87
           Id. (internal quotation omitted).
      88
           2017 Mallinckrodt MOA at p. 2-3.


COMPLAINT AND JURY DEMAND                        90
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 96 of 183. PageID #: 96



those whose waiting rooms were overcrowded, whose parking lots had numerous out-of-state

vehicles, and whose patients seemed young and healthy or homeless. Using this information,

Purdue has maintained a database since 2002 of doctors suspected of inappropriately prescribing

its drugs.89 Rather than report these doctors to state medical boards or law enforcement authorities

(as Purdue is legally obligated to do) or cease marketing to them, Purdue used the list to

demonstrate the high rate of diversion of OxyContin – the same OxyContin that Purdue had

promoted as less addictive – in order to persuade the FDA to bar the manufacture and sale of

generic copies of the drug because the drug was too likely to be abused. In an interview with the

Los Angeles Times,90 Purdue’s senior compliance officer acknowledged that in five years of

investigating suspicious pharmacies, Purdue failed to take action – even where Purdue employees

personally witnessed the diversion of its drugs. The same was true of prescribers; despite its

knowledge of illegal prescribing, Purdue did not report until years after law enforcement shut down

a Los Angeles clinic that prescribed more than 1.1 million OxyContin tablets, which Purdue’s

district manager described internally as “an organized drug ring.” In doing so, Purdue protected

its own profits at the expense of public health and safety.

          306.   In 2016, the NY AG found that, between January 1, 2008 and March 7, 2015,

Purdue’s sales representatives, at various times, failed to timely report suspicious prescribing and

continued to detail those prescribers even after they were placed on a “no-call” list.91


     89
       Scott Glover and Lisa Girion, OxyContin maker closely guards its list of suspect doctors,
L.A. Times (August 11, 2013), available at http://articles.latimes.com/2013/aug/11/local/la-me-
rx-purdue-20130811 (last accessed December 20, 2017).
     90
        Harriet Ryan et al., More than 1 million OxyContin pills ended up in the hands of
criminal and addicts. What the drugmaker knew, L.A. Times (July 10, 2016), available at
http://www.latimes.com/projects/la-me-oxycontin-part2/ (last accessed December 20, 2017).
     91
       See NY Purdue Settlement, at 6-7, available at https://ag.ny.gov/pdfs/Purdue-AOD-
Executed.pdf (last accessed December 20, 2017).


COMPLAINT AND JURY DEMAND                      91
      Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 97 of 183. PageID #: 97



           307.   As Dr. Mitchell Katz, director of the Los Angeles County Department of Health

Services, said in a Los Angeles Times article, “Any drug company that has information about

physicians potentially engaged in illegal prescribing or prescribing that is endangering people’s

lives has a responsibility to report it.”92 The NY AG’s settlement with Purdue specifically cited

the company for failing to adequately address suspicious prescribing. Yet, on information and

belief, Purdue continues to profit from the prescriptions of such prolific prescribers.

           308.   Like Purdue, Endo has been cited for its failure to set up an effective system for

identifying and reporting suspicious prescribing. In its settlement agreement with Endo, the NY

AG found that Endo failed to require sales representatives to report signs of abuse, diversion, and

inappropriate prescribing; paid bonuses to sales representatives for detailing prescribers who were

subsequently arrested or convicted for illegal prescribing; and failed to prevent sales

representatives from visiting prescribers whose suspicious conduct had caused them to be placed

on a no-call list. The NY AG also found that, in certain cases where Endo’s sales representatives

detailed prescribers who were convicted of illegal prescribing of opioids, those representatives

could have recognized potential signs of diversion and reported those prescribers but failed to do

so.

           309.   On information and belief, the other Manufacturer Defendants have engaged in

similar conduct in violation of their responsibilities to prevent diversion.

           310.   The Manufacturer Defendants’ actions and omission in failing to effectively

prevent diversion and failing to monitor, report, and prevent suspicious orders have enabled the

unlawful diversion of opioids into the Tribe’s community.


      92
       Scott Glover and Lisa Girion, OxyContin maker closely guards its list of suspect doctors,
L.A. Times (August 11, 2013), available at http://articles.latimes.com/2013/aug/11/local/la-me-
rx-purdue-20130811 (last accessed December 20, 2017).


COMPLAINT AND JURY DEMAND                       92
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 98 of 183. PageID #: 98



           H.     The Opioids the Defendants Sold Migrated Into Other Jurisdictions, Causing
                  an Interstate Crisis

           311.   As the demand for prescription opioids grew, fueled by their potency and purity,

interstate commerce flourished: opioids moved from areas of high supply to areas of high demand,

traveling across state, city, county and tribal lines in a variety of ways.

           312.   First, prescriptions written in one state would, under some circumstances, be filled

in a different state. But even more significantly, individuals transported opioids from one

jurisdiction specifically to sell them in another.

           313.   When authorities in states cracked down on opioid suppliers, out-of-state suppliers

filled the gaps. Florida in particular assumed a prominent role, as its lack of regulatory oversight

created a fertile ground for pill mills. Residents of other states would would simply drive to Florida,

stock up on pills from a pill mill, and transport them back home to sell. The practice became so

common that authorities dubbed these individuals “prescription tourists.”

           314.   In another example, a man from Warren county, Ohio, sentenced to four years for

transporting prescription opioids from Florida to Ohio, explained that he could get a prescription

for 180 pills from a quick appointment in West Palm Beach, and that back home, people were

willing to pay as much as $100 a pill—ten times the pharmacy price.93 In Columbus, Ohio, a DEA

investigation led to the 2011 prosecution of sixteen individuals involved in the “oxycodone

pipeline between Ohio and Florida.”94 When officers searched the Ohio home of the alleged leader



      93
        Andrew Welsh-Huggins, Associated Press, ‘Prescription Tourists’ Thwart States’
Crackdown on Illegal Sale of Painkillers, NBC News, available at http://www.nbcnews.com/id/
48111639/ns/us_news-crime_and_courts/t/prescription-tourists-thwart-states-crackdown-illegal-
sale-painkillers/#.WtdyKE2Wy71 (last updated July 8, 2012, 12:28 PM).
      94
         16 Charged in ‘Pill Mill’ Pipeline, Columbus Dispatch (June 7, 2011), available at
http://www.dispatch.com/content/stories/local/2011/06/07/16-charged-in-pill-mill-pipeline.html
(last accessed July 25, 2018).


COMPLAINT AND JURY DEMAND                        93
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 99 of 183. PageID #: 99



of the group, they found thousands of prescriptions pills, including oxycodone and hydrocodone,

and $80,000 in cash. In 2015, another Columbus man was sentenced for the same conduct—paying

couriers to travel to Florida and bring back thousands of prescription opioids, and, in the words of

U.S. District Judge Michael Watson, contributing to a “pipeline of death.”95

          315.   Outside of Atlanta, Georgia, four individuals pled guilty in 2015 to operating a pill

mill; the U.S. attorney’s office found that most of the pain clinic’s customers came from other

states.96 Another investigation in Atlanta led to the 2017 conviction of two pharmacists who

dispensed opioids to customers of a pill mill across from the pharmacy; many of those customers

were from other states.97

          316.   In yet another case, defendants who operated a pill mill in south Florida within

Broward County were tried in eastern Kentucky based on evidence that large numbers of

customers transported oxycodone back to the area for both use and distribution by local drug

trafficking organizations. As explained by the Sixth Circuit in its decision upholding the venue

decision, “[d]uring its existence, the clinic generated over $10 million in profits. To earn this sum

required more business than the local market alone could provide. Indeed, only about half of the

[Pain Center of Broward]’s customers came from Florida. Instead, the clinic grew prosperous on


     95
         Associated Press, Leader of Ohio Pill-Mill Trafficking Scheme Sentenced, Star Beacon
(July 16, 2015), available at http://www.starbeacon.com/news/leader-of-ohio-pill-mill-
trafficking-scheme-sentenced/article_5fb058f5-deb8-5963-b936-d71c279ef17c.html (last
accessed July 25, 2018).
     96
         Press Release, U.S. Dep’t of Just., U.S. Atty’s Off., Northern District of Ga., Four
Defendants Plead Guilty to Operating a “Pill Mill” in Lilburn, Georgia (May 14, 2015),
available at https://www.justice.gov/usao-ndga/pr/four-defendants-plead-guilty-operating-pill-
mill-lilburn-georgia (last accessed July 25, 2018).
     97
         Press Release, U.S. Dep’t of Just., U.S. Atty’s Off., Northern District of Ga., Two
Pharmacists Convicted for Illegally Dispensing to Patients of a Pill Mill (Mar. 29, 2017),
available at https://gdna.georgia.gov/press-releases/2017-03-30/two-pharmacists-convicted-
illegally-dispensing-patients-pill-mill (last accessed July 25, 2018).


COMPLAINT AND JURY DEMAND                       94
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 100 of 183. PageID #: 100



a flow of out-of-state traffic, with prospective patients traveling to the clinic from locations far

outside Ft. Lauderdale, including from Ohio, Georgia, and Massachusetts.”98 The court further

noted that the pill mill “gained massive financial benefits by taking advantage of the demand for

oxycodone by Kentucky residents.”99

          317.   The route from Florida and Georgia to Kentucky, Ohio, and West Virginia was so

well traveled that it became known as the Blue Highway, a reference to the color of the 30mg

Roxicodone pills manufactured by Mallinckrodt.100 Eventually, as police began to stop vehicles

with certain out-of-state tags cruising north on I-75, the prescription tourists adapted. They rented

cars just over the Georgia state line to avoid the telltale out-of-state tag.101 If they were visiting

multiple pill mills on one trip, they would stop at FedEx between clinics to mail the pills home and

avoid the risk of being caught with multiple prescriptions if pulled over.102 Or they avoided the

roads altogether: Allegiant Air, which offered several flights between Appalachia and Florida, was

so popular with drug couriers that it was nicknamed the “Oxy Express.”103

          318.   While the I-75 corridor was well utilized, prescription tourists also came from other

states. The director of the Georgia drugs and narcotics agency observed that visitors to Georgia

pill mills come from as far away as Arizona and Nebraska.104




     98
          United States v. Elliott, 876 F.3d 855, 858 (6th Cir. 2017).
     99
          Id. at 861.
     100
       John Temple, American Pain, How a Young Felon and His Ring of Doctors Unleashed
America’s Deadliest Drug Epidemic 171 (2016).
     101
           Id. at 172
     102
           Id. at 171
     103
           Id.
     104
       Andrew Welsh-Huggins, Associated Press, ‘Prescription Tourists’ Thwart States’
Crackdown on Illegal Sale of Painkillers, NBC News, available at http://www.nbcnews.com/id/


COMPLAINT AND JURY DEMAND                       95
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 101 of 183. PageID #: 101



       319.      Similar pipelines developed in other regions of the country. For example, the I-95

corridor was another transport route for prescription pills. As the director of the Maine Drug

Enforcement Agency explained, the oxycodone in Maine was coming up extensively from Florida,

Georgia and California.105 And, according to the FBI, Michigan plays an important role in the

opioid epidemic in other states; opioids prescribed in Michigan are often trafficked down to West

Virginia, Ohio, and Kentucky.

       320.      Along the west coast, over a million pills were transported from the Lake Medical

pain clinic in Los Angeles and cooperating pharmacies to the City of Everett, Washington.106

Couriers drove up I-5 through California and Oregon, or flew from Los Angeles to Seattle.107 The

Everett-based dealer who received the pills from southern California wore a diamond necklace in

the shape of the West Coast states with a trail of green gemstones—the color of 80-milligram

OxyContin—connecting Los Angeles and Washington state.

       321.      Defendants certainly were aware, or should have been aware, that pill mills from

around the country were pushing its products. Defendants purchased nationwide, regional, state,

and local prescriber- and patient-level data from data vendors that allowed them to track

prescribing trends, identify suspicious orders, identify patients who were doctor shopping, identify

pill mills, etc. The data vendors’ information purchased by the Defendants allowed them to view,


48111639/ns/usnews-crimeandcourts/t/prescription-tourists-thwart-states-crackdown-illegal-sale-
painkillers/#.WtdyKE2Wy71 (last accessed July 25, 2018).
     105
         Nok-Noi Ricker, Slaying of Florida firefighter in Maine Puts Focus on Interstate 95
Drug Running, Bangor Daily News (March 9, 2012), available at http://bangordailynews.com/
2012/03/09/news/state/slaying-of-florida-firefighter-in-maine-puts-focus-on-interstate-95-drug-
running (last accessed July 25, 2018)
     106
         Harriet Ryan et al., How Black-Market OxyContin Spurred a Town’s Descent into
Crime, Addiction and Heartbreak, Los Angeles Times (July 10, 2016), available at
http://www.latimes.com/projects/la-me-oxycontin-everett/ (last accessed July 25, 2018)
     107
           Id.


COMPLAINT AND JURY DEMAND                      96
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 102 of 183. PageID #: 102



analyze, compute, and track their competitors’ sales, and to compare and analyze market share

information.

           322.   Similarly, Wolters Kluwer, an entity that eventually owned data mining companies

that were created by McKesson (Source) and Cardinal Health (ArcLight), provided the Defendants

with charts analyzing the weekly prescribing patterns of multiple physicians, organized by

territory, regarding competing drugs, and analyzed the market share of those drugs.

           323.   Not only were Defendants aware of the pill mills, but Defendants’ sales incentives

rewarded sales representatives who happened to have pill mills within their territories, enticing

those representatives to look the other way even when their in-person visits to such clinics should

have raised numerous red flags. In one example, a pain clinic in South Carolina was diverting

massive quantities of OxyContin. People traveled to the clinic from towns as far as 100 miles away

to get prescriptions, the DEA’s diversion unit raided the clinic, and prosecutors eventually filed

criminal charges against the doctors. But Purdue’s sales representative for that territory, Eric

Wilson, continued to promote OxyContin sales at the clinic. He reportedly told another local

physician that this clinic accounted for 40% of the OxyContin sales in his territory. At that time,

Wilson was Purdue’s top-ranked sales representative. In response to news stories about this clinic,

Purdue issued a statement, declaring that “if a doctor is intent on prescribing our medication

inappropriately, such activity would continue regardless of whether we contacted the doctor or

not. 108

           324.   In another example, a Purdue sales manager informed her supervisors in 2009 about

a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic with her



      108
         Barry Meier, Pain Killer: A “Wonder” Drug’s Trail of Addiction and Death 204, 289-
      399 (Rodale 2003).


COMPLAINT AND JURY DEMAND                       97
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 103 of 183. PageID #: 103



sales representative “it was packed with a line out the door, with people who looked like gang

members,” and that she felt “very certain that this an organized drug ring[.]”109 She wrote, “This

is clearly diversion. Shouldn’t the DEA be contacted about this?” But her supervisor at Purdue

responded that while they were “considering all angles,” it was “really up to [the wholesaler] to

make the report.”110 This pill mill was the source of 1.1 million pills trafficked to Everett,

Washington, a city of around 100,000 people. Purdue waited until after the clinic was shut down

in 2010 to inform the authorities.

       325.      Abundant evidence, thus, establishes that prescription opioids migrated between

states, counties, cities and tribes and that Defendants were aware of it. As a result, Defendants’

public nuisance is not limited to the local or state level, but is national in scope. Additionally,

prescription data from any particular jurisdiction does not capture the full scope of the misuse,

oversupply and diversion problem in that specific area. As the criminal prosecutions referenced

above show, if prescription opioid pills were hard to get in one area, they migrated from another.

The manufacturers and distributors were fully aware of this phenomenon and profited from it.

       I.        Defendants’ Unlawful Conduct and Breaches of Legal Duties Caused the
                 Harm Alleged Herein and Substantial Damages

       326.      As the Manufacturer Defendants’ efforts to expand the market for opioids

increased, so have the rates of prescription and the sale of their products—and the rates of opioid-

related substance abuse, hospitalization, and death among the Tribe’s members and across the

nation. Meanwhile, the Distributor Defendants have continued to unlawfully ship massive

quantities of opioids into tribal communities, fueling the epidemic.


     109
         Harriet Ryan et al., More Than 1 Million OxyContin Pills Ended Up in the Hands of
Criminals and Addicts. What the Drugmaker Knew, Los Angeles Time (July 10, 2016),
http://www.latimes.com/projects/la-me-oxycontin-part2/. (last accessed July 30, 2018)
     110
           Id.


COMPLAINT AND JURY DEMAND                     98
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 104 of 183. PageID #: 104



       327.      There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes.” 111

       328.      Opioids are widely diverted and improperly used, and the widespread use of the

drugs has resulted in a national epidemic of opioid overdose deaths and addictions.112

       329.      The epidemic is “directly related to the increasingly widespread misuse of powerful

opioid pain medications.”113

       330.      The increased abuse of prescription opioids—along with growing sales—has

contributed to a large number of overdoses and deaths.

       331.      As shown above, the opioid epidemic has escalated in the Tribe’s community with

devastating effects. Substantial opiate-related substance abuse, hospitalization, and death mirror

Defendants’ increased distribution of opioids.

       332.      Because of the well-established relationship between the use of prescription opioids

and the use of non-prescription opioids, such as heroin, the massive distribution of opioids to the

Tribe’s community and areas from which opioids are being diverted to the Tribe, has caused the

opioid epidemic to include heroin addiction, abuse, and death.

       333.      Prescription opioid abuse, addiction, morbidity, and mortality are hazards to public

health and safety in the Tribe’s community.

       334.      Heroin abuse, addiction, morbidity, and mortality are hazards to public health and

safety in the Tribe’s community.


     111
        See Richard C. Dart et al., Trends in Opioid Analgesic Abuse and Mortality in the
United States, 372 N. Eng. J. Med. 241 (2015).
     112
           Volkow & McLellan, supra note 1.
     113
           Califf, supra note 2.


COMPLAINT AND JURY DEMAND                       99
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 105 of 183. PageID #: 105



       335.     Defendants repeatedly and purposefully breached their duties under state and

federal law, and such breaches are direct and proximate causes of, and/or substantial factors

leading to, the widespread diversion of prescription opioids for nonmedical purposes in the Tribe’s

community.

       336.     The unlawful diversion of prescription opioids is a direct and proximate cause of,

and/or substantial factor leading to, the opioid epidemic, prescription opioid abuse, addiction,

morbidity, and morality in the Tribe’s community. This diversion and the resulting epidemic are

direct causes of foreseeable harms incurred by the Tribe and members of the Tribe’s community.

       337.     Defendants’ intentional and unlawful conduct resulted in direct and foreseeable,

past and continuing, economic damages for which the Tribe seeks relief, as alleged herein. The

Tribe also seeks the means to abate the epidemic created by the Defendants.

       338.     The Tribe seeks economic damages from the Defendants as reimbursement for the

costs associated with past efforts to eliminate the hazards to public health and safety.

       339.     The Tribe seeks economic damages from the Defendants to pay for the costs to

permanently eliminate the hazards to public health and safety and abate the public nuisance.

       340.     To eliminate the hazard to public health and safety, and abate the public nuisance,

a “multifaceted, collaborative public health and law enforcement approach is urgently needed.”114

       341.     A comprehensive response to this crisis must focus on preventing new cases of

opioid addiction, identifying early opioid-addicted individuals, and ensuring access to effective

opioid addiction treatment while safely meeting the need of patients experiencing pain.115



     114
           Rudd, supra note 58.
     115
         See Johns Hopkins Bloomberg School of Public Health, The Prescription Opioid
Epidemic: An Evidence-Based Approach (G. Caleb Alexander et al., eds., 2015), available at
https://www.jhsph.edu/research/centers-and-institutes/center-for-drug-safety-and-


COMPLAINT AND JURY DEMAND                     100
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 106 of 183. PageID #: 106



        342.   The community-based problems require community-based solutions that have been

limited by budgetary constraints.

        343.   Having profited enormously through the aggressive sale, misleading promotion,

and irresponsible distribution of opioids, Defendants should be required to take responsibility for

the financial burdens their conduct has inflicted upon the Tribe and the Tribe’s community.

        344.   The opioid epidemic still rages because the fines and suspensions imposed by the

DEA do not change the conduct of the industry. The Defendants pay fines as a cost of doing

business in an industry that generates billions of dollars in annual revenue. They hold multiple

DEA registration numbers and when one facility is suspended, they simply ship from another

facility.

        345.   The Defendants have abandoned their duties imposed by the law, have taken

advantage of a lack of DEA enforcement, and have abused the privilege of distributing controlled

substances in the Tribe’s community.

        346.   In the course of conduct described in this Complaint, Defendants have acted with

oppression, fraud, and malice, actual and presumed.

        J.     The Impact of Opioid Abuse on the Tribal Community

        347.   Defendants’ creation, through false and misleading advertising and a failure to

prevent diversion, of a virtually limitless opioid market has significantly harmed tribal

communities and resulted in an abundance of drugs available for non-medical and criminal use,

which in turn fueled a new wave of addiction and injury. It is estimated that approximately 60%

of the opioids that are abused come, directly or indirectly, through doctors’ prescriptions.




effectiveness/research/prescription-opioids/JHSPH_OPIOID_EPIDEMIC_REPORT.pdf (last
accessed January 8, 2018).


COMPLAINT AND JURY DEMAND                     101
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 107 of 183. PageID #: 107



       348.      American Indians suffer the highest per capita rate of opioid overdoses.116 And

these overdose deaths among American Indians have increased fivefold between 1999 and 2015.117

During that time period, American Indians accounted for roughly 22 overdose deaths in every

100,000 people in metropolitan areas and nearly 20 for every 100,000 people in non-metropolitan

areas—a rate higher than any other group.118

       349.      The impact on American Indian children is particularly devastating. The CDC

reported that approximately 1 in 10 American Indian youths ages 12 or older used prescription

opioids for nonmedical purposes in 2012, which is double the rate for white youth.119

       350.      Opioid deaths represent the tip of the iceberg. Hospital admissions and emergency

room visits have also skyrocketed.120 For every opioid overdose death, there are 10 treatment

admissions for abuse, 32 emergency room visits, 130 people who are addicted to opioids, and 825

nonmedical users of opioids.121


     116
         National Congress of American Indians, Reflecting on a Crisis Curbing Opioid Abuse in
Communities (Oct. 2016), available at http://www.ncai.org/policy-research-center/research-
data/prc-publications/Opioid_Brief.pdf (last accessed December 20, 2017).
     117
        Native American overdose deaths surge since opioid epidemic, Associated Press, Mar.
15, 2018, available at https://apnews.com/81eb3ae96c2b4f6aae272ec50f 0672d2 (last accessed
March 27, 2018).
     118
           Id.
     119
           Id.
     120
         Lisa Girion and Karen Kaplan, Opioids prescribed by doctors led to 92,000 overdoses
in ERs in one year, LA Times (Oct. 27, 2014), available at http://beta.latimes.com/nation/la-sci-
sn-opioid-overdose-prescription-hospital-er-20141026-story.html (last accessed December 21,
2017).
     121
          Jennifer DuPuis, Associate Dir., Human Servs. Div., Fond du Lac Band of Lake
Superior Chippewa, The Opioid Crisis in Indian Country, at 37, available at
https://www.nihb.org/docs/06162016/Opioid%20Crisis%20Part%20in%20Indian%20Country.pd
f (last accessed December 21, 2017); Gery P. Guy, Jr., et al., Emergency Department Visits
Involving Opioid Overdoses, US., 2010-2014, Am. J. of Preventive Medicine (Jan. 2018),
available at http://www.ajpmonline.org/article/S0749-3797(17)30494-4/fulltext (last accessed
December 21, 2017).


COMPLAINT AND JURY DEMAND                      102
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 108 of 183. PageID #: 108



       351.    The fact that American Indian teens are able to easily obtain prescription opioids

through the black market created by opioid diversion highlights the direct impact on the Tribe of

Defendants’ actions and inactions.

       352.    Even the Tribe’s youngest members bear the consequences of the opioid abuse

epidemic fueled by Defendants’ conduct. In 1992, only 2 percent of women admitted for drug

treatment services during pregnancy abused opioids. By 2012, opioids were the most commonly

abused substance by pregnant women, accounting for 38 percent of all drug treatment

admissions.122 Many tribal women have become addicted to prescription opioids and have used

these drugs during their pregnancies. As a result, many tribal infants suffer from opioid withdrawal

and Neonatal Abstinence Syndrome (“NAS”).123

       353.    Infants suffering from NAS are separated from their families and placed into the

custody of the tribal child welfare services or receive other governmental services so they can be

afforded medical treatment and be protected from drug-addicted parents.

       354.    The impact of NAS can be life-long. Most NAS infants are immediately transferred

to a neonatal intensive care unit for a period of days, weeks, or even months. NAS can also require

an emergency evacuation for care to save the infant’s life. Such emergency transportation costs

the Tribe thousands of dollars for each occurrence.

       355.    Many NAS infants have short-term and long-term developmental issues that

prevent them from meeting basic cognitive and motor-skills milestones. Many will suffer from


     122
        Naana Afua Jumah, Rural, Pregnant and Opioid Dependent: A Systematic Review,
National Institutes of Health, available at https://www.ncbi.nlm.nih.gov/
pmc/articles/PMC4915786/ (last accessed December 21, 2017).
     123
         Jean Y, Ko et al., CDC Grand Rounds, Public Health Strategies to Prevent Neonatal
Abstinence Syndrome, U.S. C.D.C. Morbidity and Mortality Weekly Report, available at
https://www.cdc.gov/mmwr/volumes/66/wr/pdfs/mm6609a2.pdf (last accessed December 21,
2017).


COMPLAINT AND JURY DEMAND                     103
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 109 of 183. PageID #: 109



vision and digestive issues; some are unable to attend full days of school. These disabilities follow

these children through elementary school and beyond.

       356.      Pregnant American Indian women are up to 8.7 times124 more likely to be diagnosed

with opioid dependency or abuse compared to the next highest demographic, and in some

communities upwards of 1 in 10 pregnant American Indian women has a diagnosis of opioid

dependency or abuse.125

       357.      Many parents of these children continue to relapse into prescription opioid use and

abuse. As a result, many of these children are placed in foster care or adopted.

       358.      Opioid diversion also contributes to a range of social problems, including physical

and mental consequences, crime, delinquency, and mortality. Opioid abuse has also resulted in an

explosion in heroin use. Almost 80% of those who used heroin in the past year previously abused

prescription opioids. Other adverse social outcomes include child abuse and neglect, family

dysfunction, criminal behavior, poverty, property damage, unemployment, and despair. More and

more tribal resources are needed to combat these problems, leaving a diminished pool of already-

scarce resources to devote to positive societal causes like education, cultural preservation, and

other social programs. The Tribe faces a growing employment staffing problem, as critical services

such as social services and victims’ assistance programs have experienced high rates of employee

turnover due to the opioid-related nature of the work. The prescription opioid crisis also diminishes

the Tribe’s available workforce, decreases productivity, increases poverty, and requires greater

governmental expenditures by the Tribe. It also undermines the ability of the Tribe to self-govern

and to maintain and develop economic independence.



     124
           DuPuis, supra note 121, at 64.
     125
           Id.


COMPLAINT AND JURY DEMAND                      104
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 110 of 183. PageID #: 110



       359.    Oregon’s reservations are geographically isolated, and the Indian Health Service,

which provides health care on most reservations, including the Tribe’s Reservation, has been

underfunded for decades. Accordingly, Native Americans, like those living within the Reservation,

often must travel farther than other Oregonians to access treatment centers and quality medical care.

       360.    The prescription opioid crisis has directly financially injured the Tribe. The crisis

has led to an increased demand for, inter alia, police, child protective services, health services,

clean-up services, and legal services on the reservation. The Tribe has also had to hire additional

staff and expend additional resources to manage the demand.

       361.    The Tribe’s health clinic has seen an increase in opioid-related health problems

among tribal members, including, but not limited to, infants born with opioid-related medical

conditions. This has resulted in increased demand, difficulty retaining staff, and increased

expenses.

       362.    The Tribe has also suffered substantial financial damages in the form of lost

productivity of tribal members, lost economic activity, lost reputation and good will, and the lost

opportunity for growth and self-determination. These damages have been suffered and continue to

be suffered directly by the Tribe.

       363.    Many patients who become addicted to opioids will lose their jobs. Some will lose

their homes and their families. Some will get treatment and fewer will successfully complete it;

many of those patients will relapse, returning to opioids or some other drug. Of those who continue

to take opioids, some will overdose – some fatally, some not. Others will die prematurely from

related causes – falling or getting into traffic accidents due to opioid-induced somnolence; dying

in their sleep from opioid-induced respiratory depression; suffering assaults while engaging in

illicit drug transactions; or dying from opioid-induced heart or neurological disease. The opioid




COMPLAINT AND JURY DEMAND                      105
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 111 of 183. PageID #: 111



epidemic undermines the ability of the Tribe to self-govern and to maintain and develop economic

independence.

       364.     While the use of opioids has taken an enormous toll on the Tribe and their people,

Defendants have realized blockbuster profits. In 2014 alone, opioids generated $11 billion in

revenue for drug companies like the Manufacturer Defendants. Indeed, on information and belief,

each Defendant experienced a material increase in sales, revenue, and profits from the unlawful

and unfair conduct described above.

       K.       The Statutes of Limitations Are Tolled and Defendants Are Estopped from
                Asserting Statutes of Limitations As Defenses

       365.     Defendants’ conduct has continued from the early 1990s through today, and is still

ongoing. The continued tortious and unlawful conduct by the Defendants causes a repeated or

continuous injury. The damages have not occurred all at once but have continued to occur and

have increased as time progresses. The tort is not completed nor have all the damages been incurred

until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants has not ceased.

The public nuisance remains unabated.

       366.     Defendants are equitably estopped from relying upon a statute of limitations

defense because they undertook efforts to purposefully conceal their unlawful conduct and

fraudulently assure the public that they were undertaking efforts to comply with their obligations

under the controlled substances laws, all with the goal of continuing to generate profits.

       367.     For example, a Cardinal Health executive claimed that it uses “advanced analytics”

to monitor its supply chain, and assured the public it was being “as effective and efficient as

possible in constantly monitoring, identifying, and eliminating any outside criminal activity.”126


     126
         Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of
Illegal Users: “No One Was Doing Their Job,” Wash. Post (Oct. 22, 2016), available at
https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-


COMPLAINT AND JURY DEMAND                     106
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 112 of 183. PageID #: 112



        368.    Similarly, McKesson publicly stated that it has a “best-in-class controlled substance

monitoring program to help identify suspicious orders,” and claimed it is “deeply passionate about

curbing the opioid epidemic in our country.”127

        369.    Defendants, through their trade associations, filed an amicus brief that represented

that Defendants took their duties seriously, complied with their statutory and regulatory

responsibilities, and monitored suspicious orders using advanced technology.128

        370.    Defendants purposely concealed their wrongful conduct, including by assuring the

public and governmental authorities that they were complying with their obligations and were

acting to prevent diversion and drug abuse. Defendants also misrepresented the impact of their

behavior by providing the public with false information about opioids and have continued to use

Front Groups and third parties to minimize the risks of Defendants’ conduct. Defendants’ conduct

is continuing to this day.

        371.    Defendants have also concealed and prevented discovery of information, including

data from the ARCOS database, which will confirm their identities and the extent of their wrongful

and illegal activities.

        372.    Defendants also lobbied Congress and actively attempted to halt DEA

investigations and enforcement actions and to subvert the ability of agencies to regulate their



the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-8ff7-
7b6c1998b7a0_story.html (last accessed December 21, 2017)
      127
         Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the
Agency Tried to Curb Opioid Abuse, Wash. Post, (Dec. 22, 2016), available at
https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-dea-to-
pharmaceutical-industry/2016/12/22/55d2e938-c07b-11e6-b527-949c5893595e_story.html (last
accessed December 21, 2017).
      128
         Br. for Healthcare Distribution Mgmt. Ass’n and Nat’l Ass’n of Chain Drug Stores as
Amici Curiae in Support of Neither Party, Case No. 15-1335, 2016 WL 1321983, at *3-4, *25
(2d Cir. Apr. 4, 2016).


COMPLAINT AND JURY DEMAND                     107
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 113 of 183. PageID #: 113



conduct.129 This led to a sharp drop in enforcement actions and the imposition of a more

burdensome standard for the DEA to revoke a distributor’s license.

        373.     In addition, the Defendants fraudulently attempted to convince the public that they

were complying with their legal obligations and working to curb the opioid epidemic.

        374.     Because the Defendants concealed the facts surrounding the opioid epidemic, the

Tribe did not know of the existence or scope of the Defendants’ misconduct, and could not have

acquired such knowledge earlier through the exercise of reasonable diligence.

        375.     Defendants intended that their false statements and omissions be relied upon,

including by the Tribe, its community, and its members.

        376.     Defendants knew of their wrongful acts and had material information pertinent to

their discovery, but concealed that information from the public, including the Tribe, its community,

and its members. Only Defendants knew of their widespread misinformation campaign and of their

repeated, intentional failures to prevent opioid diversion.

        377.     Defendants cannot claim prejudice due to a late filing because this suit was filed

upon discovering the facts essential to the claim. Indeed, the existence, extent, and damage of the

opioid crisis have only recently come to light.

        378.     Defendants had actual knowledge that their conduct was deceptive, and they

intended it to be deceptive.

        379.     The Tribe was unable to obtain vital information regarding these claims absent any

fault or lack of diligence on the Tribe’s part.




      129
            See Higham and Bernstein, supra note 61.


COMPLAINT AND JURY DEMAND                         108
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 114 of 183. PageID #: 114



      L.      Facts Pertaining to Punitive Damages

       380.      As set forth above, Defendants acted deliberately to increase sales of, and profits

from, opioid drugs. The Marketing Defendants knew there was no support for their claims that

addiction was rare, that addiction risk could be effectively managed, that signs of addiction were

merely “pseudoaddiction,” that withdrawal is easily managed, that higher doses pose no significant

additional risks, that long-term use of opioids improves function, or that time-release or abuse-

deterrent formulations would prevent addiction or abuse. Nonetheless, they knowingly promoted

these falsehoods in order to increase the market for their addictive drugs.

       381.      All of the Defendants, moreover, knew that large and suspicious quantities of

opioids were being poured into communities throughout the United States, yet, despite this

knowledge, took no steps to report suspicious orders, control the supply of opioids, or otherwise

prevent diversion. Indeed, as described above, Defendants acted in concert together to maintain

high levels of quotas for their products and to ensure that suspicious orders would not be reported

to regulators.

       382.      Defendants conduct was so willful and deliberate that it continued in the face of

numerous enforcement actions, fines, and other warnings from state and local governments and

regulatory agencies. Defendants paid their fines, made promises to do better, and continued on

with their marketing and supply schemes.             This ongoing course of conduct knowingly,

deliberately, and repeatedly threatened and accomplished harm and risk of harm to public health

and safety, and large-scale economic loss to communities and government liabilities across the

country.

       383.      Defendants’ actions demonstrated both malice and also aggravated and egregious

fraud. Defendants engaged in the conduct alleged herein with a conscious disregard for the rights

and safety of other persons, even though that conduct had a great probability of causing substantial


COMPLAINT AND JURY DEMAND                      109
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 115 of 183. PageID #: 115



harm. The Marketing Defendants’ fraudulent wrongdoing was done with a particularly gross and

conscious disregard.

       1.     The Marketing Defendants Persisted in Their Fraudulent Scheme Despite
              Repeated Admonitions, Warnings and Prosecutions From Governmental and
              Regulatory Agencies


       384.    So determined were the Marketing Defendants to sell more opioids that they simply

ignored multiple admonitions, warnings, and prosecutions. These governmental and regulatory

actions included:

                    a.   FDA Warnings to Janssen

       385.    FDA warnings to Janssen failed to deter Janssen’s misleading promotion of

Duragesic. On February 15, 2000, the FDA sent Janssen a letter concerning the dissemination of

“homemade” promotional pieces that promoted the Janssen drug Duragesic in violation of the

Federal Food, Drug and Cosmetic Act. In a subsequent letter dated March 30, 2000, the FDA

explained that the “homemade” promotional pieces were “false or misleading because they contain

misrepresentations of safety information, broaden Duragesic’s indication, contain unsubstantiated

claims, and lack fair balance.” The March 30, 2000 letter detailed numerous ways which Janssen’s

marketing was misleading.

       386.    The letter did not stop Janssen. On September 2, 2004 the U.S. Department of

Health and Human Services (“HHS”) sent Janssen a warning letter concerning Duragesic due to

“false or misleading claims about the abuse potential and other risks of the drug,

and…unsubstantiated effectiveness claims for Duragesic,” including, specifically, “suggesting

that Duragesic has a lower potential for abuse compared to other opioid products.” The September

2, 2004 letter detailed a series of unsubstantiated, false, or misleading claims.




COMPLAINT AND JURY DEMAND                      110
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 116 of 183. PageID #: 116



       387.    One year later, Janssen was still at it. On July 15, 2005, the FDA issued a public

health advisory warning doctors of deaths resulting from the use of Duragesic and its generic

competitor. The advisory noted that the FDA had been “examining the circumstances of product

use to determine if the reported adverse events may be related to inappropriate use of the patch”

and noted the possibility “that patients and physicians might be unaware of the risks” of using the

fentanyl transdermal patch, which is a potent opioid analgesic approved only for chronic pain in

opioid-tolerant patients that could not be treated by other drugs.

                  b.    Cephalon Fined for Off-Label Marketing of Actiq

       388.    Government action, including large monetary fines, failed to stop Cephalon from

falsely marketing Actiq for off-label uses. On September 29, 2008, Cephalon finalized and entered

into a corporate integrity agreement with the Office of the Inspector General of HHS and agreed

to pay $425 million in civil and criminal penalties for its off-label marketing of Actiq and two

other drugs (Gabitril and Provigil). According to a DOJ press release, Cephalon had trained sales

representatives to disregard restrictions of the FDA-approved label, employed sales

representatives and healthcare professionals to speak to physicians about off-label uses of the drugs

and funded CME to promote off label uses.

       389.    Notwithstanding letters, an FDA safety alert, DOJ and state investigations, and the

massive settlement, Cephalon has continued its deceptive marketing strategy.

                  c.    Cephalon Ignored FDA Warnings Regarding Fentora Marketing

       390.    On September 27, 2007, the FDA issued a public health advisory to address

numerous reports that patients who did not have cancer or were not opioid tolerant had been

prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

“Fentora should not be used to treat any type of short-term pain.” Indeed, FDA specifically denied




COMPLAINT AND JURY DEMAND                     111
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 117 of 183. PageID #: 117



Cephalon’s application, in 2008, to broaden the indication of Fentora to include treatment of non-

cancer breakthrough pain and use in patients who were not already opioid-tolerant.

       391.    Flagrantly disregarding the FDA’s refusal to broaden the indication for Fentora,

Cephalon nonetheless marketed Fentora beyond its approved indications. On March 26, 2009, the

FDA warned Cephalon against its misleading advertising of Fentora (“Warning Letter”). The

Warning Letter described a Fentora internet advertisement as misleading because it purported to

broaden “the indication for Fentora by implying that any patient with cancer who required

treatment for breakthrough pain is a candidate for Fentora…when this is not the case.” It further

criticized Cephalon’s other direct Fentora advertisements because they did not disclose the risks

associated with the drug.

       392.    Despite this warning, Cephalon continued to use the same sales tactics to push

Fentora as it did with Actiq. For example, on January 13, 2012, Cephalon published an insert in

Pharmacy Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for

FENTORA (Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).” Despite

the repeated warnings of the dangers associated with the use of the drugs beyond their limited

indication, as detailed above, the first sentence of the insert states: “It is well recognized that the

judicious use of opioids can facilitate effective and safe management of chronic pain.”

                   d.    Purdue Was Not Deterred from Fraudulently Marketing OxyContin


       393.    In May 2007, Purdue and three of its executives pled guilty to federal charges of

misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

about the risk of addiction. Purdue was ordered to pay $600 million in fines and fees. In its plea,

Purdue admitted that its promotion of OxyContin was misleading and inaccurate, misrepresented

the risk of addiction and was unsupported by science. Additionally, Michael Friedman, the



COMPLAINT AND JURY DEMAND                      112
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 118 of 183. PageID #: 118



company’s president, pled guilty to a misbranding charge and agreed to pay $19 million in fines;

Howard R. Udell, Purdue’s top lawyer, also pled guilty and agreed to pay $8 million in fines; and

Paul D. Goldenheim, its former medical director, pled guilty as well and agreed to pay 7.5 million

in fines.

        394.   Nevertheless, even after the settlement, Purdue continued to pay doctors on

speakers’ bureaus to promote the liberal prescribing of OxyContin for chronic pain and fund

seemingly neutral organizations to disseminate the message that opioids were non-addictive as

well as other misrepresentations. At least until early 2018, Purdue continued to deceptively market

the benefits of opioids for chronic pain while diminishing the associated dangers of addiction.

After Purdue made its guilty plea in 2017, it assembled an army of lobbyists to fight any legislative

actions that might encroach on its business. Between 2006 and 2015, Purdue and other opioid

producers, along with their associated nonprofits, spent nearly $900 million dollars on lobbying

and political contributions – eight times what the gun lobby spent during that period.

        2.     Repeated Admonishments and Fines Did Not Stop Defendants from Ignoring
               Their Obligations to Control the Supply Chain and Prevent Diversion


        395.   Defendants were repeatedly admonished and even fined by regulatory authorities

but continued to disregard their obligations to control the supply chain of dangerous opioids and

to institute controls to prevent diversion.

        396.   Government actions against Defendants with respect to their obligations to control

the supply chain and prevent diversion include:

               a. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate
                  Suspension Order against AmerisourceBergen Orlando Florida distribution
                  center (“Orlando Facility”) alleging failure to maintain effective controls
                  against diversion of controlled substances. On June 22, 2007,
                  AmerisourceBergen entered into a settlement that resulted in the suspension
                  of its DEA registration.


COMPLAINT AND JURY DEMAND                     113
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 119 of 183. PageID #: 119




             b. On November 28, 2007, the DEA issued an Order to Show Cause and
                Immediate Suspension Order against the Cardinal Health Auburn, Washington
                Distribution Center (“Auburn Facility”) for failure to maintain effective
                controls against diversion of hydrocodone.

             c. On December 5, 2007, the DEA issued an Order to Show Cause and
                Immediate Suspension Order against the Cardinal Health Lakeland, Florida
                Distribution Center (“Lakeland Facility”) for failure to maintain effective
                controls against diversion of hydrocodone.

             d. On December 7, 2007, the DEA issued an Order to Show Cause and
                Immediate Suspension Order against the Cardinal Health Swedesboro, New
                Jersey Distribution Center (“Swedesboro Facility”) for failure to maintain
                effective controls against diversion of hydrocodone;

             e. On January 30, 2008, the DEA issued an Order to Show Cause against the
                Cardinal Health Stafford, Texas Distribution Center (“Stafford Facility”) for
                failure to maintain effective controls against diversion of hydrocodone.

             f. On September 30, 2008, Cardinal Health entered into a Settlement and Release
                Agreement and Administrative Memorandum of Agreement with the DEA
                related to its Auburn, Lakeland, Swedesboro and Stafford Facilities. The
                document also referenced allegations by the DEA that Cardinal failed to
                maintain effective controls against the diversion of controlled substances at its
                distribution facilities located in McDonough, Georgia (“McDonough
                Facility”). Valencia, California (“Valencia Facility”) and Denver, Colorado
                (“Denver Facility”).

             g. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate
                Suspension Order against the Cardinal Health’s Lakeland Facility for failure
                to maintain effective controls against diversion of oxycodone.

             h. On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to
                the DEA to resolve the civil penalty portion of the administrative action taken
                against its Lakeland Facility.

      397.   McKesson’s deliberate disregard of its obligations was especially flagrant. On May

2, 2008, McKesson Corporation entered into an Administrative Memorandum Agreement (“2008

McKesson MOA”) with the DEA which provided that McKesson would “maintain a compliance




COMPLAINT AND JURY DEMAND                  114
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 120 of 183. PageID #: 120



program designed to detect and prevent the diversion of controlled substances, inform DEA of

suspicious orders required by 21 C.F.R §1301.74(b), and follow the procedures established by its

Controlled Substance Monitoring Program.”

        398.    Despite its 2008 agreement with DEA, McKesson continued to fail to report

suspicious orders between 2008 and 2012 and did not fully implement or follow the monitoring

program it agreed to. It failed to conduct adequate due diligence of its customers, failed to keep

complete and accurate records in the CSMP files maintained for many of its customers and

bypassed suspicious order reporting procedures set forth in the CSMP. It failed to take these

actions despite its awareness of the great probability that its failure to do so would cause substantial

harm.

        399.    On January 5, 2017, McKesson Corporation entered into an Administrative

Memorandum Agreement with the DEA wherein it agreed to pay a $150 million civil penalty for

violation of the 2008 MOA as well as failure to identify and report suspicious orders at its facilities

in Aurora, CO; Aurora, IL; Delran, NJ; LaCrosse, WI; Lakeland, FL; Landover, MD; La Vista,

NE; Livonia, MI; Methuen, MA; Santa Fe Springs, CA; Washington Courthouse, OH; and West

Sacramento, CA. McKesson’s 2017 agreement with DEA shows that McKesson continued to

breach its admitted duties by “fail[ing] to properly monitor its sales of controlled substances and/or

report suspicious orders to DEA, in accordance with McKesson’s obligations.”

        400.    As The Washington Post and 60 Minutes recently reported, DEA staff

recommended a much larger penalty than the $150 million ultimately agreed to for McKesson’s

continued and renewed breach of its duties, as much as a billion dollars, and delicensing of certain

facilities. A DEA memo outlining the investigative findings in connection with the administrative

case against 12 McKesson distribution centers included in the 2017 Settlement stated that




COMPLAINT AND JURY DEMAND                       115
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 121 of 183. PageID #: 121



McKesson “[s]upplied controlled substances in support of criminal diversion activites”; “[i]gnored

blatant diversion”; had a “[p]attern of raising thresholds arbitrarily”; “[f]ailed to review orders or

suspicious activity”; and “[i]gnored [company’s] own procedures designed to prevent diversion.”

       401.    Following the 2017 settlement, McKesson shareholders made a books and records

request of the company. According to a separate action pending on their behalf, the Company’s

records show that the Company’s Audit Committee failed to monitor McKesson’s information

reporting system to assess the state of the Company’s compliance with the CSA and McKesson’s

2008 Settlements. More particularly, the shareholder action alleges that the records show that in

October 2008, the Audit Committee had an initial discussion of the 2008 Settlements and results

of internal auditing, which revealed glaring omissions; specifically:

               a. some customers had “not yet been assigned thresholds in the system to flag
                  large shipments of controlled substances for review”;

               b. “[d]ocumentation evidencing new customer due diligence was incomplete”;

               c. “documentation supporting the company’s decision to change thresholds for
                  existing customers was also incomplete”; and

               d. Internal Audit “identified opportunities to enhance the Standard Operating
                  Procedures.”

       402.    Yet, instead of correcting these deficiencies, after that time, for a period of more

than four years, the Audit Committee failed to address the CSMP or perform any more audits of

McKesson’s compliance with the CSA or the 2008 Settlements, the shareholder action’s

description of McKesson’s internal documents reveals. During that period of time, McKesson’s

Audit Committee failed to inquire whether the Company was in compliance with obligations set

forth in those agreements and with the controlled substance regulations more generally. It was




COMPLAINT AND JURY DEMAND                      116
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 122 of 183. PageID #: 122



only in January 2013 that the Audit Committee received an Internal Audit report touching on these

issues.

          403.   In short, McKesson, was “neither rehabilitated nor deterred by the 2008

[agreement],” as a DEA official working on the case noted. Quite the opposite, “their bad acts

continued and escalated to a level of egregiousness not seen before.” According to statements of

“DEA investigators, agents and supervisors who worked on the McKesson case” reported in The

Washington Post, “the company paid little or no attention to the unusually large and frequent orders

placed by pharmacies, some of them knowingly supplying the drug rings.” Instead, the DEA

officials said, the company raised its own self-imposed limits, known as thresholds, on orders from

pharmacies and continued to ship increasing amounts of drugs in the face of numerous red flags.”

          404.   Since at least 2002, Purdue has maintained a database of health care providers

suspected of inappropriately prescribing OxyContin or other opioids. Physicians could be added

to this database based on observed indicators of illicit prescribing such as excessive numbers of

patients, cash transactions, patient overdoses, and unusual prescribing of the highest-strength pills

(80 mg OxyContin pills or “80s”, as they were known on the street, were a prime target for

diversion). Purdue claims that health care providers added to the database no longer were detailed,

and that sales representatives received no compensation tied to these providers’ prescriptions.

          405.   Yet, Purdue failed to cut off these providers’ opioid supply at the pharmacy level

- meaning Purdue continued to generate sales revenue from their prescriptions – and failed to report

these providers to state medical boards or law enforcement. Purdue’s former senior compliance

officer acknowledged in an interview with the Los Angeles Times that in five years of investigating

suspicious pharmacies, the company never stopped the supply of its opioids to a pharmacy, even

where Purdue employees personally witnessed the diversion of its drugs.




COMPLAINT AND JURY DEMAND                     117
     Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 123 of 183. PageID #: 123



           406.   The same was true of prescribers. For example, as discussed above, despite

Purdue’s knowledge of illicit prescribing from one Los Angeles clinic, which its district manager

called an “organized drug ring” in 2009, Purdue did not report its suspicions until long after law

enforcement shut it down and not until the ring prescribed more than 1.1 million OxyContin

tablets.

           407.   Indeed, the New York Attorney General found that Purdue placed 103 New York

health case providers on its “No-Call” List between January 1, 2008, and March 7, 2015, and yet

Purdue’s sales representatives had detailed approximately two-thirds of these providers, some

quite extensively, making more than a total of 1,800 sales calls to their offices over a six-year

period.

           408.   The New York Attorney General similarly found that Endo knew, as early as 2011,

that Opana ER was being abused in New York, but certain sales representatives who detailed New

York health care providers testified that they did not know about any policy or duty to report

problematic conduct. The New York Attorney General further determined that Endo detailed

health care providers who were subsequently arrested or convicted for illegal prescribing of

opioids a total of 326 times, and these prescribers collectively wrote 1,370 prescriptions for Opana

ER (although the subsequent criminal charges at issue did not involve Opana ER).

           409.   As all of the governmental actions against the Marketing Defendants and against

all the Defendants shows, Defendants knew that their actions were unlawful, and yet deliberately

refused to change their practices because compliance with the legal obligations would have

decreased their sales and their profits.

V.         FACTS PERTAINING TO CLAIMS UNDER RICO

           410.   Defendants did not simply scheme to market opioids through misrepresentations

and turning a blind eye to diversion. Various groups of Defendants also formed informal


COMPLAINT AND JURY DEMAND                     118
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 124 of 183. PageID #: 124



associations with others (“Enterprises”) and used these Enterprises to perpetrate their schemes, as

described below.

       A.      The Opioid Marketing Enterprise

               1.      The Common Purpose and Scheme of the Opioid Marketing
                       Enterprise

       411.    Knowing that their opioids were highly addictive, ineffective, and unsafe for the

treatment of long-term, chronic pain, non-acute, and non-cancer pain, Manufacturer Defendants

formed an association-in-fact enterprise with the Front Groups and KOLs described above (the

“Opioid Marketing Enterprise”). The Manufacturer Defendants used this Enterprise to engage in

a scheme to increase their profits and sales unlawfully, and grow their share of the prescription

painkiller market, through repeated and systematic misrepresentations about the safety and

efficacy of opioids for treating long-term, chronic pain.

       412.    In order to unlawfully increase the demand for their name-brand and generic opioid

products, the RICO Marketing Defendants (Purdue, Cephalon, Janssen, Endo, Teva, Allergan,

Insys, and Mallinckrodt) formed an association-in-fact enterprise (the “Opioid Marketing

Enterprise”) with the “Front Groups” and KOLs described above. Through their personal

relationships, the members of the Opioid Marketing Enterprise had the opportunity to form and

take actions in furtherance of the Opioid Marketing Enterprise’s common purpose. The RICO

Marketing Defendants’ substantial financial contribution to the Opioid Marketing Enterprise, and

the advancement of opioids-friendly messaging, fueled the U.S. opioids epidemic.

       413.    The RICO Marketing Defendants, through the Opioid Marketing Enterprise,

concealed the true risks and dangers of opioids from the medical community and the public,

including Plaintiff, and made misleading statements and misrepresentations about opioids that

downplayed the risk of addiction and exaggerated the benefits of opioid use. The misleading



COMPLAINT AND JURY DEMAND                     119
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 125 of 183. PageID #: 125



statements included: (a) that addiction is rare among patients taking opioids for pain; (b) that

addiction risk can be effectively managed; (c) that symptoms of addiction exhibited by opioid

patients are actually symptoms of an invented condition the RICO Marketing Defendants named

“pseudoaddiction”; (d) that withdrawal is easily managed; (e) that increased dosing presents no

significant risks; (f) that long-term use of opioids improves function; (g) that the risks of alternative

forms of pain treatment are greater than the adverse effects of opioids; (h) that use of time-released

dosing prevents addiction; and (i) that abuse-deterrent formulations provide a solution to opioid

abuse.

         414.   The scheme devised, implemented and conducted by the RICO Marketing

Defendants was a common course of conduct designed to ensure that the RICO Marketing

Defendants unlawfully increased their sales and profits through concealment and

misrepresentations about the addictive nature and effective use of the RICO Marketing

Defendants’ drugs. The RICO Marketing Defendants, the Front Groups, and the KOLs acted

together for a common purpose and perpetuated the Opioid Marketing Enterprise’s scheme,

including through the unbranded promotion and marketing network as described above.

         415.   There was regular communication between the RICO Marketing Defendants, Front

Groups and KOLs, in which information was shared, misrepresentations coordinated, and

payments exchanged. Typically, the coordination, communication and payment occurred, and

continues to occur, through the repeated and continuing use of the wires and mail in which the

RICO Marketing Defendants, Front Groups, and KOLs share information regarding overcoming

objections and resistance to the use of opioids for chronic pain. The RICO Marketing Defendants,

Front Groups and KOLs functioned as a continuing unit for the purpose of implementing the




COMPLAINT AND JURY DEMAND                       120
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 126 of 183. PageID #: 126



Opioid Marketing Enterprise’s scheme and common purpose, and each agreed and took actions to

hide the scheme and continue its existence.

       416.    At all relevant times, the Front Groups were aware of the RICO Marketing

Defendants’ conduct, were knowing and willing participants in and beneficiaries of that conduct.

Each Front Group also knew, but did not disclose, that the other Front Groups were engaged in the

same scheme, to the detriment of consumers, prescribers, and Plaintiff. But for the Opioid

Marketing Enterprise’s unlawful fraud, the Front Groups would have had incentive to disclose the

deceit by the RICO Marketing Defendants and the Opioid Marketing Enterprise to their members

and constituents. By failing to disclose this information, Front Groups perpetuated the Opioid

Marketing Enterprise’s scheme and common purpose, and reaped substantial benefits.

       417.    At all relevant times, the KOLs were aware of the RICO Marketing Defendants’

conduct, were knowing and willing participants in that conduct, and reaped benefits from that

conduct. The RICO Marketing Defendants selected KOLs solely because they favored the

aggressive treatment of chronic pain with opioids. The RICO Marketing Defendants’ support

helped the KOLs become respected industry experts. And, as they rose to prominence, the KOLs

falsely touted the benefits of using opioids to treat chronic pain, repaying the RICO Marketing

Defendants by advancing their marketing goals. The KOLs also knew, but did not disclose, that

the other KOLs and Front Groups were engaged in the same scheme, to the detriment of

consumers, prescribers, and Plaintiff. But for the Opioid Marketing Enterprise’s unlawful conduct,

the KOLs would have had incentive to disclose the deceit by the RICO Marketing Defendants and

the Opioid Marketing Enterprise, and to protect their patients and the patients of other physicians.

By failing to disclose this information, KOLs furthered the Opioid Marketing Enterprise’s scheme

and common purpose, and reaped substantial benefits.




COMPLAINT AND JURY DEMAND                     121
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 127 of 183. PageID #: 127



       418.    As public scrutiny and media coverage focused on how opioids ravaged

communities in Oregon and throughout the United States, the Front Groups and KOLS did not

challenge the RICO Marketing Defendants’ misrepresentations, seek to correct their previous

misrepresentations, terminate their role in the Opioid Marketing Enterprise, nor disclose publicly

that the risks of using opioids for chronic pain outweighed their benefits and were not supported

by medically acceptable evidence.

       419.    The RICO Marketing Defendants, Front Groups and KOLs engaged in certain

discrete categories of activities in furtherance of the common purpose of the Opioid Marketing

Enterprise. As described herein, the Opioid Marketing Enterprise’s conduct in furtherance of the

common purpose of the Opioid Marketing Enterprise involved: (a) misrepresentations regarding

the risk of addiction and safe use of prescription opioids for long-term chronic pain (described in

detail above); (b) lobbying to defeat measures to restrict over-prescription; (c) efforts to criticize

or undermine CDC guidelines; and (d) efforts to limit prescriber accountability.

       420.    In addition to disseminating misrepresentations about the risks and benefits of

opioids, the Opioid Marketing Enterprise also furthered its common purpose by criticizing or

undermining CDC guidelines. Members of the Opioid Marketing Enterprise criticized or

undermined the CDC Guidelines which represented “an important step – and perhaps the first

major step from the federal government - toward limiting opioid prescriptions for chronic pain.”

       421.    Several Front Groups, including the U.S. Pain Foundation and the AAPM,

criticized the draft guidelines in 2015, arguing that the “CDC slides presented on Wednesday were

not transparent relative to process and failed to disclose the names, affiliation, and conflicts of

interest of the individuals who participated in the construction of these guidelines.”




COMPLAINT AND JURY DEMAND                      122
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 128 of 183. PageID #: 128



       422.    The AAPM criticized the prescribing guidelines in 2016, through its immediate past

president, stating “that the CDC guideline makes disproportionately strong recommendations

based upon a narrowly selected portion of the available clinical evidence.”

       423.    The RICO Marketing Defendants alone could not have accomplished the purpose

of the Opioid Marketing Enterprise without the assistance of the Front Groups and KOLs, who

were perceived as “neutral” and more “scientific” than the RICO Marketing Defendants

themselves. Without the work of the Front Groups and KOLs in spreading misrepresentations

about opioids, the Opioid Marketing Enterprise could not have achieved its common purpose.

       424.    The impact of the Opioid Marketing Enterprise’s scheme is still in place - i.e., the

opioids continue to be prescribed and used for chronic pain throughout the Tribe, and the epidemic

continues to injure Plaintiff, and consume the resources of Plaintiff’s health care and law

enforcement systems.

       425.    As a result, it is clear that the RICO Marketing Defendants, the Front Groups, and

the KOLs were each willing participant in the Opioid Marketing Enterprise, had a common

purpose and interest in the object of the scheme, and functioned within a structure designed to

effectuate the Enterprise’s purpose.

              2.    The Conduct of the Opioid Marketing Enterprise Violated RICO

       426.    From approximately the late 1990s to the present, each of the RICO Marketing

Defendants exerted control over the Opioid Marketing Enterprise and participated in the operation

or management of the affairs of the Opioid Marketing Enterprise, directly or indirectly, in the

following ways:

           a. Creating and providing a body of deceptive, misleading and unsupported medical
              and popular literature about opioids that (i) understated the risks and overstated the
              benefits of long-term use; (ii) appeared to be the result of independent, objective
              research; and (iii) was thus more likely to be relied upon by physicians, patients,
              and payors;


COMPLAINT AND JURY DEMAND                    123
  Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 129 of 183. PageID #: 129




        b. Creating and providing a body of deceptive, misleading and unsupported electronic
           and print advertisements about opioids that (i) understated the risks and overstated
           the benefits of long-term use; (ii) appeared to be the result of independent, objective
           research; and (iii) was thus more likely to be relied upon by physicians, patients,
           and payors;

        c. Creating and providing a body of deceptive, misleading and unsupported sales and
           promotional training materials about opioids that (i) understated the risks and
           overstated the benefits of long-term use; (ii) appeared to be the result of
           independent, objective research; and (iii) was thus more likely to be relied upon by
           physicians, patients, and payors;

        d. Creating and providing a body of deceptive, misleading and unsupported CMEs
           and speaker presentations about opioids that (i) understated the risks and overstated
           the benefits of long-term use; (ii) appeared to be the result of independent, objective
           research; and (iii) was thus more likely to be relied upon by physicians, patients,
           and payors;

        e. Selecting, cultivating, promoting and paying KOLs based solely on their
           willingness to communicate and distribute the RICO Marketing Defendants’
           messages about the use of opioids for chronic pain;

        f. Providing substantial opportunities for KOLs to participate in research studies on
           topics the RICO Marketing Defendants suggested or chose, with the predictable
           effect of ensuring that many favorable studies appeared in the academic literature;

        g. Paying KOLs to serve as consultants or on the RICO Marketing Defendants’
           advisory boards, on the advisory boards and in leadership positions on Front
           Groups, and to give talks or present CMEs, typically over meals or at conferences;

        h. Selecting, cultivating, promoting, creating and paying Front Groups based solely
           on their willingness to communicate and distribute the RICO Marketing
           Defendants’ messages about the use of opioids for chronic pain;

        i. Providing substantial opportunities for Front Groups to participate in and/or publish
           research studies on topics the RICO Marketing Defendants suggested or chose (and
           paid for), with the predictable effect of ensuring that many favorable studies
           appeared in the academic literature;

        j. Paying significant amounts of money to the leaders and individuals associated with
           Front Groups;

        k. Donating to Front Groups to support talks or CMEs, that were typically presented
           over meals or at conferences;




COMPLAINT AND JURY DEMAND                  124
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 130 of 183. PageID #: 130



           l. Disseminating many of their false, misleading, imbalanced, and unsupported
              statements through unbranded materials that appeared to be independent
              publications from Front Groups;

           m. Sponsoring CME programs put on by Front Groups that focused exclusively on the
              use of opioids for chronic pain;

           n. Developing and disseminating pro-opioid treatment guidelines with the help of the
              KOLs as authors and promoters, and the help of the Front Groups as publishers,
              and supporters;

           o. Encouraging Front Groups to disseminate their pro-opioid messages to groups
              targeted by the RICO Marketing Defendants, such as veterans and the elderly, and
              then funding that distribution;

           p. Concealing their relationship to and control of Front Groups and KOLs from
              Plaintiff and the public at large; and

           q. Intending that Front Groups and KOLs would distribute through the U.S. mail and
              interstate wire facilities, promotional and other materials that claimed opioids could
              be safely used for chronic pain.

       427.    The Opioid Marketing Enterprise had a hierarchical decision-making structure that

was headed by the RICO Marketing Defendants and corroborated by the KOLs and Front Groups.

The RICO Marketing Defendants controlled representations made about their opioids and their

drugs, doled out payments to KOLs, and ensured that representations made by KOLs, Front

Groups, and the RICO Marketing Defendants’ sales detailers were consistent with the RICO

Marketing Defendants’ messaging throughout the United States and Oregon. The Front Groups

and KOLS in the Opioid Marketing Enterprise were dependent on the RICO Marketing Defendants

for their financial structure and for career development and promotion opportunities.

       428.    The Front Groups also conducted and participated in the conduct of the Opioid

Marketing Enterprise, directly or indirectly, in the following ways:

           a. The Front Groups promised to, and did, make representations regarding opioids and
              the RICO Marketing Defendants’ drugs that were consistent with the RICO
              Marketing Defendants’ messages;




COMPLAINT AND JURY DEMAND                    125
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 131 of 183. PageID #: 131



           b. The Front Groups distributed, through the U.S. Mail and interstate wire facilities,
              promotional and other materials which claimed that opioids could be safely used
              for chronic pain without addiction, and misrepresented the benefits of using opioids
              for chronic pain outweighed the risks;

           c. The Front Groups echoed and amplified messages favorable to increased opioid
              use—and ultimately, the financial interests of the RICO Marketing Defendants;

           d. The Front Groups issued guidelines and policies minimizing the risk of opioid
              addiction and promoting opioids for chronic pain;

           e. The Front Groups strongly criticized the 2016 guidelines from the Center for
              Disease Control and Prevention (CDC) that recommended limits on opioid
              prescriptions for chronic pain; and

           f. The Front Groups concealed their connections to the KOLs and the RICO
              Marketing Defendants.

       429.    The RICO Marketing Defendants’ Front Groups, “with their large numbers and

credibility with policymakers and the public—have ‘extensive influence in specific disease

areas.’” The larger Front Groups “likely have a substantial effect on policies relevant to their

industry sponsors.”130 “By aligning medical culture with industry goals in this way, many of the

groups described in this report may have played a significant role in creating the necessary

conditions for the U.S. opioid epidemic.”

       430.    The KOLs also participated in the conduct of the affairs of the Opioid Marketing

Enterprise, directly or indirectly, in the following ways:

           a. The KOLs promised to, and did, make representations regarding opioids and the
              RICO Marketing Defendants’ drugs that were consistent with the RICO Marketing
              Defendants’ messages themselves;

           b. The KOLs distributed, through the U.S. Mail and interstate wire facilities,
              promotional and other materials which claimed that opioids could be safely used
              for chronic pain without addiction, and misrepresented the benefits of using opioids
              for chronic pain outweighed the risks;


     130
        U.S. S. Homeland Sec. & Governmental Aff. Comm., Ranking Members’ Office,
Fueling an Epidemic (Feb. 12, 2018), available at https://www.hsdl.org/?abstract&did=808171


COMPLAINT AND JURY DEMAND                     126
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 132 of 183. PageID #: 132



           c. The KOLs echoed and amplified messages favorable to increased opioid use—and
              ultimately, the financial interests of the RICO Marketing Defendants;

           d. The KOLs issued guidelines and policies minimizing the risk of opioid addiction
              and promoting opioids for chronic pain;

           e. The KOLs strongly criticized the 2016 guidelines from the Center for Disease
              Control and Prevention (CDC) that recommended limits on opioid prescriptions for
              chronic pain; and

           f. The KOLs concealed their connections to the Front Groups and the RICO
              Marketing Defendants, and their sponsorship by the RICO Marketing Defendants.

       431.    The scheme devised and implemented by the RICO Marketing Defendants and

members of the Opioid Marketing Enterprise, amounted to a common course of conduct intended

to increase the RICO Marketing Defendants’ sales from prescription opioids by encouraging the

prescribing and use of opioids for long-term chronic pain. The scheme was a continuing course of

conduct, and many aspects of it continue through to the present.

              3.    The RICO Marketing Defendants Controlled and Paid Front Groups
                    and KOLs to Promote and Maximize Opioid Use

       432.    As discussed in detail above, the RICO Marketing Defendants funded and

controlled the various Front Groups, including APF, AAPM/APS, FSMB, USPF, and AGS. The

Front Groups, which appeared to be independent, but were not, transmitted the RICO Marketing

Defendants’ misrepresentations. The RICO Marketing Defendants and the Front Groups thus

worked together to promote the goals of the Opioid Marketing Enterprise.

       433.    The RICO Marketing Defendants worked together with each other through the

Front Groups that they jointly funded and through which they collaborated on the joint promotional

materials described above.

       434.    Similarly, as discussed in detail above, the RICO Marketing Defendants paid

KOLs, including Drs. Portenoy, Fine, and Webster, to spread their misrepresentations and promote




COMPLAINT AND JURY DEMAND                    127
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 133 of 183. PageID #: 133



their products. The RICO Marketing Defendants and the KOLs thus worked together to promote

the goals of the Opioid Marketing Enterprise.

               4.      Pattern of Racketeering Activity

       435.    The RICO Marketing Defendants’ scheme described herein was perpetrated, in

part, through multiple acts of mail fraud and wire fraud, constituting a pattern of racketeering

activity as described herein.

       436.    The pattern of racketeering activity used by the RICO Marketing Defendants and

the Opioid Marketing Enterprise likely involved thousands of separate instances of the use of the

U.S. Mail or interstate wire facilities in furtherance of the unlawful Opioid Marketing Enterprise,

including essentially uniform misrepresentations, concealments and material omissions regarding

the beneficial uses and non-addictive qualities for the long-term treatment of chronic, non-acute

and non-cancer pain, with the goal of profiting from increased sales of the RICO Marketing

Defendants’ drugs induced by consumers, prescribers, regulators and Plaintiff’s reliance on the

RICO Marketing Defendants’ misrepresentations.

       437.    Each of these fraudulent mailings and interstate wire transmissions constitutes

racketeering activity and collectively, these violations constitute a pattern of racketeering activity,

through which the RICO Marketing Defendants, the Front Groups and the KOLs defrauded and

intended to defraud Oregon consumers, the Tribe, and other intended victims.

       438.    The RICO Marketing Defendants devised and knowingly carried out an illegal

scheme and artifice to defraud by means of materially false or fraudulent pretenses,

representations, promises, or omissions of material facts regarding the safe, non-addictive and

effective use of opioids for long-term chronic, non-acute and non-cancer pain. The RICO

Marketing Defendants and members of the Opioid Marketing Enterprise knew that these

representations violated the FDA approved use these drugs, and were not supported by actual


COMPLAINT AND JURY DEMAND                      128
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 134 of 183. PageID #: 134



evidence. The RICO Marketing Defendants intended that that their common purpose and scheme

to defraud would, and did, use the U.S. Mail and interstate wire facilities, intentionally and

knowingly with the specific intent to advance, and for the purpose of executing, their illegal

scheme.

       439.    By intentionally concealing the material risks and affirmatively misrepresenting the

benefits of using opioids for chronic pain to prescribers, regulators and the public, including

Plaintiff, the RICO Marketing Defendants, the Front Groups and the KOLs engaged in a fraudulent

and unlawful course of conduct constituting a pattern of racketeering activity.

       440.    The RICO Marketing Defendants’ use of the U.S. Mail and interstate wire facilities

to perpetrate the opioids marketing scheme involved thousands of communications, publications,

representations, statements, electronic transmissions, payments, including, inter alia:

           a. Marketing materials about opioids, and their risks and benefits, which the RICO
              Marketing Defendants sent to health care providers, transmitted through the
              internet and television, published, and transmitted to Front Groups and KOLs
              located across the country and Plaintiff’s community;

           b. Written representations and telephone calls between the RICO Marketing
              Defendants and Front Groups regarding the misrepresentations, marketing
              statements and claims about opioids, including the non-addictive, safe use of
              chronic long-term pain generally;

           c. Written representations and telephone calls between the RICO Marketing
              Defendants and KOLs regarding the misrepresentations, marketing statements and
              claims about opioids, including the non-addictive, safe use of chronic long-term
              pain generally;

           d. E-mails, telephone and written communications between the RICO Marketing
              Defendants and the Front Groups agreeing to or implementing the opioids
              marketing scheme;

           e. E-mails, telephone and written communications between the RICO Marketing
              Defendants and the KOLs agreeing to or implementing the opioids marketing
              scheme;




COMPLAINT AND JURY DEMAND                     129
      Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 135 of 183. PageID #: 135



            f. Communications between the RICO Marketing Defendants, Front Groups and the
               media regarding publication, drafting of treatment guidelines, and the
               dissemination of the same as part of the Opioid Marketing Enterprise;

            g. Communications between the RICO Marketing Defendants, KOLs and the media
               regarding publication, drafting of treatment guidelines, and the dissemination of the
               same as part of the Opioid Marketing Enterprise;

            h. Written and oral communications directed to State agencies, federal and state
               courts, and private insurers throughout Plaintiff’s community that fraudulently
               misrepresented the risks and benefits of using opioids for chronic pain; and

            i. Receipts of increased profits sent through the U.S. Mail and interstate wire
               facilities—the wrongful proceeds of the scheme.

         441.   In addition to the above-referenced predicate acts, it was intended by and

foreseeable to the RICO Marketing Defendants that the Front Groups and the KOLs would

distribute publications through the U.S. Mail and by interstate wire facilities, and, in those

publications, claim that the benefits of using opioids for chronic pain outweighed the risks of doing

so.

         442.   To achieve the common goal and purpose of the Opioid Marketing Enterprise, the

RICO Marketing Defendants and members of the Opioid Marketing Enterprise hid from the

consumers, prescribers, regulators and Plaintiff: (a) the fraudulent nature of the RICO Marketing

Defendants’ marketing scheme; (b) the fraudulent nature of statements made by the RICO

Marketing Defendants and by their KOLs, Front Groups and other third parties regarding the safety

and efficacy of prescription opioids; and (c) the true nature of the relationship between the

members of the Opioid Marketing Enterprise.

         443.   The RICO Marketing Defendants, and each member of the Opioid Marketing

Enterprise agreed, with knowledge and intent, to the overall objective of the RICO Marketing

Defendants’ fraudulent scheme and participated in the common course of conduct to commit acts

of fraud and indecency in marketing prescription opioids.



COMPLAINT AND JURY DEMAND                     130
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 136 of 183. PageID #: 136



        444.    Indeed, for the RICO Marketing Defendants’ fraudulent scheme to work, each of

them had to agree to implement similar tactics regarding fraudulent marketing of prescription

opioids. This conclusion is supported by the fact that the RICO Marketing Defendants each

financed, supported, and worked through the same KOLs and Front Groups, and often collaborated

on and mutually supported the same publications, CMEs, presentations, and prescription

guidelines.

        445.    The RICO Marketing Defendants’ predicate acts all had the purpose of creating the

opioid epidemic that substantially injured Plaintiff’s business and property, while simultaneously

generating billion-dollar revenue and profits for the RICO Marketing Defendants. The predicate

acts were committed or caused to be committed by the RICO Marketing Defendants through their

participation in the Opioid Marketing Enterprise and in furtherance of its fraudulent scheme.

        B.      The Opioid Supply Chain Enterprise

        446.    Faced with the reality that they will now be held accountable for the consequences

of the opioid epidemic they created, members of the industry resort to “a categorical denial of any

criminal behavior or intent.”131 Defendants’ actions went far beyond what could be considered

ordinary business conduct. For more than a decade, certain Defendants, the “RICO Supply Chain

Defendants” (AmerisourceBergen, Cardinal, McKesson, Purdue, Actavis, Cephalon, Endo, and

Mallinckrodt) worked together in an illicit enterprise, engaging in conduct that was not only illegal,

but in certain respects anti-competitive, with the common purpose and achievement of vastly

increasing their respective profits and revenues by exponentially expanding a market that the law

intended to restrict.


      131
        McKesson Responds to Recent 60 Minutes Story About January 2017 Settlement With
the Federal Government, McKesson, available at http://www.mckesson.com/about-
mckesson/fighting-opioid-abuse/60-minutes-response (last visited Apr. 21, 2018).


COMPLAINT AND JURY DEMAND                      131
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 137 of 183. PageID #: 137



        447.     Knowing that dangerous drugs have a limited place in our society, and that their

dissemination and use must be vigilantly monitored and policed to prevent the harm that drug

abuse and addiction causes to individuals, society and governments, Congress enacted the

Controlled Substances Act (“CSA”). Specifically, through the CSA, which created a closed system

of distribution for controlled substances, Congress established an enterprise for good. CSA

imposes a reporting duty that cuts across company lines. Regulations adopted under the CSA

require that companies who are entrusted with permission to operate within this system cannot

simply operate as competitive in an “anything goes” profit-maximizing market. Instead, the statute

tasks them to watch over each other with a careful eye for suspicious activity. Driven by greed,

Defendants betrayed that trust and subverted the constraints of the CSA’s closed system to conduct

their own enterprise for evil.

        448.     As “registrants” under the CSA, the RICO Supply Chain Defendants are duty bound

to identify and report “orders of unusual size, orders deviating substantially from a normal pattern,

and orders of unusual frequency.”132 Critically, these Defendants’ responsibilities do not end with

the products they manufacture or distribute—there is no such limitation in the law because their

duties cut across company lines. Thus, when these Defendants obtain information about the sales

and distribution of other companies’ opioid products, as they did through data mining companies

like IMS Health, they were legally obligated to report that activity to the DEA.

        449.     If morality and the law did not suffice, competition dictates that the RICO Supply

Chain Defendants would turn in their rivals when they had reason to suspect suspicious activity.

Indeed, if a manufacturer or distributor could gain market share by reporting a competitor’s illegal

behavior (causing it to lose a license to operate, or otherwise inhibit its activity), ordinary business


      132
            21 C.F.R. § 1301.74(b).


COMPLAINT AND JURY DEMAND                      132
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 138 of 183. PageID #: 138



conduct dictates that it would do so. Under the CSA this whistleblower or watchdog function is

not only a protected choice, but a statutory mandate. Unfortunately, however, that is not what

happened. Instead, knowing that investigations into potential diversion would only lead to

shrinking markets, the Rico Supply Chain Defendants elected to operate in a conspiracy of silence,

in violation of both the CSA and RICO.

        450.    The RICO Supply Chain Defendants’ scheme required the participation of all. If

any one member broke rank, its compliance activities would highlight deficiencies of the others,

and the artificially high quotas they maintained through their scheme would crumble. But, if all

the members of the enterprise conducted themselves in the same manner, it would be difficult for

the DEA to go after any one of them. Accordingly, through the connections they made as a result

of their participation in the Healthcare Distribution Alliance (“HDA”), the RICO Supply Chain

Defendants chose to flout the closed system designed to protect the citizens. Publicly, in 2008,

they announced their formulation of “Industry Compliance Guidelines: Reporting Suspicious

Orders and Prevention Diversion of Controlled Substances.” But, privately, the RICO Supply

Chain Defendants refused to act and through their lobbying efforts, they collectively sought to

undermine the impact of the CSA. Indeed, despite the issuance of these Industry Compliance

Guidelines, which recognize these Defendants’ duties under the law, as illustrated by the

subsequent industry-wide enforcement actions and consent orders issued after that time, none of

them complied. John Gray, President and CEO of the HDA said to Congress in 2014, it is “difficult

to find the right balance between proactive anti-diversion efforts while not inadvertently limiting

access to appropriately prescribed and dispensed medications.” Yet, the RICO Supply Chain

Defendants apparently all found the same profit-maximizing balance – intentionally remaining

silent to ensure the largest possible financial return.




COMPLAINT AND JURY DEMAND                       133
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 139 of 183. PageID #: 139



       451.    As described above, at all relevant times, the RICO Supply Chain Defendants

operated as an association-in-fact enterprise formed for the purpose of unlawfully increasing sales,

revenues and profits by fraudulently increasing the quotas set by the DEA that would allow them

to collectively benefit from a greater pool of prescription opioids to manufacture and distribute. In

support of this common purpose and fraudulent scheme, the RICO Supply Chain Defendants

jointly agreed to disregard their statutory duties to identify, investigate, halt and report suspicious

orders of opioids and diversion of their drugs into the illicit market so that those orders would not

result in a decrease, or prevent an increase in, the necessary quotas.

       452.    At all relevant times, as described above, the RICO Supply Chain Defendants

exerted control over, conducted and/or participated in the Opioid Supply Chain Enterprise by

fraudulently claiming that they were complying with their duties under the CSA to identify,

investigate and report suspicious orders of opioids in order to prevent diversion of those highly

addictive substances into the illicit market, and to halt such unlawful sales, so as to increase

production quotas and generate unlawful profits, as follows:

       453.    The RICO Supply Chain Defendants disseminated false and misleading statements

to state and federal regulators claiming that:

           a. the quotas for prescription opioids should be increased;

           b. they were complying with their obligations to maintain effective controls against
              diversion of their prescription opioids;

           c. they were complying with their obligations to design and operate a system to
              disclose to the registrant suspicious orders of their prescription opioids;

           d. they were complying with their obligation to notify the DEA of any suspicious
              orders or diversion of their prescription opioids; and

           e. they did not have the capability to identify suspicious orders of controlled
              substances.




COMPLAINT AND JURY DEMAND                        134
      Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 140 of 183. PageID #: 140



         454.   The Defendants applied political and other pressure on the DOJ and DEA to halt

prosecutions for failure to report suspicious orders of prescription opioids and lobbied Congress

to strip the DEA of its ability to immediately suspend registrations pending investigation by

passing the “Ensuring Patient Access and Effective Drug Enforcement Act.”133

         455.   The CSA and the Code of Federal Regulations, require the RICO Supply Chain

Defendants to make reports to the DEA of any suspicious orders identified through the design and

operation of their system to disclose suspicious orders. The failure to make reports as required by

the CSA and Code of Federal Regulations amounts to a criminal violation of the statute.

         456.   The RICO Supply Chain Defendants knowingly and intentionally furnished false

or fraudulent information in their reports to the DEA about suspicious orders, and/or omitted

material information from reports, records and other document required to be filed with the DEA

including the Marketing Defendants’ applications for production quotas. Specifically, the RICO

Supply Chain Defendants were aware of suspicious orders of prescription opioids and the diversion




133
    HDMA is Now the Healthcare Distribution Alliance, Pharmaceutical Commerce, available at
http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-distribution-
alliance/ (last updated July 6, 2016); Lenny Bernstein & Scott Higham, Investigation: The DEA
Slowed Enforcement While the Opioid Epidemic Grew Out of Control, Wash. Post (Oct. 22,
2016), available at https://www.washingtonpost.com/investigations/the-dea-slowed-enforcement-
while-the- opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html (last accessed December 21, 2017); Lenny Bernstein & Scott Higham,
Investigation: U.S. Senator Calls for Investigation of DEA Enforcement Slowdown Amid Opioid
Crisis, Wash. Post (Mar. 6, 2017), available at
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-
enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html (last
accessed December 21, 2017); Eric Eyre, DEA Agent: “We Had no Leadership” in WV Amid
Flood of Pain Pills, Charleston Gazette-Mail (Feb. 18, 2017), available at
http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-leadership-in-wv-amid-
flood-of-pain-pills- (last accessed December 21, 2017).




COMPLAINT AND JURY DEMAND                    135
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 141 of 183. PageID #: 141



of their prescription opioids into the illicit market, and failed to report this information to the DEA

in their mandatory reports and their applications for production quotas.

       457.    The RICO Supply Chain Defendants used, directed the use of, and/or caused to be

used, thousands of interstate mail and wire communications in service of their scheme through

virtually uniform misrepresentations, concealments and material omissions regarding their

compliance with their mandatory reporting requirements and the actions necessary to carry out

their unlawful goal of selling prescription opioids without reporting suspicious orders or the

diversion of opioids into the illicit market.

       458.    In devising and executing the illegal scheme, the RICO Supply Chain Defendants

devised and knowingly carried out a material scheme and/or artifice to defraud by means of

materially false or fraudulent pretenses, representations, promises, or omissions of material facts.

       459.    For the purpose of executing the illegal scheme, the RICO Supply Chain

Defendants committed racketeering acts, which number in the thousands, intentionally and

knowingly with the specific intent to advance the illegal scheme. These racketeering acts, which

included repeated acts of mail fraud and wire fraud, constituted a pattern of racketeering.

       460.    The RICO Supply Chain Defendants’ use of the mail and wires includes, but is not

limited to, the transmission, delivery, or shipment of the following by the Marketing Defendants,

the Distributor Defendants, or third parties that were foreseeably caused to be sent as a result of

the RICO Supply Chain Defendants’ illegal scheme, including but not limited to:

           a. The prescription opioids themselves;

           b. Documents and communications that supported and/or facilitated the RICO Supply
              Chain Defendants’ request for higher aggregate production quotas, individual
              production quotas, and procurement quotas;

           c. Documents and communications that facilitated the manufacture, purchase and sale
              of prescription opioids;



COMPLAINT AND JURY DEMAND                       136
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 142 of 183. PageID #: 142




           d. RICO Supply Chain Defendants’ DEA registrations;

           e. Documents and communications that supported and/or facilitated RICO Supply
              Chain Defendants’ DEA registrations;

           f. RICO Supply Chain Defendants’ records and reports that were required to be
              submitted to the DEA pursuant to 21 U.S.C. § 827;

           g. Documents and communications related to the RICO Supply Chain Defendants’
              mandatory DEA reports pursuant to 21 U.S.C. § 823 and 21 C.F.R. § 1301.74;

           h. Documents intended to facilitate the manufacture and distribution of the RICO
              Supply Chain Defendants’ prescription opioids, including bills of lading, invoices,
              shipping records, reports and correspondence;

           i. Documents for processing and receiving payment for prescription opioids;

           j. Payments from the Distributors to the Marketing Defendants;

           k. Rebates and chargebacks from the Marketing Defendants to the Distributors
              Defendants;

           l. Payments to the RICO Supply Chain Defendants’ lobbyists through the PCF;

           m. Payments to the RICO Supply Chain Defendants’ trade organizations, like the
              HDA, for memberships and/or sponsorships;

           n. Deposits of proceeds from the RICO Supply Chain Defendants’ manufacture and
              distribution of prescription opioids; and

           o. Other documents and things, including electronic communications.

       461.    The RICO Supply Chain Defendants (and/or their agents), for the purpose of

executing the illegal scheme, sent and/or received (or caused to be sent and/or received) by mail

or by private or interstate carrier, shipments of prescription opioids and related documents by mail

or by private carrier affecting interstate commerce.

       462.    The RICO Supply Chain Defendants used the internet and other electronic facilities

to carry out their scheme and conceal the ongoing fraudulent activities. Specifically, the RICO

Supply Chain Defendants made misrepresentations about their compliance with federal and state



COMPLAINT AND JURY DEMAND                     137
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 143 of 183. PageID #: 143



laws requiring them to identify, investigate and report suspicious orders of prescription opioids

and/or diversion of the same into the illicit market.

          463.   At the same time, the RICO Supply Chain Defendants misrepresented the superior

safety features of their order monitoring programs, ability to detect suspicious orders, commitment

to preventing diversion of prescription opioids, and their compliance with all state and federal

regulations regarding the identification and reporting of suspicious orders of prescription opioids.

          464.   The RICO Supply Chain Defendants utilized the internet and other electronic

resources to exchange communications, to exchange information regarding prescription opioid

sales, and to transmit payments and rebates/chargebacks.

          465.   The RICO Supply Chain Defendants also communicated by U.S. Mail, by interstate

facsimile, and by interstate electronic mail with each other and with various other affiliates,

regional offices, regulators, distributors, and other third-party entities in furtherance of the scheme.

          466.   The mail and wire transmissions described herein were made in furtherance of the

RICO Supply Chain Defendants’ scheme and common course of conduct to deceive regulators,

the public and Plaintiff that these Defendants were complying with their state and federal

obligations to identify and report suspicious orders of prescription opioids all while Defendants

were knowingly allowing millions of doses of prescription opioids to divert into the illicit drug

market. The RICO Supply Chain Defendants’ scheme and common course of conduct was to

increase or maintain high production quotas for their prescription opioids from which they could

profit.

          467.   Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire

facilities have been deliberately hidden by Defendants and cannot be alleged without access to

Defendants’ books and records. However, Plaintiff has described the types of, and in some




COMPLAINT AND JURY DEMAND                      138
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 144 of 183. PageID #: 144



instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They include

thousands of communications to perpetuate and maintain the scheme, including the things and

documents described in the preceding paragraphs.

       468.    The RICO Supply Chain Defendants did not undertake the practices described

herein in isolation, but as part of a common scheme. Various other persons, firms, and

corporations, including third-party entities and individuals not named as defendants in this

Complaint, may have contributed to and/or participated in the scheme with these Defendants in

these offenses and have performed acts in furtherance of the scheme to increase revenues, increase

market share, and /or minimize the losses for the RICO Supply Chain Defendants.

       469.    The predicate acts constituted a variety of unlawful activities, each conducted with

the common purpose of obtaining significant monies and revenues from the sale of their highly

addictive and dangerous drugs. The predicate acts also had the same or similar results, participants,

victims, and methods of commission. The predicate acts were related and not isolated events.

       470.    The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured Plaintiff’s business and property, while simultaneously generating billion-

dollar revenue and profits for the RICO Supply Chain Defendants. The predicate acts were

committed or caused to be committed by the Defendants through their participation in the Opioid

Supply Chain Enterprise and in furtherance of its fraudulent scheme.

       471.    As described above, the RICO Supply Chain Defendants were repeatedly warned,

fined, and found to be in violation of applicable law and regulations, and yet they persisted. The

sheer volume of enforcement actions against the RICO Supply Chain Defendants supports this

conclusion that the RICO Supply Chain Defendants operated through a pattern and practice of




COMPLAINT AND JURY DEMAND                     139
      Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 145 of 183. PageID #: 145



willfully and intentionally omitting information from their mandatory reports to the DEA as

required by 21 C.F.R. § 1301.74.

         472.   Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, Plaintiff’s community and Plaintiff. The RICO Supply Chain

Defendants calculated and intentionally crafted the diversion scheme to increase and maintain

profits from unlawful sales of opioids, without regard to the effect such behavior would have on

this jurisdiction, its citizens or Plaintiff. The RICO Supply Chain Defendants were aware that

Plaintiff and the citizens of these jurisdictions rely on these Defendants to maintain a closed system

of manufacturing and distribution to protect against the non-medical diversion and use of their

dangerously addictive opioid drugs.

         473.   By intentionally refusing to report and halt suspicious orders of their prescription

opioids, the RICO Supply Chain Defendants engaged in a fraudulent scheme and unlawful course

of conduct constituting a pattern of racketeering activity.

VI.      CAUSES OF ACTION

                                COUNT I: PUBLIC NUISANCE
                                   Federal Common Law
                                   Against All Defendants

         474.   Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth at length herein.

         475.   “The elements of a claim based on the federal common law of nuisance are simply

that the defendant is carrying on an activity that is causing an injury or significant threat of injury

to some cognizable interest of the complainant.” Illinois v. City of Milwaukee, 599 F.2d 151, 165

(7th Cir. 1979), rev’d on other grounds, Milwaukee II, 451 U.S. 304.




COMPLAINT AND JURY DEMAND                      140
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 146 of 183. PageID #: 146



       476.    The Second Restatement, which “has been a common reference point for courts

considering cases arising under federal common law” Michigan v. U.S. Army Corps of Engineers,

758 F.3d 892, 900 (7th Cir. 2014), defines a public nuisance as “an unreasonable interference with

a right common to the general public.” Restatement (Second) of Torts § 821B(1) (1979) (defining

public nuisance, in part, as a significant interference with the public health, safety, peace, comfort,

or convenience).

       477.    The Supreme Court, when analyzing claims under the federal common law of

public nuisance, has observed that “common law generally, adapts to changing scientific and

factual circumstances.” Am. Elec. Power Co. v. Connecticut, 564 U.S. 410, 423 (2011). Other

Circuit courts have observed that the Supreme Court’s jurisprudence “reflects [a] broad

understanding” of the public nuisance doctrine and that “[p]ublic nuisance traditionally has been

understood to cover a tremendous range of subjects.” Michigan v. U.S. Army Corps of Engineers,

667 F.3d 765, 771-772 (7th Cir. 2011).

       478.    As more fully alleged in the preceding Paragraphs of this Complaint, Defendants’

deliberately deceptive, coordinated, and nationwide marketing strategy to expand name-brand and

generic opioid use, together with their equally deliberate efforts to evade restrictions on opioid

distribution, has caused substantial and unreasonable interference with Plaintiff and Plaintiff’s

community’s public rights, including, but not limited to, the public’s right to health, safety,

welfare, peace, comfort, convenience, and ability to be free from disturbance and reasonable

apprehension of danger to person or property.

       479.    Specifically, Manufacturer Defendants unreasonably interfered with Plaintiff and

Plaintiff’s community’s public rights by, inter alia, engaging in an intentional, nationwide

promotion and marketing scheme that pushed the use of opioids for indications not federally




COMPLAINT AND JURY DEMAND                      141
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 147 of 183. PageID #: 147



approved, and by circulating false and misleading information concerning their risks, benefits, and

superiority, and/or downplaying or omitting the risk of addiction arising from their use. And when

Manufacturer Defendants were aware that the marketing scheme was working, they did not take

appropriate action to educate doctors, healthcare providers and the medical community on the

proper use of and abuse and addiction risks associated with their name-brand and generic opioid

products as set forth in their opioid product labels. In so doing, Manufacturer Defendants failed to

comply with federal law.

       480.    Defendants have also unlawfully, intentionally, and unreasonably distributed

opioids or caused opioids to be distributed without maintaining effective controls against

diversion. Defendants’ distribution scheme worked as an illicit enterprise, and was driven by

national policies, coordination, plans, and procedures that were the same in Oregon as they were

across the country. Such conduct was illegal and proscribed by statute and regulation. Defendants’

failures to maintain effective controls against diversion include Defendants’ failure to effectively

monitor for suspicious orders, report suspicious orders, and/or stop shipment of suspicious orders.

       481.    Defendants intentionally and unlawfully manufactured, marketed, distributed, and

sold prescription opioids that Defendants know, or reasonably should know, would be diverted

across various jurisdictions, causing widespread distribution of prescription opioids in Plaintiff’s

community, resulting in addiction and abuse, an elevated level of crime, death and injuries, a

higher level of fear, discomfort and inconvenience, and direct costs to Plaintiff and Plaintiff’s

community.

       482.    Defendants’ actions and its impacts were, and continue to be, inherently

transboundary in nature. When individual states, counties, cities, or tribal communities

implemented stricter measures on the sales of opioids, out-of-state suppliers filled the gaps.




COMPLAINT AND JURY DEMAND                     142
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 148 of 183. PageID #: 148



Prescriptions for opioids manufactured and distributed in one jurisdiction were regularly

transported for sale in another. Additionally, prescriptions written in one jurisdiction would, under

some circumstances, be filled in a different jurisdiction. The manufacturers and distributors were

fully aware of this phenomenon and profited from it.

       483.    There is a uniquely federal interest associated with the widespread, and

transboundary nature of the prescription opioid epidemic and the federal common law is an

appropriate vehicle to address Plaintiff’s claims.

       484.    Defendants’ interference with Plaintiff and Plaintiff’s community’s public rights

include, but are not limited to, the effects of addiction, abuse, elevated crime, deaths, and increased

expenditures to combat and address these harms. These damages have been suffered and continue

to be suffered directly by Plaintiff and Plaintiff’s community.

       485.    Defendants’ actions have also created a palpable climate of fear, distress,

dysfunction and chaos among residents in Plaintiff’s community where opioid diversion, abuse,

and addiction are prevalent and where diverted opioids tend to be used frequently.

       486.    Specifically, Defendants’ conduct has caused, inter alia:

           a. Children to fall victim to the opioid epidemic. Easy access to prescription opioids
              made opioids a recreational drug of choice among teenagers. Even infants have
              been born addicted to opioids due to prenatal exposure, causing severe withdrawal
              symptoms and lasting developmental impacts.

           b. Children to be routinely separated from their parents, who have fallen victim to
              easy access to opioids and/or related crime.

           c. Many residents to endure both the emotional and financial costs of caring for loved
              ones addicted to or injured by opioids, and the loss of companionship, wages, or
              other support from family members who have used, abused, become addicted to,
              overdosed on, or been killed by opioids.

           d. Increased crime and/or destruction of public spaces and property.




COMPLAINT AND JURY DEMAND                      143
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 149 of 183. PageID #: 149



           e. Property crimes throughout Plaintiff’s community as addicts search for the means
              to finance their addiction.

           f. Employers to lose the value of productive and healthy employees.

           g. Resources to be diverted from other important public uses in order to fund public
              services most heavily impacted by the opioid epidemic.

           h. A decrease in property values within the Tribe

       487.    Defendants’ impact on Plaintiff and Plaintiff’s community is of a continuing nature.

Defendants’ conduct will undoubtedly continue to cause long-lasting effects on the public rights

of Plaintiff and Plaintiff’s community.

       488.    Defendants know or should have known that their actions would lead to the national

opioid epidemic and to the resulting injuries to the public rights of Plaintiff and of Plaintiff’s

community.

       489.    The externalized risks associated with Defendants’ nuisance-creating conduct as

described herein greatly exceed the internalized benefits.

       490.    Plaintiff has sustained specific and special injuries because its damages include,

inter alia, health service expenditures, law enforcement expenditures, payment of prescription

opioids and opioid addiction treatment through its self-insurance program, casino revenue losses,

and other costs related to opioid addiction treatment and overdose prevention.

       491.    Defendants’ actions are a direct and proximate contributing cause of the national

opioid epidemic and of the injuries to the public rights of Plaintiff and Plaintiff’s community.

       492.    Defendants’ actions, individually and collectively, are at the very least, a substantial

factor in causing the national opioid epidemic and the injuries to the public rights of Plaintiff and

Plaintiff’s community.




COMPLAINT AND JURY DEMAND                     144
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 150 of 183. PageID #: 150



        493.   The injuries to the public rights of Plaintiff and Plaintiff’s community are

indivisible.

        494.   Defendants’ manufacture, marketing, distribution, and sale of prescription opioids,

if unabated, will continue to cause an unreasonable interference with public rights of Plaintiff and

Plaintiff’s community.

        495.   Defendants are jointly and severally liable under the federal common law of public

nuisance.

        496.   Defendants’ conduct is ongoing and persistent, and Plaintiff seeks all damages

flowing from Defendants’ conduct. Plaintiff seeks economic losses (direct, incidental, and/or

consequential pecuniary losses) resulting from Defendants illegal and wrongful conduct described

above. Plaintiff does not seek damages for the wrongful death, physical personal injury, or

emotional distress caused by Defendants’ actions.

        497.   Plaintiff further seeks to abate the nuisance and harm created by Defendants’

conduct.

        498.   Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed by law,

including, inter alia, abatement, compensatory damages, and punitive damages from the

Defendants for the creation of a public nuisance, attorney fees and costs, as well as pre- and post-

judgment interest.




COMPLAINT AND JURY DEMAND                     145
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 151 of 183. PageID #: 151



                             COUNT II: PUBLIC NUISANCE
                           ORS § 221.915 Et Seq. and Common Law
                                   Against All Defendants

       499.    In the alternative to the First Cause of Action, if federal common law were not to

apply, Defendants are liable to Plaintiff under the applicable state common law and/or statutory

law of public nuisance (ORS § 221.915 et seq.).

       500.    Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth at length herein.

       501.    Plaintiff alleges that Defendants actions have created a public nuisance. Each

Defendant is liable for public nuisance because its conduct at issue is intentional, unreasonable,

and unlawful, and has created an epidemic which annoys, injures or endangers the safety, health,

morals, comfort, or repose of a considerable number of members of Plaintiff’s community.

Defendants’ conduct is also indecent or offensive to the senses, and constitutes an obstruction to

the free use of property sufficient to constitute an interference with Plaintiff and Plaintiff’s

community’s comfortable enjoyment of life or property.

       502.    As more fully alleged in the preceding Paragraphs of this Complaint, Defendants’

intentional and deliberately deceptive marketing strategy to expand opioid use, together with their

equally deliberate efforts to evade restrictions on opioid distribution has caused substantial and

unreasonable interference with Plaintiff and Plaintiff’s community’s public rights, including, but

not limited to, the public’s right to health, safety, welfare, peace, comfort, convenience, and ability

to be free from disturbance and reasonable apprehension of danger to person or property.

       503.    Specifically, Manufacturer Defendants intentionally, unlawfully, and unreasonably

interfered with Plaintiff and Plaintiff’s community’s public rights by, inter alia, engaging in a

promotion and marketing scheme that pushed the use of opioids for indications not federally




COMPLAINT AND JURY DEMAND                      146
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 152 of 183. PageID #: 152



approved, and by circulating false and misleading information concerning their risks, benefits, and

superiority, and/or downplaying or omitting the risk of addiction arising from their use. And when

Manufacturer Defendants were aware that the marketing scheme was working, they did not take

appropriate action to educate doctors, healthcare providers and the medical community on the

proper use of and abuse and addiction risks associated with their name-brand and generic opioid

products as set forth in their opioid product labels. In so doing, Manufacturer Defendants failed to

comply with federal law.

       504.    Defendants have also unlawfully and intentionally distributed opioids or caused

opioids to be distributed within and without Plaintiff’s community absent effective controls against

diversion. Such conduct was illegal, and proscribed by statute and regulation. Defendants’ failures

to maintain effective controls against diversion include Defendants’ failure to effectively monitor

for suspicious orders, report suspicious orders, and/or stop shipment of suspicious orders.

       505.    Defendant’s unreasonable interference with Plaintiff’s community’s public rights

include, but are not limited to, the effects of addiction, abuse, elevated crime, deaths, and increased

expenditures to combat and address these harms. Plaintiff has also paid costs of opioid

prescriptions for chronic pain paid directly through the Tribe’s self-insurance program, dispensed

as a direct result of Defendants’ widespread, pervasive, misleading, and effective opioid marketing

campaign. Plaintiff has also made payments through its self-insurance program for opioid

addiction treatment. These damages have been suffered and continue to be suffered directly by

Plaintiff and Plaintiff’s community.

       506.    Defendants’ actions have also created a palpable climate of fear, distress,

dysfunction and chaos among residents in Plaintiff’s community where opioid diversion, abuse,

and addiction are prevalent and where diverted opioids tend to be used frequently. Specifically,




COMPLAINT AND JURY DEMAND                      147
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 153 of 183. PageID #: 153



Defendants conduct has caused (a) routine separation of children from their parents who have

fallen victim to easy access to opioids and/or related crime; (b) children to have easy access and

to become addicted to opioids; (c) residents to endure both the emotional and financial costs of

caring for loved ones addicted to or injured by opioids; (d) increased crime and/or destruction of

public spaces and property; (e) property crimes throughout Plaintiff’s community; (f) employers

to lose the value of productive and healthy employees; (g) resources to be diverted from other

important public uses; and (h) a decrease in property values within the Tribe.

        507.    Defendants’ conduct’s impact on Plaintiff and Plaintiff’s community is of a

continuing nature. Defendants’ conduct will undoubtedly continue to cause long-lasting effects on

their public rights.

        508.    Defendants knew or should have known that their actions would lead to the national

opioid epidemic and to the resulting injuries to the public rights of Plaintiff and of Plaintiff’s

community.

        509.    Plaintiff has sustained a special and peculiar injury because its damages include,

inter alia, health service expenditures, law enforcement expenditures, lost casino revenue,

payment of prescription opioids and opioid addiction treatment through its self-insurance program,

and other costs related to opioid addiction treatment and overdose prevention.

        510.    The externalized risks associated with Defendants’ nuisance-creating conduct as

described herein greatly exceed the internalized benefits.

        511.    Defendants’ actions are a direct and proximate contributing cause of the opioid

epidemic and the injuries to the public rights of Plaintiff and Plaintiff’s community.




COMPLAINT AND JURY DEMAND                     148
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 154 of 183. PageID #: 154



        512.    Defendants, individually and collectively, are at the very least, a substantial factor

in causing the national opioid epidemic and of the injuries to the public rights of Plaintiff and

Plaintiff’s community.

        513.    The injuries to the public rights of Plaintiff and Plaintiff’s community are

indivisible injuries.

        514.    Defendants’ manufacture, marketing, distribution, and sale of prescription opioids,

if unabated, will continue to cause an unreasonable interference with public rights of Plaintiff and

Plaintiff’s community.

        515.    Defendants’ conduct is ongoing and persistent, and Plaintiff seeks all damages

flowing from Defendants’ conduct. Plaintiff seeks economic losses (direct, incidental, and/or

consequential pecuniary losses) resulting from Defendants’ illegal and wrongful conduct described

above. Plaintiff does not seek damages for the wrongful death, physical personal injury, or

emotional distress caused by Defendants’ actions.

        516.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed by law,

including, inter alia, abatement, compensatory damages, and punitive damages from the

Defendants for the creation of a public nuisance, attorney fees and costs, as well as pre- and post-

judgment interest.

COUNT III: RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS ACT, 18
                U.S.C. § 1961 Et Seq. - Opioid Marketing Enterprise
         (Against Manufacturer Defendants – “Rico Marketing Defendants”)

        517.    Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth at length herein.




COMPLAINT AND JURY DEMAND                      149
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 155 of 183. PageID #: 155



       518.    At all relevant times, the RICO Marketing Defendants were and are “persons”

under 18 U.S.C. § 1961(3) because they are entities capable of holding, and do hold, “a legal or

beneficial interest in property.”

       519.    The Opioid Marketing Enterprise was an association-in-fact enterprise that

consisted of the RICO Marketing Defendants; the Front Groups; and the KOLs. The activities of

this enterprise affected interstate commerce.

       520.    The RICO Marketing Defendants (a) through the use of “Front Groups” that

appeared to be independent of the RICO Marketing Defendants; (b) through the dissemination of

publications that supported the RICO Marketing Defendants scheme; (c) through continuing

medical education (“CME”) programs controlled and/or funded by the RICO Marketing

Defendants; (d) by the hiring and deployment of so-called “key opinion leaders,” (“KOLs”) who

were paid by the RICO Marketing Defendants to promote their message; and (e) through the

“detailing” activities of the RICO Marketing Defendants’ sales forces, conducted an association-

in-fact enterprise, and/or participated in the conduct of that enterprise through a pattern of illegal

activities (the predicate racketeering acts of mail and wire fraud) to carry out the common purpose

of the Opioid Marketing Enterprise, i.e., to increase unlawfully profits and revenues from the

continued prescription and use of name-brand and generic opioids for long-term chronic pain and

through creating widespread dependency on and addiction to opioids. The Opioid Marketing

Enterprise sought to further this common purpose through a fraudulent scheme to change

prescriber habits and public perception about the safety and efficacy of opioid use. In so doing,

each of the RICO Marketing Defendants knowingly conducted and participated in the conduct of

the Opioid Marketing Activities by engaging in mail and wire fraud in violation of 18 U.S.C. §

1962(c) and (d).




COMPLAINT AND JURY DEMAND                       150
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 156 of 183. PageID #: 156



        521.    Each of the RICO Marketing Defendants and the other members of the Opioid

Marketing Enterprise conducted and participated in the conduct of the Opioid Marketing

Enterprise by playing a role in furthering the enterprise’s common purpose of increasing profits

and sales through the knowing and intentional dissemination of false and misleading information

about the safety and efficacy of long-term opioid use.

        522.    The RICO Marketing Defendants worked together to coordinate the Enterprise’s

goals and conceal their role, and the Enterprise’s existence, from the public by, among other things,

(a) funding, editing, and distributing publications that supported and advanced their false

messages; (b) funding KOLs to promote their false messages; (c) funding, editing, and distributing

CME programs to advance their false messages; and (d) tasking their own employees to direct

deceptive marketing materials and pitches directly at physicians and, in particular, at physicians

lacking the expertise of pain care specialists (that is, sales detailing).

        523.    Each of the Front Groups helped disguise the role of RICO Marketing Defendants

by purporting to be unbiased, independent patient-advocacy and professional organizations in

order to disseminate patient education materials, a body of biased and unsupported scientific

“literature,” and “treatment guidelines” that promoted the RICO Marketing Defendants’ false

messages.

        524.    Each of the KOLs were physicians chosen and paid by each of the RICO Marketing

Defendants to influence prescribers’ habits by promoting the RICO Marketing Defendants’ false

message through, among other things, writing favorable journal articles and delivering supportive

CMEs as if they were independent medical professionals, thereby further obscuring the RICO

Marketing Defendants’ role in the Opioid Marketing Enterprise and the Opioid Marketing

Enterprise’s existence.




COMPLAINT AND JURY DEMAND                       151
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 157 of 183. PageID #: 157



       525.    Further, each of the RICO Marketing Defendants, KOLs, and Front Groups that

made-up the Opioid Marketing Enterprise had systematic links to and personal relationships with

each other through (a) joint participation in lobbying groups, (b) trade industry organizations, (c)

contractual relationships, and (d) continuing coordination of activities. These systematic links and

personal relationships allowed members of the Opioid Marketing Enterprise to act with a common

purpose and agree to conduct and participate in the conduct of the Opioid Marketing Enterprise.

Specifically, each of the RICO Marketing Defendants coordinated their efforts through the same

KOLs and Front Groups, based on their agreement and understanding that the Front Groups and

KOLs were industry-friendly and would work together with the RICO Marketing Defendants to

advance the common purpose of the Opioid Marketing Enterprise. And each of the individuals and

entities who formed the Opioid Marketing Enterprise acted to enable the common purpose and

fraudulent scheme of the Opioid Marketing Enterprise.

       526.    At all relevant times, the Opioid Marketing Enterprise: (a) had an existence separate

and distinct from each member of the Opioid Marketing Enterprise; (b) was separate and distinct

from the pattern of racketeering in which the RICO Marketing Defendants engaged; (c) was an

ongoing and continuing organization consisting of individuals, persons, and legal entities,

including each of the RICO Marketing Defendants; (d) was characterized by interpersonal

relationships between and among each member of the Opioid Marketing Enterprise, including

between the RICO Marketing Defendants and each of the Front Groups and KOLs; and (e) had

sufficient longevity for the enterprise to pursue its purpose and functioned as a continuing unit.

       527.    The RICO Marketing Defendants conducted and participated in the conduct of the

Opioid Marketing Enterprise through a pattern of racketeering activity that employed the use of

mail and interstate wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire




COMPLAINT AND JURY DEMAND                     152
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 158 of 183. PageID #: 158



fraud), to increase profits and revenue by changing prescriber habits and public perceptions in

order to increase the prescription and use of prescription opioids.

       528.    The RICO Marketing Defendants each committed, conspired to commit, and/or

aided and abetted in the commission of at least two predicate acts of racketeering activity (i.e.

violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years.

       529.    The multiple acts of racketeering activity that the RICO Marketing Defendants

committed, or aided and abetted in the commission of, were related to each other, posed a threat

of continued racketeering activity and/or constituted continuous racketeering activity, and

therefore constitute a “pattern of racketeering activity.” The racketeering activity was made

possible by the RICO Marketing Defendants’ regular use of the facilities, services, distribution

channels, and employees of the Opioid Marketing Enterprise. The RICO Marketing Defendants

participated in the scheme to defraud by using mail, telephones, and the internet to transmit

mailings and wires in interstate or foreign commerce.

       530.    The RICO Marketing Defendants’ predicate acts of racketeering (18 U.S.C. §

1961(1)) include, but are not limited to:

           a. Mail Fraud: The RICO Marketing Defendants violated 18 U.S.C. § 1341 by
              sending or receiving, or by causing to be sent and/or received, materials via U.S.
              mail or commercial interstate carriers for the purpose of executing the unlawful
              scheme to design, manufacture, market, and sell the prescription opioids by means
              of false pretenses, misrepresentations, false promises, and omissions.

           b. Wire Fraud: The RICO Marketing Defendants violated 18 U.S.C. § 1343 by
              transmitting and/or receiving, or by causing to be transmitted and/or received,
              materials by interstate wires for the purpose of executing the unlawful scheme to
              design, manufacture, market, and sell the prescription opioids by means of false
              pretenses, misrepresentations, false promises, and omissions.

       531.    Indeed, as summarized herein, the RICO Marketing Defendants used the mail and

interstate wires to send or receive thousands of communications, publications, representations,




COMPLAINT AND JURY DEMAND                     153
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 159 of 183. PageID #: 159



statements, electronic transmissions, and payments to carry out the Opioid Marketing Enterprise’s

fraudulent scheme.

       532.    Because the RICO Marketing Defendants disguised their participation in the Opioid

Marketing Enterprise, and worked to keep even the Opioid Marketing Enterprise’s existence secret

so as to give the false appearance that their false messages reflected the views of independent third

parties, many of the precise dates of the Opioid Marketing Enterprise’s uses of the U.S. Mail and

interstate wire facilities (and corresponding predicate acts of mail and wire fraud) have been hidden

and cannot be alleged without access to the books and records maintained by the RICO Marketing

Defendants, Front Groups, and KOLs. Indeed, an essential part of the successful operation of the

Opioid Marketing Enterprise depended upon secrecy. However, Plaintiff has described occasions

on which the RICO Marketing Defendants, Front Groups, and KOLs disseminated

misrepresentations and false statements to consumers, prescribers, regulators and Plaintiff, and

how those acts were in furtherance of the scheme.

       533.    Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including consumers, prescribers, regulators, and Plaintiff. The

RICO Marketing Defendants, Front Groups, and KOLs intentionally crafted the scheme in

accordance with the common purpose of the Opioid Marketing Enterprise to ensure that their own

profits—and the rewards of the scheme meted out to the Front Groups and KOLs—remained high.

In designing and implementing the scheme, the RICO Marketing Defendants understood and

intended that those in the distribution chain would rely on the integrity of the pharmaceutical

companies and ostensibly neutral third parties to provide objective and scientific evidence

regarding the RICO Marketing Defendants’ products.




COMPLAINT AND JURY DEMAND                     154
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 160 of 183. PageID #: 160



       534.      The racketeering activities conducted by the RICO Marketing Defendants, Front

Groups, and KOLs amounted to a common course of conduct, with a similar pattern and purpose,

intended to deceive consumers, prescribers, regulators, and Plaintiff. Each separate use of the U.S.

Mail and/or interstate wire facilities employed by the RICO Marketing Defendants was related,

had similar intended purposes, involved similar participants and methods of execution, and had

the same results affecting the same victims, including consumers, prescribers, regulators and

Plaintiff. The RICO Marketing Defendants have engaged in the pattern of racketeering activity for

the purpose of conducting the ongoing affairs of the Opioid Marketing Enterprise.

       535.      Each of the RICO Marketing Defendants aided and abetted others in the violations

of the above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and

1343 offenses.

       536.      As described herein, the RICO Marketing Defendants engaged in a pattern of

related and continuous predicate acts for years. The predicate acts constituted a variety of unlawful

activities, each conducted with the common purpose of obtaining significant money and revenue

from the marketing and sale of their highly addictive and dangerous drugs.

       537.      The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court. The last racketeering incident occurred within five years of the commission of a prior

incident of racketeering.

       538.      The RICO Marketing Defendants’ violations of law and their pattern of

racketeering activity directly and proximately caused Plaintiff injury in its business and property.

They also directly and proximately caused injury to Plaintiff’s residents. The RICO Marketing

Defendants’ pattern of racketeering activity logically, substantially, and foreseeably caused an




COMPLAINT AND JURY DEMAND                      155
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 161 of 183. PageID #: 161



opioid epidemic. Plaintiff’s injuries were not unexpected, unforeseen, or independent. Rather, as

Plaintiff alleges, the RICO Marketing Defendants knew that the opioids were unsuited to treatment

of long-term chronic, non-acute, and non-cancer pain, or for any other use not approved by the

FDA, and knew that opioids were highly addictive and subject to abuse. Nevertheless, the RICO

Marketing Defendants engaged in a scheme that utilized the mail and interstate wires in order to

carry out the Opioid Marketing Enterprises’ fraudulent scheme, thereby increasing sales of their

opioid products.

       539.    The RICO Marketing Defendants’ creation of, and then participation in, the Opioid

Marketing Enterprise through a pattern of racketeering activities to carry-out their fraudulent

scheme has injured Plaintiff in the form of substantial losses of money and property that logically,

directly and foreseeably arise from the opioid-addiction epidemic. Plaintiff’s injuries, as alleged

throughout this Complaint, and expressly incorporated herein by reference, include, inter alia, the

costs of (a) medical and therapeutic care, and other treatment costs for patients suffering from

opioid addiction or disease, overdose, or death; (b) opioid prescriptions for chronic pain paid

directly through the Tribe’s self-insurance program, dispensed as a direct result of Defendants’

widespread, pervasive and misleading opioid marketing campaign; (c) increased costs to the

Tribe’s self-insurance program for payment of opioid abuse treatment; (d) counseling, treatment

and rehabilitation services; (e) treatment of infants born with opioid-related medical conditions;

(f) welfare and foster care for children whose parents suffer from opioid-related disability or

incapacitation, including costs of related legal proceedings; (g) law enforcement and public safety

connected to the opioid epidemic within the Tribe’s community; (h) increased burden on the

Tribe’s judicial system; (i) re-education of doctors and patients about the appropriate use of

opioids; and (j) extensive clean-up of public parks, spaces, and facilities.




COMPLAINT AND JURY DEMAND                      156
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 162 of 183. PageID #: 162



        540.    Plaintiff has also suffered substantial damages in the form of lost casino revenue,

lost productivity of tribal members, lost economic activity, lost reputation and good will, and lost

opportunity for growth and self-determination. These damages have been suffered and continue to

be suffered directly by the Tribe.

        541.    These damages logically, directly, and foreseeably arose from the opioid-addiction

epidemic. The health and welfare of Plaintiff’s citizens also have been injured.

        542.    Plaintiff is most directly harmed and there is no other plaintiff better suited to seek

a remedy for the economic harms at issue here.

        543.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed by law,

including, inter alia, abatement, compensatory damages, punitive damages, attorney fees and

costs, as well as pre- and post-judgment interest.

     COUNT IV: RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS
             ACT, 18 U.S.C. § 1961 Et Seq. – Opioid Supply Chain Enterprise
   (Against AmerisourceBergen, Cardinal, McKesson, Purdue, Actavis, Cephalon, Teva,
              Endo, And Mallinckrodt – “Rico Supply Chain Defendants”)

        544.    Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein.

        545.    At all relevant times, the RICO Supply Chain Defendants were and are “persons”

under 18 U.S.C. § 1961(3) because they are entities capable of holding, and do hold, “a legal or

beneficial interest in property.”

        546.    The RICO Supply Chain Defendants together formed an association-in-fact

enterprise, the Opioid Supply Chain Enterprise, for the purpose of coordination and increasing the

quota for and profiting from the increased volume of opioid sales in the United States, including

but not limited to, creating a market for non-medical use of opioids of epidemic proportions. The



COMPLAINT AND JURY DEMAND                      157
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 163 of 183. PageID #: 163



Opioid Supply Chain Enterprise is an association-in-fact enterprise within the meaning of § 1961.

The Opioid Supply Chain Enterprise consists of the RICO Supply Chain Defendants. The activities

of the Opioid Supply Chain Enterprise affect interstate commerce.

        547.       Many of the RICO Supply Chain Defendants are members, participants, and/or

sponsors of the HDA, and have been since at least 2006, and utilized the HDA to form the

interpersonal relationships of the Opioid Supply Chain Enterprise and to assist the RICO Supply

Chain Defendants in engaging in the pattern of racketeering activity that gives rise to this Count.

        548.       At all relevant times, the Opioid Supply Chain Enterprise: (a) had an existence

separate and distinct from each of the RICO Supply Chain Defendants; (b) was separate and

distinct from the pattern of racketeering in which the RICO Supply Chain Defendants engaged;

(c) was an ongoing and continuing organization consisting of legal entities, including each of the

RICO Supply Chain Defendants; (d) was characterized by interpersonal relationships among the

RICO Supply Chain Defendants; (e) had sufficient longevity for the enterprise to pursue its

purpose; and (f) functioned as a continuing unit. Each member of the Opioid Supply Chain

Enterprise participated in the conduct of the enterprise through a pattern of racketeering activity,

and shared in the astounding growth of profits supplied by fraudulently inflating opioid quotas and

resulting sales.

        549.       The RICO Supply Chain Defendants carried out, or attempted to carry out, a

coordinated scheme to defraud federal and state regulators, the American public, and Plaintiff by

knowingly conducting or participating in the conduct of the Opioid Supply Chain Enterprise

through a pattern of racketeering activity within the meaning of 18 U.S.C. § 1961(1) that employed

the use of mail and wire interstate facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and §

1343 (wire fraud). In so doing, each of the RICO Supply Chain Defendants knowingly conducted




COMPLAINT AND JURY DEMAND                      158
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 164 of 183. PageID #: 164



and participated in the conduct of the Opioid Supply Chain Enterprise by engaging in mail and

wire fraud in violation of 18 U.S.C. § 1962(c) and (d).

       550.    The RICO Supply Chain Defendants committed, conspired to commit, and/or aided

and abetted in the commission of at least two predicate acts of racketeering activity (i.e. violations

of 18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of racketeering activity

that the RICO Supply Chain Defendants committed, or aided and abetted in the commission of,

were related to each other, posed a threat of continued racketeering activity and/or constituted

continuous racketeering activity, and therefore constitute a “pattern of racketeering activity.” The

racketeering activity was made possible by the RICO Supply Chain Defendants’ regular use of the

facilities, services, distribution channels, and employees of the Opioid Supply Chain Enterprise.

The RICO Supply Chain Defendants participated in the scheme to defraud by using mail, telephone

and the Internet to transmit mailings and wires in interstate or foreign commerce.

       551.    The RICO Supply Chain Defendants also conducted and participated in the conduct

of the affairs of the Opioid Supply Chain Enterprise through a pattern of racketeering activity by

the felonious manufacture, importation, receiving, concealment, buying, selling, or otherwise

dealing in a controlled substance or listed chemical (as defined in section 102 of the Controlled

Substance Act), punishable under any law of the United States.

       552.    The RICO Supply Chain Defendants committed crimes that are punishable as

felonies under the laws of the United States. Specifically, 21 U.S.C. § 843(a)(4) makes it unlawful

for any person knowingly or intentionally to furnish false or fraudulent information in, or omit any

material information from, any application, report, record or other document required to be made,

kept or filed under this subchapter. A violation of § 843(a)(4) is punishable by up to four years in

jail, making it a felony. 21 U.S.C. § 843(d)(1).




COMPLAINT AND JURY DEMAND                      159
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 165 of 183. PageID #: 165



        553.      In sum, the RICO Supply Chain Defendants’ predicate acts of racketeering (18

U.S.C. § 1961(1)) consisted of:

            a. Mail Fraud: The RICO Supply Chain Defendants violated 18 U.S.C. § 1341 by
               sending or receiving, or by causing to be sent and/or received, materials via U.S.
               mail or commercial interstate carriers for the purpose of executing the unlawful
               scheme to design, manufacture, market, and sell the prescription opioids by means
               of false pretenses, misrepresentations, false promises, and omissions.

            b. Wire Fraud: The RICO Supply Chain Defendants violated 18 U.S.C. § 1343 by
               transmitting and/or receiving, or by causing to be transmitted and/or received,
               materials by interstate wire for the purpose of executing the unlawful scheme to
               design, manufacture, market, and sell the prescription opioids by means of false
               pretenses, misrepresentations, false promises, and omissions.

            c. Controlled Substance Violations: The RICO Supply Chain Defendants who are
               Distributor RICO Supply Chain Defendants violated 21 U.S.C. § 843 by knowingly
               or intentionally furnishing false or fraudulent information in, and/or omitting
               material information from, documents filed with the DEA.

        554.      The RICO Supply Chain Defendants conducted their pattern of racketeering

activity in this jurisdiction and throughout the United States through this enterprise.

        555.      The RICO Supply Chain Defendants aided and abetted others in the violations of

the above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and 1343

offenses.

        556.      The RICO Supply Chain Defendants hid from the general public and suppressed

and/or ignored warnings from third parties, whistleblowers, and governmental entities about the

reality of the suspicious orders that the RICO Supply Chain Defendants were filling on a daily

basis – leading to the diversion of hundreds of millions of doses of prescription opioids into the

illicit market.

        557.      The RICO Supply Chain Defendants, with knowledge and intent, agreed to the

overall objective of their fraudulent scheme and participated in a coordinated, common course of

conduct to commit acts of fraud.



COMPLAINT AND JURY DEMAND                     160
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 166 of 183. PageID #: 166



       558.    Indeed, for the RICO Supply Chain Defendants’ fraudulent scheme to work, each

of the RICO Supply Chain Defendants had to agree to implement similar tactics.

       559.    As described herein, the RICO Supply Chain Defendants engaged in a pattern of

related and continuous predicate acts for years. The predicate acts constituted a variety of unlawful

activities, each conducted with the common purpose of obtaining significant monies and revenues

from the sale of their highly addictive and dangerous drugs. The predicate acts also had the same

or similar results, participants, victims, and methods of commission. The predicate acts were

related and not isolated events.

       560.    The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured Plaintiff’s business and property, as well as the health and welfare of

Plaintiff’s citizens, while simultaneously generating billion-dollar revenue and profits for the

RICO Supply Chain Defendants. The predicate acts were committed or caused to be committed

by the RICO Supply Chain Defendants through their participation in the Opioid Supply Chain

Enterprise and in furtherance of its fraudulent scheme.

       561.    The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court.

       562.    Many of the precise dates of the RICO Supply Chain Defendants’ criminal actions

at issue here have been hidden by RICO Supply Chain Defendants and cannot be alleged without

access to RICO Supply Chain Defendants’ books and records. Indeed, an essential part of the

successful operation of the Opioid Supply Chain Enterprise alleged herein depended upon secrecy.




COMPLAINT AND JURY DEMAND                     161
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 167 of 183. PageID #: 167



       563.    By intentionally refusing to report and halt suspicious orders of their prescription

opioids, RICO Supply Chain Defendants engaged in a fraudulent scheme and unlawful course of

conduct constituting a pattern of racketeering activity.

       564.    It was foreseeable to the RICO Supply Chain Defendants that Plaintiff would be

harmed when they refused to report and halt suspicious orders, because their violation of the duties

imposed by the CSA and Code of Federal Regulations allowed the widespread diversion of

prescription opioids out of appropriate medical channels and into the illicit drug market—causing

the opioid epidemic that the CSA intended to prevent.

       565.    The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

       566.    The RICO Supply Chain Defendants’ violations of law and their pattern of

racketeering activity directly and proximately caused Plaintiff’s injury in its business and property.

The RICO Supply Chain Defendants’ pattern of racketeering activity, including their refusal to

identify, report and halt suspicious orders of controlled substances, logically, substantially, and

foreseeably caused an opioid epidemic. Plaintiff was injured by the RICO Supply Chain

Defendants’ pattern of racketeering activity and the opioid epidemic that it created.

       567.    RICO Supply Chain Defendants knew that the opioids they manufactured and

supplied were unsuited to treatment of long-term, chronic, non-acute, and non-cancer pain, or for

any other use not approved by the FDA, and knew that opioids were highly addictive and subject

to abuse. Nevertheless, in order to increase sales of their opioid products, the RICO Supply Chain

Defendants engaged in a scheme of deception by refusing to identify or report suspicious orders

of prescription opioids that they knew were highly addictive, subject to abuse, and were actually




COMPLAINT AND JURY DEMAND                      162
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 168 of 183. PageID #: 168



being diverted into the market of non-medical use. They did so by utilizing the mail and interstate

wires as part of their fraud.

        568.      The RICO Supply Chain Defendants’ predicate acts and pattern of racketeering

activity were a proximate cause of the opioid epidemic that has injured Plaintiff in the form of

substantial losses of money and property that logically, directly, and foreseeably arise from the

opioid-addiction epidemic brought on by the RICO Supply Chain Defendants’ acts. The RICO

Supply Chain Defendants’ predicate acts also injured the health and welfare of Plaintiff’s residents.

        569.      Plaintiff’s injuries, as alleged throughout this Complaint, and expressly

incorporated herein by reference, include, inter alia, the costs of (a) medical and therapeutic care,

and other treatment costs for patients suffering from opioid addiction or disease, overdose, or

death; (b) opioid prescriptions for chronic pain paid directly through the Tribe’s self-insurance

program, dispensed as a direct result of Defendants’ widespread, pervasive and misleading opioid

marketing campaign; (c) increased costs to Tribe’s self-insurance program for payment of opioid

abuse treatment; (d) counseling, treatment and rehabilitation services; (e) treatment of infants born

with opioid-related medical conditions; (f) welfare and foster care for children whose parents

suffer from opioid-related disability or incapacitation, including costs of related legal proceedings;

(g) law enforcement and public safety connected to the opioid epidemic within the Tribe’s

community; (h) increased burden on the Tribe’s judicial system; (i) re-education of doctors and

patients about the appropriate use of opioids; and (j) extensive clean-up of public parks, spaces,

and facilities.

        570.      The predicate acts and pattern of racketeering activity proximately caused

Plaintiff’s injuries, as alleged throughout this Complaint, including Count III of this Complaint,

and such allegations are expressly incorporated herein by reference.




COMPLAINT AND JURY DEMAND                      163
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 169 of 183. PageID #: 169



        571.    Plaintiff’s injuries, as alleged throughout this Complaint, are hereby expressly

incorporated herein by reference.

        572.    Plaintiff is most directly harmed and there is no other plaintiff better suited to seek

a remedy for the economic harms at issue here.

        573.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed by law,

including, inter alia, abatement, compensatory damages, punitive damages, attorney fees and

costs, as well as pre- and post-judgment interest.

                     COUNT V: LANHAM ACT, 15 U.S.C. § 1125(a)(1)(B)
                                Against All Defendants

        574.    Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth at length herein.

        575.    The Lanham Act, 15 U.S.C. § 1125(a), provides, in pertinent part:

        (1) Any person who, on or in connection with any goods or services . . . uses in
        commerce any . . . false or misleading description of fact, or false or misleading
        representation of fact, which –

        (B) in commercial advertising or promotion, misrepresents the nature,
        characteristics [or] qualities . . . of his or her or another person’s goods, services,
        or commercial activities, shall be liable in a civil action by any person who believes
        that he or she is or is likely to be damaged by such act.

        576.    As alleged herein, Defendants, in connection with their manufacture, distribution,

and/or sale of prescription opioids, made numerous false or misleading descriptions and

representations of fact during the advertising and promotion of prescription opioids.

        577.    These false or misleading descriptions and representations of fact misrepresented

the nature, characteristics, or qualities of the prescription opioids.




COMPLAINT AND JURY DEMAND                       164
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 170 of 183. PageID #: 170



        578.    As described herein, Manufacturer Defendants misrepresented the safety and

efficacy of prescription opioids. Diversion Defendants misleadingly represented that they were

taking effective steps to prevent diversion.

        579.    Defendants’ misrepresentations proximately caused Plaintiff’s injuries, as alleged

throughout this Complaint, and such allegations are expressly incorporated herein by reference.

        580.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed by law,

including, inter alia, abatement, compensatory damages, punitive damages, attorney fees and

costs, as well as pre- and post-judgment interest.

                    COUNT VI: INTENTIONAL MISREPRESENTATION
                                 Against All Defendants

        581.    Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein.

        582.    The Defendants made fraudulent misrepresentations and omissions of material fact.

Defendants’ knowing deceptions during the relevant period, more fully described in this

Complaint, were intended to induce reliance.

        583.    Those misrepresentations and omissions were known to be untrue by the

Defendants, or were recklessly made.

        584.    As alleged herein, the Manufacturer Defendants engaged in false representations

and concealments of material fact regarding the use of name-brand and generic opioids to treat

chronic non-cancer pain.

        585.    As alleged herein, Defendants made false statements and/or omissions regarding

their compliance with state and federal law regarding their duties to prevent diversion, their duties

to monitor, report and halt suspicious orders, and/or concealed their noncompliance with these



COMPLAINT AND JURY DEMAND                      165
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 171 of 183. PageID #: 171



requirements. Defendants also failed to disclose the prevalence of diversion of controlled

substances, including opioids within the Tribe’s community.

       586.    The Defendants made those misrepresentations and omissions in an intentional

effort to deceive Plaintiff and Plaintiff’s community, despite the Defendants’ knowledge of the

dangers of such use of name-brand and generic prescription opioids.

       587.    In addition, and independently, Marketing Defendants had a duty not to deceive

Plaintiff because Defendants had in their possession unique material knowledge that was unknown,

and not knowable, to Plaintiff, Plaintiff’s agents, physicians, and the public.

       588.    The Defendants continued making those misrepresentations, and failed to correct

those material omissions, despite repeated regulatory settlements and publications demonstrating

the false and misleading nature of the Defendants’ omissions and/or claims.

       589.    Defendants had a duty to disclose the above-referenced material facts, yet

concealed them. These false representations and concealed facts were material to the conduct and

actions at issue. Defendants made these false representations and concealed facts with knowledge

of the falsity of their representations and did so with the intent of misleading Plaintiff, Plaintiff’s

community, the public, and persons on whom these entities relied.

       590.    Defendants intended and had reason to expect under the operative circumstances

that Plaintiff, Plaintiff’s agents, physicians, the public, and persons on whom Plaintiff and its

agents relied would be deceived by Defendants’ statements, concealments, and conduct as alleged

herein and that these entities would act or fail to act in reasonable reliance thereon.

       591.    Plaintiff, Plaintiff’s community, and others, did in fact rightfully, reasonably, and

justifiably rely on Defendants’ representations and/or concealments, both directly and indirectly.




COMPLAINT AND JURY DEMAND                      166
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 172 of 183. PageID #: 172



       592.    For instance, doctors, including those serving the Tribe and its members, relied on

the Defendants’ misrepresentations and omissions in prescribing opioids for chronic pain relief.

Patients, including members of the Tribe, relied on the Defendants’ misrepresentations and

omissions in taking prescription opioids for chronic pain relief.

       593.    Also, as a result of these representations and/or omissions, Plaintiff proceeded

under the misapprehension that the opioid crisis was simply a result of conduct by persons other

than Defendants. As a consequence, these Defendants prevented Plaintiff from a more timely and

effective response to the opioid crisis.

       594.    Defendants’ misconduct alleged in this case is ongoing and persistent.

       595.    Plaintiff’s community has experienced an unprecedented opioid addiction and

overdose epidemic leading to increased costs for, inter alia, treatment services, autopsies,

emergency room visits, medical care, treatment for related illnesses and accidents, payments for

fraudulent or medically unnecessary prescriptions, and lost productivity to the Tribe’s workforce.

       596.    As a direct and foreseeable consequence of Defendants’ fraud, Plaintiff has

incurred and continues to incur costs for opioid prescriptions in excess of those Plaintiff would

have otherwise incurred.

       597.    The injuries alleged by Plaintiff herein were sustained as a direct and proximate

result of Defendants’ fraudulent conduct.

       598.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed by law,

including, inter alia, abatement, compensatory damages, punitive damages, attorney fees and

costs, as well as pre- and post-judgment interest.




COMPLAINT AND JURY DEMAND                     167
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 173 of 183. PageID #: 173



                                 COUNT VII: NEGLIGENCE

                                     Against All Defendants

       599.    Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth at length herein.

       600.    To establish actionable negligence in Oregon, Plaintiff must show a duty, a breach

of that duty, and injury resulting proximately therefrom.

       601.    Defendants have a duty to exercise reasonable care under the circumstances, in light

of the risks. This includes a duty not to cause foreseeable harm to others. In addition, these

Defendants, having engaged in conduct that created an unreasonable risk of harm to others, had,

and still have, a duty to exercise reasonable care to prevent the threatened harm.

       602.    In addition, Defendants had a duty not to breach the standard of care established

under Oregon law and the federal Controlled Substances Act (“CSA”) and it’s implementing

regulations, which require Defendants to report suspicious orders and to maintain systems to detect

and report such activity.

       603.    Defendants voluntarily undertook a legal duty to prevent the diversion of

prescription opioids by engaging in the distribution of prescription opioids and by making public

promises to prevent the diversion of prescription opioids.

       604.    Defendants knew of the serious problem posed by prescription opioid diversion and

were under a legal obligation to take reasonable steps to prevent diversion.

       605.    Defendants knew of the highly addictive nature of prescription opioids and of the

high likelihood of foreseeable harm to patients and communities, including the Tribe, from

prescription opioid diversion.




COMPLAINT AND JURY DEMAND                     168
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 174 of 183. PageID #: 174



          606.   As described throughout the Complaint, in language expressly incorporated herein,

Defendants breached their duties to exercise due care in the business of wholesale distribution of

dangerous opioids, which are Schedule II Controlled Substances, by failing to monitor for, failing

to report, and filling highly suspicious orders time and again.

          607.   As described throughout the Complaint, in language expressly incorporated herein,

Defendants misrepresented their compliance with their duties under the law and concealed their

noncompliance and shipments of suspicious orders of opioids to Plaintiff’s community and

destinations from which they knew opioids were likely to be diverted into Plaintiff’s community,

in addition to other misrepresentations alleged and incorporated herein.

          608.   The Manufacturer Defendants breached their duty to Plaintiff by deceptively

marketing and sale of name-brand and generic opioids, including minimizing the risks of addiction

and overdose and exaggerating the purported benefits of long-term use of opioids for the treatment

of chronic pain and failing to take the necessary steps to adequately inform doctors, healthcare

providers and the medical community of the proper use and the abuse and addiction risks

associated with their name-brand and generic opioid products in accordance with their product

labels.

          609.   Manufacturer Defendants knew or should have known, that their affirmative

misconduct in engaging in an aggressive, widespread, and misleading campaign in marketing

narcotic drugs and their failure to inform doctors and the medical community of the proper use

and risks associated with their products created an unreasonable risk of harm. The Defendants’

sales data, reports from sales representatives, and internal documents, should have put them on

notice that such harm was not only foreseeable, but was actually occurring. Defendants




COMPLAINT AND JURY DEMAND                     169
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 175 of 183. PageID #: 175



nevertheless chose to deceptively withhold information about the dangers of opioids from Plaintiff,

physicians, patients, and the public.

       610.    Defendants’ breaches were intentional and/or unlawful, and Defendants’ conduct

was willful, wanton, malicious, reckless, oppressive, and/or fraudulent.

       611.    Defendants’ misconduct alleged in this case is ongoing and persistent.

       612.    Defendants acted with actual malice in breaching their duties, i.e., they have acted

with a conscious disregard for the rights and safety of other persons, and said actions have a great

probability of causing substantial harm.

       613.    As is described throughout this Complaint, Defendants acted without even slight

diligence or scant care, and with indifference, and were negligent in a very high degree,

disregarding the rights and safety of other persons, and said actions have a great probability of

causing substantial harm.

       614.    Plaintiff is not asserting a cause of action under the CSA or other controlled

substances laws cited above. Rather, it seeks to remedy harms caused to it by the breach of duty

defined by these statutes and under common law.

       615.    As a direct and proximate result of Defendants’ negligence, Plaintiff has suffered

and will continue to suffer economic damages including, but not limited to, significant expenses

for police, emergency, health, prosecution, and rehabilitation services as well as lost casino

revenue and the cost of opioid prescriptions and addiction treatment paid through the Tribe’s self-

insurance program.

       616.    As a direct and proximate result of Defendants’ negligence, Plaintiff has suffered

and will continue to suffer stigma damage, non-physical property damage, and damage to its

proprietary interests.




COMPLAINT AND JURY DEMAND                     170
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 176 of 183. PageID #: 176



        617.    Defendants’ breaches of their duty of care foreseeably and proximately caused

damage to the Tribe and its members.

        618.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed by law,

including, inter alia, abatement, compensatory damages, punitive damages, attorney fees and

costs, as well as pre- and post-judgment interest.

                             COUNT VIII: UNJUST ENRICHMENT

                                     Against All Defendants

        619.    The Tribe incorporates by reference all preceding paragraphs of this Complaint as

if fully set forth herein.

        620.    As an expected and intended result of their conscious wrongdoing as set forth in

this Complaint, Defendants have profited and benefited from the increase in the distribution and

purchase of their name-brand and generic opioid products within Plaintiff’s community, including

from opioids foreseeably and deliberately diverted within and into Plaintiff’s community.

        621.    Plaintiff has expended substantial amounts of money in an effort to remedy or

mitigate the societal harms caused by Defendants’ conduct.

        622.    These expenditures include, but are not limited to, the provision of healthcare

services and treatment services to people who use opioids. Plaintiff has also incurred expenses for

opioid prescriptions for chronic pain paid directly through the Tribe’s self-insurance program,

dispensed as a direct result of Defendants’ widespread, pervasive and misleading opioid marketing

campaign. Plaintiff has also made payments through its self-insurance program for opioid

addiction treatment.

        623.    These expenditures have helped sustain Defendants’ businesses.




COMPLAINT AND JURY DEMAND                     171
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 177 of 183. PageID #: 177



        624.   Plaintiff has conferred a benefit upon Defendants by paying for Defendants’

externalities: the cost of the harms caused by Defendants’ improper distribution practices.

        625.   Defendants were aware of these obvious benefits, and their retention of the benefit

is unjust.

        626.   Plaintiff has paid for the cost of Defendants’ externalities and Defendants have

benefited from those payments because they allowed them to continue providing customers with

a high volume of opioid products. Because of their deceptive marketing of prescription opioids,

Marketing Defendants obtained enrichment they would not otherwise have obtained. Because of

their conscious failure to exercise due diligence in preventing diversion, Defendants obtained

enrichment they would not otherwise have obtained. The enrichment was without justification and

Plaintiff lacks a remedy provided by law.

        627.   Defendants have unjustly retained benefits to the detriment of Plaintiff, and

Defendants’ retention of such benefits violates the fundamental principles of justice, equity, and

good conscience.

        628.   Defendants’ misconduct alleged in this case is ongoing and persistent.

        629.   Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed by law,

including, inter alia, abatement, compensatory damages, punitive damages, attorney fees and

costs, as well as pre- and post-judgment interest.

                              COUNT IX: CIVIL CONSPIRACY

                                     Against All Defendants

        630.   Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth at length herein.




COMPLAINT AND JURY DEMAND                     172
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 178 of 183. PageID #: 178



       631.    Defendants engaged in a civil conspiracy in their unlawful marketing and sale of

opioids and/or distribution of name-brand and generic opioids into Oregon and Plaintiff’s

community.

       632.    Defendants engaged in a civil conspiracy to commit fraud and misrepresentation in

conjunction with their unlawful marketing and sale of opioids and/or distribution of opioids into

Oregon and Plaintiff’s community.

       633.    Defendants unlawfully failed to act to prevent diversion and failed to monitor for,

report, and prevent suspicious orders of opioids.

       634.    The Marketing Defendants further unlawfully marketed opioids in Oregon and

Plaintiff’s community in furtherance of that conspiracy.

       635.    Defendants’ conspiracy and acts in furtherance thereof are alleged in detail in this

Complaint, including, without limitation, in Plaintiff’s Counts for violations of RICO and the

Oregon Statutes. Such allegations are specifically incorporated herein.

       636.    Defendants acted with a common understanding or design to commit unlawful acts,

as alleged herein, and acted purposely, without a reasonable or lawful excuse, which directly and

proximately caused the injuries alleged herein.

       637.    Defendants acted with malice, purposely, intentionally, unlawfully, and without a

reasonable or lawful excuse.

       638.    Defendants conduct in furtherance of the conspiracy described herein was not mere

parallel conduct because each Defendant acted directly against their commercial interests in not

reporting the unlawful distribution practices of their competitors to the authorities, which they had

a legal duty to do. Each Defendant acted against their commercial interests in this regard due to an




COMPLAINT AND JURY DEMAND                     173
   Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 179 of 183. PageID #: 179



actual or tacit agreement between the Defendants that they would not report each other to the

authorities so they could all continue engaging in their unlawful conduct.

        639.   Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance

thereof, caused the direct and foreseeable losses alleged herein.

        640.   Defendants’ actions demonstrated both malice and also aggravated and egregious

fraud. Defendants engaged in the conduct alleged herein with a conscious disregard for the rights

and safety of other persons, even though that conduct has a great probability of causing substantial

harm.

        641.   Defendants’ misconduct alleged in this case is ongoing and persistent.

        642.   Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed by law,

including, inter alia, abatement, compensatory damages, punitive damages, attorney fees and

costs, as well as pre- and post-judgment interest.

                          COUNT X: DECEPTIVE TRADE PRACTICES
                                      ORS § 646.608
                                   Against All Defendants

        643.   Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth at length herein.

        644.   Oregon Statute § 646.608(1)(e) prohibits misrepresenting the quality of goods, as

well as sales sounding in fraud, misrepresentation, or deceptive practices.

        645.   As more fully described in this Complaint, Defendants committed repeated and

willful, unfair, or deceptive acts or practices, and unconscionable trade practices, in connection

with the sale, marketing and distribution of merchandise and specifically, their name-brand and

generic opioid products.




COMPLAINT AND JURY DEMAND                     174
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 180 of 183. PageID #: 180



        646.    Defendants’ unfair, deceptive, and unconscionable representations, concealments,

and omissions were reasonably calculated to deceive the Tribe, the public, and their agents.

        647.    As     described   more   specifically   above,   Defendants’   misrepresentations,

concealments, and omissions constitute a willful course of conduct which continues to this day.

        648.    Each Defendant failed to report and/or prevent the diversion of highly addictive

prescription drugs. Because of the dangerously addictive nature of these drugs, the Distributor

Defendants’ manufacturing, marketing, sales, and distribution practices unlawfully caused an

opioid and heroin plague and epidemic. Each Defendant had a nondelegable duty to guard against

and prevent the diversion of prescription opioids to other than legitimate medical, scientific, and

industrial channels.

        649.    The Defendants also omitted material facts, causing confusion or misunderstanding

as to approval or certification of goods or services.

        650.    The Defendants failed to disclose the material facts that, inter alia, they were not

in compliance with laws and regulations requiring that they maintain a system to prevent diversion,

protect against addiction and severe harm, and specifically monitor, investigate, report, and refuse

suspicious orders. But for these material factual omissions, Defendants would not have been able

to sell opioids, and the Distributor Defendants would not have been able to receive and renew

licenses to sell opioids.

        651.    As alleged herein, each Manufacturer Defendant wrongfully represented that the

opioid prescription medications they manufactured, marketed, and sold had characteristics, uses,

or benefits that they do not have.

        652.    The Manufacturer Defendants also wrongfully misrepresented that the opioids were

safe and effective when such representations were untrue, false, and misleading.




COMPLAINT AND JURY DEMAND                      175
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 181 of 183. PageID #: 181



        653.    The Manufacturer Defendants also used exaggeration and/or ambiguity as to

material facts and omitted material facts, with an intent deceive.

        654.    Because of the dangerously addictive nature of these drugs, which the Manufacturer

Defendants concealed and misrepresented, they lacked medical value, and in fact caused addiction

and overdose deaths; therefore, Defendants’ sales and marketing of opioids constituted a violation

of state law.

        655.    The Manufacturer Defendants made deceptive representations about the use of

opioids to treat chronic non-cancer pain. Each Manufacturer Defendant also omitted or concealed

material facts and failed to correct prior misrepresentations and omissions about the risks and

benefits of opioids. Each Defendant’s omissions rendered even their seemingly truthful statements

about opioids deceptive.

        656.    All of Distributor and Manufacturer Defendants’ actions of fraud, false pretenses,

false promises, misrepresentations, misleading statements, and deceptive practices discussed

herein, were made with the intent that others, including Plaintiff and Plaintiff’s community, rely

thereon.

        657.    The damages which Plaintiff seeks to recover were sustained as a direct and

proximate cause of the Manufacturer and Distributor Defendants’ intentional actions and

omissions.

        658.    Because of Defendants’ omissions and deceptive misrepresentations to, inter alia,

Plaintiff, its residents, and their agents, Plaintiff has incurred significant damages, including, but

not limited to, those alleged throughout this Complaint, which are expressly incorporated herein

by reference.




COMPLAINT AND JURY DEMAND                      176
    Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 182 of 183. PageID #: 182



                                      PRAYER FOR RELIEF

          WHEREFORE, the Tribe respectfully requests judgment in its favor granting the following

relief:

          a)     Entering Judgment in favor of the Tribe in a final order against each of the
                 Defendants;

          b)     An award of actual and consequential damages in an amount to be determined at
                 trial;

          c)     An award of all damages resulting from Defendants’ violation of 18 U.S.C. §
                 1962(c) and (d), including prejudgment interest, the sum trebled pursuant to 18
                 U.S.C. § 1962(c);

          d)     An order obligating Defendants to disgorge all revenues and profits derived from
                 their scheme;

          e)     Ordering that Defendants compensate the Tribe for past and future costs to abate
                 the ongoing public nuisance caused by the opioid epidemic;

          f)     Ordering Defendants to fund an “abatement fund” for the purposes of abating the
                 public nuisance;

          g)     Awarding the damages caused by the opioid epidemic, including, inter alia, (a)
                 costs for providing medical care, additional therapeutic and prescription drug
                 purchases, and other treatments for patients suffering from opioid-related addiction
                 or disease, including overdoses and deaths; (b) costs for providing treatment,
                 counseling, and rehabilitation services; (c) costs for providing treatment of infants
                 born with opioid-related medical conditions; (d) costs for providing care for
                 children whose parents suffer from opioid-related disability or incapacitation; (e)
                 costs associated with law enforcement and public safety relating to the opioid
                 epidemic; (f) costs for cleanup of public areas; (g) costs for payment of opioids and
                 opioid addiction treatment from the Tribe’s self-insurance program; (h) lost casino
                 revenue;

          h)     An award of punitive damages;

          i)     Injunctive relief prohibiting Defendants from continuing their wrongful conduct;

          j)     An award of the Tribe’s costs, including reasonable attorney’s fees, pursuant to 18
                 U.S.C. § 1964(c);

          k)     Pre- and post-judgment interest as allowed by law; and

          l)     Any other relief deemed just, proper, and/or equitable.


COMPLAINT AND JURY DEMAND                      177
  Case: 1:19-op-45069-DAP Doc #: 1 Filed: 01/25/19 183 of 183. PageID #: 183




     PLAINTIFF DEMANDS A JURY TRIAL ON ALL CLAIMS SO TRIABLE

  Dated: January 25, 2019        JOHNSON JOHNSON LUCAS & MIDDLETON LLP

                                 By: s/ Leslie W. O’Leary _____________________
                                    Leslie W. O’Leary (OSB No.990908)
                                    loleary@justiclawyers.com
                                    975 Oak Street, Suite 1050
                                    Eugene, OR 97401-3124
                                    Telephone: (541) 484-2434
                                    Facsimile: (541) 484-0882

                                 SKIKOS, CRAWFORD, SKIKOS & JOSEPH LLP
                                    Steven J. Skikos (CA Bar No.148110)
                                        (pro hac vice to be submitted)
                                    sskikos@skikos.com
                                    Mark G. Crawford
                                    mcrawford@skikos.com
                                        (pro hac vice to be submitted)
                                    Autumn D. Monteau
                                        (pro hac vice to be submitted)
                                    amonteau@skikos.com
                                    One Sansome Street, Suite 2830
                                    San Francisco, CA 94104
                                    Telephone: (415) 546-7300
                                    Facsimile: (415) 546-7301

                                   Attorneys for Plaintiff Confederated Tribes of
                                   Warm Springs




COMPLAINT AND JURY DEMAND          178
